Exhibit 10

 

EXECUTION VERSION

 

$10,000,000,000

 

5-YEAR CREDIT AGREEMENT

 

among

 

INTERNATIONAL BUSINESS MACHINES CORPORATION

 

The Subsidiary Borrowers Parties Hereto

 

The Several Lenders
from Time to Time Parties Hereto

 

JPMORGAN CHASE BANK,
as Administrative Agent

 

and

 

CITIBANK, N.A.,
as Syndication Agent

 

 

Dated as of May 27, 2004

 

 

J.P. MORGAN SECURITIES INC. and CITIGROUP GLOBAL MARKETS INC.,
as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1.

DEFINITIONS

 

 

 

 

 

 

1.1

Defined Terms

 

 

1.2

Other Definitional Provisions

 

 

 

 

 

SECTION 2.

AMOUNT AND TERMS OF US$ FACILITIES

 

 

 

 

 

 

2.1

Revolving Credit Commitments

 

 

2.2

Procedure for Revolving Credit Borrowing

 

 

2.3

Conversion and Continuation Options for Revolving Credit Loans

 

 

2.4

Minimum Amounts and Maximum Number of Eurodollar Tranches

 

 

2.5

Swing Line Loans

 

 

2.6

Optional Prepayments of Revolving Credit Loans and Swing Line Loans

 

 

2.7

The Competitive Loans

 

 

2.8

Procedure for Competitive Loan Borrowing

 

 

2.9

Repayment of US$ Loans; Evidence of Debt

 

 

2.10

Interest Rates and Payment Dates

 

 

2.11

Fees

 

 

2.12

Computation of Interest and Fees

 

 

2.13

Termination or Reduction of Revolving Credit Commitments

 

 

2.14

Inability to Determine Interest Rate

 

 

2.15

Pro Rata Treatment and Payments

 

 

2.16

Illegality

 

 

2.17

Requirements of Law

 

 

2.18

Taxes

 

 

2.19

Indemnity

 

 

2.20

Change of Lending Office

 

 

2.21

Extension of Termination Date

 

 

 

 

 

SECTION 3.

LOCAL CURRENCY FACILITIES

 

 

 

 

 

 

3.1

Terms of Local Currency Facilities

 

 

3.2

Currency Fluctuations, etc.

 

 

3.3

Refunding of Local Currency Loans

 

 

3.4

Existing Local Currency Facilities, etc.

 

 

 

 

 

SECTION 4.

REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

 

4.1

Organization; Powers

 

 

4.2

Authorization

 

 

4.3

Enforceability

 

 

4.4

Governmental Approvals

 

 

4.5

Financial Statements

 

 

4.6

No Material Adverse Change

 

 

i

--------------------------------------------------------------------------------


 

 

4.7

No Material Litigation, etc.

 

 

4.8

Federal Reserve Regulations

 

 

4.9

Investment Company Act, etc.

 

 

4.10

Tax Returns

 

 

4.11

No Material Misstatements

 

 

4.12

ERISA

 

 

4.13

Use of Proceeds

 

 

 

 

 

SECTION 5.

CONDITIONS PRECEDENT

 

 

 

 

 

 

5.1

Conditions to Initial US$ Loans

 

 

5.2

Conditions to Each US$ Loan

 

 

 

 

 

SECTION 6.

AFFIRMATIVE COVENANTS

 

 

 

 

 

 

6.1

Existence; Business and Properties

 

 

6.2

Financial Statements, Reports, etc.

 

 

6.3

Notices

 

 

 

 

 

SECTION 7.

NEGATIVE COVENANTS

 

 

 

 

 

 

7.1

Limitation on Secured Debt and Sale and Leaseback Transactions

 

 

7.2

Mergers, Consolidations and Sales of Assets

 

 

7.3

Margin Regulations

 

 

7.4

Consolidated Net Interest Expense Ratio

 

 

 

 

 

SECTION 8.

EVENTS OF DEFAULT

 

 

 

 

 

SECTION 9.

THE ADMINISTRATIVE AGENT

 

 

 

 

 

 

9.1

Appointment

 

 

9.2

Delegation of Duties

 

 

9.3

Exculpatory Provisions

 

 

9.4

Reliance by Administrative Agent

 

 

9.5

Notice of Default

 

 

9.6

Non-Reliance on Administrative Agent and Other Lenders

 

 

9.7

Indemnification

 

 

9.8

Administrative Agent in Its Individual Capacity

 

 

9.9

Successor Administrative Agent

 

 

9.10

Syndication Agent

 

 

 

 

 

SECTION 10.

GUARANTEE

 

 

 

 

 

 

10.1

Guarantee

 

 

10.2

No Subrogation, Contribution, Reimbursement or Indemnity

 

 

10.3

Amendments, etc. with respect to the Subsidiary Borrower Obligations

 

 

10.4

Guarantee Absolute and Unconditional

 

 

10.5

Reinstatement

 

 

ii

--------------------------------------------------------------------------------


 

 

10.6

Payments

 

 

10.7

Judgments Relating to Guarantee

 

 

10.8

Independent Obligations

 

 

 

 

 

SECTION 11.

MISCELLANEOUS

 

 

 

 

 

 

11.1

Amendments and Waivers

 

 

11.2

Notices

 

 

11.3

No Waiver; Cumulative Remedies

 

 

11.4

Survival of Representations and Warranties

 

 

11.5

Payment of Expenses

 

 

11.6

Participations

 

 

11.7

Transfers of Competitive Loans

 

 

11.8

Assignments

 

 

11.9

The Register; Disclosure; Pledges to Federal Reserve Banks

 

 

11.10

Changing Designations of Swing Line Lenders and Competitive Loan Lenders

 

 

11.11

Replacement of Lenders under Certain Circumstances

 

 

11.12

Adjustments; Set-off

 

 

11.13

Counterparts

 

 

11.14

Severability

 

 

11.15

Integration

 

 

11.16

GOVERNING LAW

 

 

11.17

Submission To Jurisdiction; Waivers

 

 

11.18

Judgments Relating to Subsidiary Borrowers

 

 

11.19

Acknowledgements

 

 

11.20

WAIVERS OF JURY TRIAL

 

 

11.21

Confidentiality

 

 

11.22

Binding Effect; Successors and Assigns

 

 

11.23

Commitment Increases

 

 

11.24

USA PATRIOT Act

 

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

SCHEDULE 1.1

 

Revolving Credit Commitments and Swing Line Commitments of Lenders

SCHEDULE 6.2(c)

 

Compliance Certificate

 

 

 

EXHIBITS

 

 

 

 

 

EXHIBIT A-1

 

Form of Competitive Loan Confirmation

EXHIBIT A-2

 

Form of Competitive Loan Offer

EXHIBIT A-3

 

Form of Competitive Loan Request

EXHIBIT B-1

 

Form of Subsidiary Borrower Notice and Designation

EXHIBIT B-2

 

Form of Subsidiary Borrower Request

EXHIBIT C

 

Form of Closing Certificate

EXHIBIT D-1

 

Form of Opinion of Simpson Thacher & Bartlett LLP

EXHIBIT D-2

 

Form of Opinion of Assistant General Counsel of IBM

EXHIBIT E

 

Form of Assignment and Acceptance

EXHIBIT F

 

Form of Local Currency Facility Addendum

EXHIBIT G-1

 

Form of Revolving Credit Loan Promissory Note

EXHIBIT G-2

 

Form of Competitive Loan Promissory Note

EXHIBIT H-1

 

Form of Lender Addendum

EXHIBIT H-2

 

Form of Subsidiary Borrower Addendum

EXHIBIT I-1

 

Form of New Lender Supplement

EXHIBIT I-2

 

Form of Commitment Increase Supplement

EXHIBIT J

 

Form of Extension Request

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, dated as of May 27, 2004, among INTERNATIONAL BUSINESS
MACHINES CORPORATION, a New York corporation (“IBM”), each Subsidiary Borrower
(as hereinafter defined), the several banks and other financial institutions
from time to time parties to this Agreement (the “Lenders”), JPMORGAN CHASE
BANK, as administrative agent for the Lenders hereunder (in such capacity, the
“Administrative Agent”), and CITIBANK, N.A., as syndication agent (in such
capacity, the “Syndication Agent”).

 

The parties hereto hereby agree as follows:

 

SECTION 1.                                DEFINITIONS

 

1.1                                 Defined Terms.  As used in this Agreement,
the following terms shall have the following meanings:

 

“ABR”:  for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such
day, (b) the Base CD Rate in effect on such day plus 1% and (c) the Federal
Funds Effective Rate in effect on such day plus 1/2 of 1%.  For purposes
hereof:  “Prime Rate” shall mean the rate of interest per annum publicly
announced from time to time by JPMorgan Chase Bank as its prime rate in effect
at its principal office in New York City (each change in the Prime Rate to be
effective on the date such change is publicly announced); “Base CD Rate” shall
mean the sum of (a) the product of (i) the Three-Month Secondary CD Rate and
(ii) a fraction, the numerator of which is one and the denominator of which is
one minus the CD Reserve Percentage and (b) the CD Assessment Rate; “Three-Month
Secondary CD Rate” shall mean, for any day, the secondary market rate for
three-month certificates of deposit reported as being in effect on such day (or,
if such day shall not be a Business Day, the next preceding Business Day) by the
Board through the public information telephone line of the Federal Reserve Bank
of New York (which rate will, under the current practices of the Board, be
published in Federal Reserve Statistical Release H.15(519) during the week
following such day), or, if such rate shall not be so reported on such day or
such next preceding Business Day, the average of the secondary market quotations
for three-month certificates of deposit of major money center banks in New York
City received at approximately 10:00 A.M., New York City time, on such day (or,
if such day shall not be a Business Day, on the next preceding Business Day) by
the Administrative Agent from three New York City negotiable certificate of
deposit dealers of recognized standing selected by it; “CD Reserve Percentage”
shall mean, for any day, that percentage (expressed as a decimal) which is in
effect on such day, as prescribed by the Board, for determining the maximum
reserve requirement for a Depositary Institution (as defined in Regulation D of
the Board) in respect of new non-personal time deposits in Dollars having a
maturity of 30 days or more; and “CD Assessment Rate” shall mean, for any day,
the annual assessment rate in effect on such day which is payable by a member of
the Bank Insurance Fund classified as “well-capitalized” and within supervisory
subgroup “A” (or a comparable successor assessment risk classification) within
the meaning of 12 C.F.R. § 327.3(e) (or any successor provision) to the Federal
Deposit Insurance Corporation (or any successor) for such Corporation’s (or such
successor’s) insuring time deposits at offices of such institution in the United
States.  If for any reason the Administrative Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Base CD Rate or the Federal Funds Effective Rate, or both, for any
reason, including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms thereof, the ABR shall be
determined without regard to clause (b) or (c), or both, of the first sentence
of this definition, as appropriate, until the circumstances giving rise to such
inability no longer exist.

 

--------------------------------------------------------------------------------


 

Any change in the ABR due to a change in the Prime Rate, the Three-Month
Secondary CD Rate, the CD Reserve Percentage, the CD Assessment Rate or the
Federal Funds Effective Rate shall be effective on the effective day of such
change in the Prime Rate, the Three-Month Secondary CD Rate, the CD Reserve
Percentage, the CD Assessment Rate or the Federal Funds Effective Rate,
respectively.

 

“ABR Loans”:  Revolving Credit Loans the rate of interest applicable to which is
based upon the ABR.

 

“Act”:  as defined in Section 11.24.

 

“Aggregate Outstanding Revolving Extensions of Credit”:  as to any Lender at any
time, the aggregate principal amount of all Revolving Credit Loans, Swing Line
Loans and Local Currency Loans (US$ Equivalent) made by such Lender then
outstanding.

 

“Aggregate Outstanding US$ Revolving Extensions of Credit”:  as to any Lender at
any time, the aggregate principal amount of all Revolving Credit Loans and Swing
Line Loans made by such Lender then outstanding.

 

“Agreement”:  this Credit Agreement, as amended, supplemented or otherwise
modified from time to time.

 

“Applicable Eurodollar Margin”:  with respect to each Eurodollar Loan at any
date, the applicable percentage per annum set forth below based on the Status on
such date:

 

Level I
Status

 

Level II
Status

 

Level III
Status

 

Level IV
Status

 

Level V
Status

 

 

 

 

 

 

 

 

 

 

 

0.0900

%

0.1100

%

0.2350

%

0.4500

%

0.7250

%

 

“Applicable Index Rate” in respect of any Index Rate Competitive Loan of a
specified maturity requested pursuant to an Index Rate Competitive Loan Request,
the rate of interest, determined on the basis of the rate for deposits in
Dollars with a maturity comparable to the maturity applicable to such Index Rate
Competitive Loan, appearing on Page 3750 of the Telerate screen as of 11:00
A.M., London time, two Business Days prior to the Borrowing Date in respect of
such Index Rate Competitive Loan.  In the event that such rate does not appear
on Page 3750 of the Telerate Screen (or otherwise on such service), the
“Applicable Index Rate” shall be determined by reference to such other publicly
available service for displaying eurodollar rates as may be agreed upon by the
Administrative Agent and IBM or, in the absence of such agreement, the
“Applicable Index Rate” shall instead be the average (rounded upward, if
necessary, to the nearest 1/16th of 1%) of the respective rates notified to the
Administrative Agent by each of the Reference Lenders as the rate at which such
Reference Lender is offered Dollar deposits at or about 10:00 A.M., New York
City time, two Business Days prior to the Borrowing Date in respect of such
Index Rate Competitive Loan, in the interbank eurodollar market where the
eurodollar and foreign currency and exchange operations in respect of its
Eurodollar Loans are then being conducted for delivery on such Borrowing Date
with a maturity comparable to the maturity applicable to such Index Rate
Competitive Loan and in an amount comparable to the amount of such Index Rate
Competitive Loan.

 

“Attributable Debt”:  as of any date of determination, the present value
(discounted semiannually at the Attributable Interest Rate) of the obligation of
a lessee for rental payments

 

2

--------------------------------------------------------------------------------


 

pursuant to any Sale and Leaseback Transaction (reduced by the amount of the
rental obligations of any sublessee of all or part of the same property) during
the remaining term of such Sale and Leaseback Transaction (including any period
for which the lease relating thereto has been extended), such rental payments
not to include amounts payable by the lessee for maintenance and repairs,
insurance, taxes, assessments and similar charges and for contingent rents (such
as those based on sales).  In the case of any Sale and Leaseback Transaction in
which the lease is terminable by the lessee upon the payment of a penalty, such
rental payments shall be considered for purposes of this definition to be the
lesser of (a) the rental payments to be paid under such Sale and Leaseback
Transaction until the first date (after the date of such determination) upon
which it may be so terminated plus the then applicable penalty upon such
termination and (b) the rental payments required to be paid during the remaining
term of such Sale and Leaseback Transaction (assuming such termination provision
is not exercised).

 

“Attributable Interest Rate”:  as of the date of its determination, the weighted
average of the interest rates (or the effective rate in the case of original
issue discount securities or discount securities) of (a) all Outstanding
Securities (as such term is defined in the 1990 Indenture) of IBM under the 1990
Indenture and all securities of IBM issued and outstanding (as defined in the
1985 Indenture) under the 1985 Indenture to which Sections 6.05 and 6.06 of the
1985 Indenture apply (and whose application has not been waived), or (b) at any
time when no securities of IBM referred to in clause (a) of this sentence are
outstanding, all outstanding Loans and all other outstanding Funded Debt of IBM.

 

“Available Revolving Credit Commitment”:  as to any Lender, at any time of
determination, an amount equal to such Lender’s Revolving Credit Commitment at
such time minus such Lender’s Aggregate Outstanding Revolving Extensions of
Credit at such time.

 

“Banking Day”:  in respect of any city, any day on which commercial banks are
open for business (including dealings in foreign exchange and foreign currency
deposits) in that city.

 

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrower”:  as applicable, IBM or the relevant Subsidiary Borrower.

 

“Borrower Obligations”:  any and all obligations of any Borrower for the payment
of money hereunder or in respect hereof, whether absolute or contingent
(including, in the case of IBM, its obligations pursuant to the guarantee
contained in Section 10).

 

“Borrowing Date”:  any Business Day specified in a notice pursuant to
Section 2.2, 2.5 or 2.8 as a date on which the relevant Borrower requests US$
Loans to be made hereunder and, for the purposes of Section 3, any other date on
which the relevant Borrower requests Local Currency Loans to be made under a
Local Currency Facility.

 

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
except that, when used in connection with a Eurodollar Loan or an Index Rate
Competitive Loan with respect to which the Eurodollar Rate or the Applicable
Index Rate is determined based upon the Telerate screen in accordance with the
definition of Eurodollar Rate or Applicable Index Rate, as the case may be,
“Business Day” shall mean any Business Day on which dealings in foreign
currencies and exchange between banks may be carried on in London, England and
New York, New York.

 

3

--------------------------------------------------------------------------------


 

“Calculation Date”:  (a) the last Business Day of each calendar month and (b) at
the Administrative Agent’s option in its sole discretion, any Business Day on
which a Borrower gives the Administrative Agent a notice requesting US$ Loans to
be made hereunder.

 

“Capital Lease”:  with respect to any Person, any obligation of such Person to
pay rent or other amounts under a lease with respect to any property (whether
real, personal or mixed) acquired or leased by such Person that is required to
be accounted for as a liability on a balance sheet of such Person in accordance
with GAAP.

 

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment Increase Offer”:  as defined in Section 11.23(a).

 

“Commitment Increase Supplement”:  as defined in Section 11.23(c).

 

“Commitment Percentage”:  as to any Lender at any time, the percentage which
such Lender’s Revolving Credit Commitment then constitutes of the aggregate
Revolving Credit Commitments (or, at any time after the Revolving Credit
Commitments shall have expired or terminated, the percentage which the aggregate
principal amount of such Lender’s Loans then outstanding constitutes of the
aggregate principal amount of the Loans of all Lenders then outstanding).

 

“Commitments”:  the collective reference to the Revolving Credit Commitments and
any commitments to make Local Currency Loans under any Local Currency Facility.

 

“Competitive Loan”:  each loan made pursuant to Section 2.7.

 

“Competitive Loan Assignee”:  as defined in Section 11.7(a).

 

“Competitive Loan Assignment”:  any assignment by a Competitive Loan Lender to a
Competitive Loan Assignee of a Competitive Loan; any such Competitive Loan
Assignment to be registered in the Register must set forth, in respect of the
Competitive Loan Assignee thereunder, the full name of such Competitive Loan
Assignee, its address for notices, its lending office address (in each case with
telephone and facsimile transmission numbers) and payment instructions for all
payments to such Competitive Loan Assignee, and must contain an agreement by
such Competitive Loan Assignee to comply with the provisions of Sections 2.18,
2.20, 11.7 and 11.21.

 

“Competitive Loan Borrowing Period”:  the period from and including the
Effective Date until the earlier of (a) the date which is 14 days prior to the
Termination Date and (b) the last day of the Revolving Credit Commitment Period.

 

“Competitive Loan Confirmation”:  each confirmation by the relevant Borrower of
its acceptance of Competitive Loan Offers, which Competitive Loan Confirmation
shall be substantially in the form of Exhibit A-1 and shall be delivered to the
Administrative Agent in writing or by facsimile transmission.

 

“Competitive Loan Lender”:  each Lender that has agreed to offer to make
Competitive Loans hereunder and each other Lender that shall hereafter be
designated as a Competitive Loan Lender in accordance with the provisions of
Sections 11.8 and 11.10.

 

4

--------------------------------------------------------------------------------


 

“Competitive Loan Maturity Date”:  as to any Competitive Loan, the date
specified by the relevant Borrower pursuant to Section 2.8(d)(ii) in its
acceptance of the related Competitive Loan Offer.

 

“Competitive Loan Offer”:  each offer by a Competitive Loan Lender to make
Competitive Loans pursuant to a Competitive Loan Request, which Competitive Loan
Offer shall contain the information specified in Exhibit A-2 and shall be
delivered to the Administrative Agent by telephone, immediately confirmed by
facsimile transmission.

 

“Competitive Loan Request”:  each request by the relevant Borrower for
Competitive Loan Lenders to submit bids to make Competitive Loans, which request
shall contain the information in respect of such requested Competitive Loans
specified in Exhibit A-3 and shall be delivered to the Administrative Agent in
writing or by facsimile transmission, or by telephone, immediately confirmed by
facsimile transmission.

 

“Consolidated Adjusted Cash Flow”:  for any period, earnings before income taxes
of IBM and its consolidated Subsidiaries for such period, excluding gains or
losses from the divestiture or sale of a business, plus, to the extent deducted
in arriving at earnings before income taxes of IBM and its consolidated
Subsidiaries for such period, the sum of (i) Consolidated Net Interest Expense,
(ii) depreciation expense, (iii) amortization expense and (iv) restructuring
charges minus the sum of (a) cash payments made during such period in respect of
restructuring charges, (b) payments made during such period for plant, rental
machines and other property excluding acquisitions of businesses (net of
proceeds received during such period from dispositions of plant, rental machines
and other property excluding divestitures or sales of businesses) and (c)
investment in software for such period, all as determined on a consolidated
basis in accordance with GAAP and, where applicable, determined by reference to
the consolidated statement of earnings or (including in the case of clauses (b)
and (c) above) statement of cash flows of IBM and its consolidated Subsidiaries.

 

“Consolidated Net Interest Expense”:  for any period, (a) total interest cost of
IBM and the Subsidiaries for such period minus (b) interest income of IBM and
the Subsidiaries for such period, determined on a consolidated basis in
accordance with GAAP.

 

“Consolidated Net Interest Expense Ratio”:  for any period, the ratio of
Consolidated Adjusted Cash Flow for such period to Consolidated Net Interest
Expense for such period.

 

“Consolidated Net Tangible Assets”:  at any date, the total assets appearing on
the consolidated statement of financial position of IBM and the Subsidiaries
most recently delivered to the Administrative Agent pursuant to Section 4.5,
6.2(a) or 6.2(b), as the case may be, less (a) all current liabilities as shown
on such statement and (b) intangible assets.  As used herein, “intangible
assets” means the value (net of any applicable reserves) as shown on or
reflected in such statement, of: (i) all trade names, trademarks, licenses,
patents, copyrights and goodwill; (ii) organizational and development costs;
(iii) deferred charges (other than prepaid items such as insurance, taxes,
interest, commissions, rents and similar items and tangible assets being
amortized); and (iv) unamortized debt discount and expense, less unamortized
premium; but in no event shall the term “intangible assets” include program
products.

 

“Controlled Person”:  any corporation, partnership or other entity of which
shares of stock or other ownership interests having ordinary voting power (other
than stock or such other ownership interests having such power only by reason of
the happening of a contingency) to elect a majority of the board of directors or
other managers of such corporation, partnership or other

 

5

--------------------------------------------------------------------------------


 

entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by IBM.

 

“Declined Amount”:  as defined in Section 11.23(a).

 

“Declining Lender”:  as defined in Section 11.23(a).

 

“Debt”:  with respect to any Person, without duplication, all indebtedness
representing money borrowed which is created, assumed, incurred or guaranteed in
any manner by such Person or for which such Person is otherwise responsible or
liable (whether by agreement to purchase indebtedness of, or to supply funds to
or invest in, others).

 

“Default”:  any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

 

“Dollars” and “$”:  dollars in lawful currency of the United States of America.

 

“Domestic Subsidiary Borrower”:  any Subsidiary Borrower which (a) is organized
under the laws of the United States of America, any state, Territory or
possession thereof or the District of Columbia or (b) conducts a substantial
portion of its business or maintains a substantial portion of its property or
assets in any one or more of the foregoing jurisdictions.

 

“Effective Date”:  as defined in Section 11.22(a).

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time, and the rules and regulations promulgated thereunder, as from time
to time in effect.

 

“Eurodollar Loans”:  Revolving Credit Loans the rate of interest applicable to
which is based upon the Eurodollar Rate.

 

“Eurodollar Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate of interest determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on Page 3750 of
the Telerate screen as of 11:00 A.M., London time, two Business Days prior to
the beginning of such Interest Period.  In the event that such rate does not
appear on Page 3750 of the Telerate Screen (or otherwise on such service), the
“Eurodollar Rate” shall be determined by reference to such other publicly
available service for displaying eurodollar rates as may be agreed upon by the
Administrative Agent and IBM or, in the absence of such agreement, the
“Eurodollar Rate” shall instead be the rate per annum equal to the average
(rounded upward, if necessary, to the nearest 1/16th of 1%) of the respective
rates notified to the Administrative Agent by each of the Reference Lenders as
the rate at which such Reference Lender is offered Dollar deposits at or about
10:00 A.M., New York City time, two Business Days prior to the beginning of such
Interest Period, in the interbank eurodollar market where the eurodollar and
foreign currency and exchange operations in respect of its Eurodollar Loans are
then being conducted for delivery on the first day of such Interest Period for
the number of days comprised therein and in an amount comparable to the amount
of its Eurodollar Loan to be outstanding during such Interest Period.

 

“Eurodollar Tranche”:  the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Eurodollar Loans shall
originally have been made on the same day).

 

6

--------------------------------------------------------------------------------


 

“Event of Default”:  any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

 

“Exchange Rate”:  with respect to any Local Currency on a particular date, the
rate at which such Local Currency may be exchanged into Dollars, as set forth on
such date on the relevant Reuters currency page.  In the event that such rate
does not appear on any Reuters currency page, the “Exchange Rate” with respect
to such Local Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be agreed upon by the
Administrative Agent and IBM or, in the absence of such agreement, such
“Exchange Rate” shall instead be the Administrative Agent’s spot rate of
exchange in the interbank market where its foreign currency exchange operations
in respect of such Local Currency are then being conducted, at or about 10:00
A.M., local time, at such date for the purchase of Dollars with such Local
Currency, for delivery two Banking Days later; provided, that if at the time of
any such determination, for any reason, no such spot rate is being quoted, the
Administrative Agent may use any reasonable method as it deems applicable to
determine such rate, and such determination shall be conclusive absent manifest
error.

 

“Existing Credit Agreements”:  the Existing 5-Year Credit Agreement and the
Existing 364-Day Credit Agreement.

 

“Existing 5-Year Credit Agreement”:  the Credit Agreement, dated as of May 31,
2001, among IBM, the subsidiary borrowers parties thereto, the lenders parties
thereto, JPMorgan Chase Bank, as administrative agent and, Citibank, N.A., as
syndication agent.

 

“Existing Termination Date”:  as defined in Section 2.21(c).

 

“Existing 364-Day Credit Agreement”:  the 364-Day Credit Agreement, dated as of
May 31, 2001, among IBM, the subsidiary borrowers parties thereto, the lenders
parties thereto, JPMorgan Chase Bank, as administrative agent, and Citibank,
N.A., as syndication agent.

 

“Extension Request”:  as defined in Section 2.21(a).

 

“Extension Request Deadline”:  as defined in Section 2.21(b).

 

“Facility Fee Rate”:  for any day, the applicable rate per annum set forth below
based on the Status in effect on such day:

 

Level I
Status

 

Level II
Status

 

Level III
Status

 

Level IV
Status

 

Level V
Status

 

 

 

 

 

 

 

 

 

 

 

0.0600

%

0.0700

%

0.0900

%

0.1750

%

0.2750

%

 

“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
such day for such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it.

 

7

--------------------------------------------------------------------------------


 

“Fixed Rate Competitive Loan Request”:  any Competitive Loan Request requesting
the Competitive Loan Lenders to offer to make Fixed Rate Competitive Loans.

 

“Fixed Rate Competitive Loans”:  Competitive Loans the rate of interest
applicable to which is equal to a fixed percentage rate per annum specified by
the Competitive Loan Lender making such Loan in its Competitive Loan Offer (as
opposed to a rate composed of the Applicable Index Rate plus or minus a margin).

 

“Foreign Subsidiary Borrower”:  any Subsidiary Borrower other than a Domestic
Subsidiary Borrower.

 

“Funded Debt”:  any Debt maturing by its terms more than one year from the date
of the issuance thereof, including any Debt renewable or extendible at the
option of the obligor to a date later than one year from the date of the
original issuance thereof.

 

“GAAP”:  generally accepted accounting principles in the United States of
America in effect from time to time, provided, that for the purposes of
Section 7.4 and the terms used therein, “GAAP” shall mean generally accepted
accounting principles used to prepare the financial statements of IBM for the
fiscal quarter ending March 31, 2004.

 

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Indebtedness”:  with respect to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services other than indebtedness to trade creditors and
service providers incurred in the ordinary course of business, (b) obligations,
contingent or otherwise, of such Person in connection with (i) letter of credit
facilities or bankers’ acceptance facilities and (ii) interest rate swap
agreements, interest rate cap agreements or similar arrangements used by a
Person to fix or cap a floating rate of interest to a negotiated maximum rate or
amount, or other similar facilities including currency swaps, (c) all
obligations of such Person evidenced by bonds, notes, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all obligations of such Person to pay rent or
other amounts under a Capital Lease, (f) all indebtedness referred to in clause
(a), (b), (c), (d) or (e) above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien upon or in property owned by such Person, even though such Person has
not assumed or become liable for the payment of such indebtedness, and (g) all
Indebtedness of others guaranteed by such Person.  For purposes of this
Agreement, the amount of any Indebtedness referred to in clause (b)(ii) of the
preceding sentence shall be the amounts, including any termination payments,
required to be paid to a counterparty rather than any notional amount with
regard to which payments may be calculated.  For purposes of this Agreement,
Indebtedness shall not include any indebtedness or other obligations issued by
any Person (or by a trust or other entity established by such Person or any of
its affiliates) which are primarily serviced by the cash flows of a discrete
pool of receivables, leases or other financial assets which have been sold or
transferred by IBM or any Subsidiary in securitization transactions
(“Securitization Transactions”) which, in accordance with GAAP, are accounted
for as sales for financial reporting purposes.  The definitions of Debt and
Indebtedness in this Section 1.1 shall be independent in construction,
interpretation and application.

 

8

--------------------------------------------------------------------------------


 

“Index Rate Competitive Loan”:  Competitive Loans the rate of interest
applicable to which is equal to the Applicable Index Rate plus or minus a
margin.

 

“Index Rate Competitive Loan Request”:  any Competitive Loan Request requesting
the Competitive Loan Lenders to offer to make Index Rate Competitive Loans.

 

“Interest Payment Date”:  (a) as to any ABR Loan (other than Swing Line Loans
which do not constitute Unrefunded Swing Line Loans), the last day of each
March, June, September and December to occur while such Loan is outstanding and
the Termination Date, (b) as to any Swing Line Loan which does not constitute an
Unrefunded Swing Line Loan, the last day such Loan is outstanding, (c) as to any
Eurodollar Loan having an Interest Period of three months or less, the last day
of such Interest Period, (d) as to any Eurodollar Loan having an Interest Period
longer than three months, each day which is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period, (e) as to any Fixed Rate Competitive Loan, each interest
payment date specified by the relevant Borrower for such Loan in the related
Competitive Loan Request (including, in any event, the Competitive Loan Maturity
Date in respect of such Loan) and (f) as to any Index Rate Competitive Loan, (i)
the Competitive Loan Maturity Date in respect of such Loan and (ii) each date
(if any) occurring prior to such Competitive Loan Maturity Date which is three
months, or a whole multiple thereof, after the Borrowing Date in respect of such
Loan.

 

“Interest Period”:  with respect to any Eurodollar Loan:

 

(a)  initially, the period commencing on the borrowing or conversion date, as
the case may be, with respect to such Eurodollar Loan and ending one, two, three
or six months thereafter, as selected by the relevant Borrower in its notice of
borrowing or notice of conversion, as the case may be, given with respect
thereto; and

 

(b)  thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one, two, three or
six months thereafter, as selected by the relevant Borrower by irrevocable
notice to the Administrative Agent not less than three Business Days prior to
the last day of the then current Interest Period with respect thereto;

 

provided that, all of the foregoing provisions relating to Interest Periods are
subject to the following:

 

(i)  if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

 

(ii)  any Interest Period that would otherwise extend beyond the Termination
Date shall end on the Termination Date; and

 

(iii)  any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

 

“Lender Addendum” means an instrument, substantially in the form of Exhibit H-1,
by which a Lender becomes a party to this Agreement as of the Effective Date.

 

9

--------------------------------------------------------------------------------


 

“Level I Status”:  exists at any date if, at such date, IBM has a long-term
senior unsecured debt rating of AA- or better by S&P or Aa3 or better by
Moody’s.

 

“Level II Status”:  exists at any date if, at such date, Level I Status does not
exist and IBM has a long-term senior unsecured debt rating of A+ or better by
S&P or A1 or better by Moody’s.

 

“Level III Status”:  exists at any date if, at such date, neither Level I Status
nor Level II Status exists and IBM has a long-term senior unsecured debt rating
of A- or better by S&P or A3 or better by Moody’s.

 

“Level IV Status”:  exists at any date if, at such date, neither Level I Status,
Level II Status nor Level III Status exists and IBM has a long-term senior
unsecured debt rating of BBB- or better by S&P or Baa3 or better by Moody’s.

 

“Level V Status”:  exists at any date if, at such date, none of Level I Status,
Level II Status, Level III Status or Level IV Status exists.

 

“Lien”:  with respect to any asset, any mortgage, pledge, security interest,
lien, charge or other encumbrance whatsoever.

 

“Loan”:  any US$ Loan or Local Currency Loan.

 

“Local Currency”:  Dollars and any currency other than Dollars as to which an
Exchange Rate may be calculated.

 

“Local Currency Facility”:  any credit facility designated as a “Local Currency
Facility” pursuant to a Local Currency Facility Addendum and providing for
borrowings in a Local Currency.

 

“Local Currency Facility Addendum”:  a Local Currency Facility Addendum received
by the Administrative Agent substantially in the form of Exhibit F and
conforming to the requirements of Section 3.

 

“Local Currency Facility Maximum Borrowing Amount”:  as defined in
Section 3.1(b).

 

“Local Currency Facility Stated Maximum Borrowing Amount”:  the stated amount of
any Local Currency Facility Maximum Borrowing Amount, without giving effect to
any reductions thereof effected pursuant to Section 3.2(c) or (d).

 

“Local Currency Lender”:  any Lender (or, if applicable, any affiliate, branch
or agency thereof) party to a Local Currency Facility.

 

“Local Currency Lender Maximum Borrowing Amount”:  as defined in Section 3.1(b).

 

“Local Currency Lender Stated Maximum Borrowing Amount”:  the stated amount of
any Local Currency Lender Maximum Borrowing Amount, without giving effect to any
reductions thereof pursuant to Section 3.2(c) or (d).

 

“Local Currency Loan”:  any loan made pursuant to a Local Currency Facility.

 

10

--------------------------------------------------------------------------------


 

“Local Currency Loans (US$ Equivalent)”:  the US$ Equivalent of the relevant
Local Currency Loans.

 

“Margin Stock”:  as defined under Regulation U.

 

“Material Adverse Effect”:  a material adverse effect on (a) the financial
condition of IBM and the Subsidiaries taken as a whole or (b) the validity or
enforceability of this Agreement or the rights or remedies of the Administrative
Agent and the Lenders hereunder.

 

“Maximum Subsidiary Borrowing Amount”:  as defined in Section 5.2(d).

 

“Moody’s”:  Moody’s Investors Service, Inc. and its successors.

 

“New Lender”:  as defined in Section 11.23(b).

 

“New Lender Supplement”:  as defined in Section 11.23(b).

 

“1985 Indenture”:  the Indenture, dated as of July 15, 1985, between IBM and The
Bank of New York (successor to Morgan Guaranty Trust Company of New York), as
Trustee.

 

“1990 Indenture”:  the Indenture, dated as of March 1, 1990, between IBM and The
Bank of New York, as Trustee.

 

“Non-Excluded Taxes”:  as defined in Section 2.18(a).

 

 “Non-Extending Lender”:  as defined in Section 2.21(b).

 

“Participant”:  as defined in Section 11.6.

 

“Permitted Liens”:  (a)  pledges or deposits made to secure obligations of IBM
or a Restricted Subsidiary under workmen’s compensation laws or similar
legislation; (b) Liens imposed by law, such as materialmen’s, mechanics’,
carriers’, workmen’s, vendors’, repairmen’s or other like Liens incurred in the
ordinary course of business; (c) governmental (Federal, state or municipal)
Liens arising out of contracts for the purchase of products of IBM or a
Restricted Subsidiary, and deposits or pledges to obtain the release of any of
the foregoing Liens; (d) Liens created by or resulting from any litigation or
legal proceeding that is currently being contested in good faith by appropriate
proceedings; (e) leases made or existing on Principal Property entered into in
the ordinary course of business by IBM or a Restricted Subsidiary; (f)
landlords’ Liens under leases of Principal Property to which IBM or a Restricted
Subsidiary is a party; (g) zoning restrictions, easements, licenses or
restrictions on the use of Principal Property or minor irregularities in the
title thereto that in any such case do not interfere materially with the use of
such Principal Property by IBM or any Restricted Subsidiary; (h) deposits in
connection with bids, tenders or contracts (other than for the payment of money)
to which IBM or any Restricted Subsidiary is a party; (i) deposits to secure
public or statutory obligations of IBM or any Restricted Subsidiary; (j)
deposits in connection with obtaining or maintaining self-insurance or to obtain
the benefits of any law, regulation or arrangement pertaining to unemployment
insurance, old age pensions, social security or similar matters; (k) deposits of
cash or obligations of the United States of America to secure surety, appeal or
customs bonds to which IBM or any Restricted Subsidiary is a party; and (l)
Liens for taxes or assessments or governmental charges or levies not yet due or
delinquent, or which can thereafter be paid without penalty, or which are being
contested in good faith by appropriate proceedings.

 

11

--------------------------------------------------------------------------------


 

“Person”:  an individual, partnership, limited liability company, corporation,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Principal Property”:  any land, land improvements, buildings and associated
factory, laboratory and office equipment (excluding all products marketed by IBM
or any Subsidiary) constituting a manufacturing facility, development facility,
warehouse facility, service facility or office facility (including any portion
thereof), which facility (a) is owned by or leased to IBM or any Restricted
Subsidiary, (b) is located within the United States, and (c) has an acquisition
cost plus capitalized improvements in excess of 0.15% of Consolidated Net
Tangible Assets as of the date of such determination, other than (i) any such
facility, or portion thereof, which has been financed by obligations issued by
or on behalf of a state, a Territory or a possession of the United States, or
any political subdivision of any of the foregoing, or the District of Columbia,
the interest on which is, or at the time of issuance of such obligations was
determined by counsel to be, excludable from the gross income of the holders
thereof (other than a “substantial user” of such facility or a “related person”
as those terms were used in Section 147 of the Code) pursuant to the provisions
of Section 103 and related Sections of the Code (or any similar provisions
hereafter enacted) as in effect at the time of issuance of such obligations,
(ii) any such facility which the Board of Directors of IBM, or a duly authorized
committee thereof, may by resolution declare is not of material importance to
IBM and the Restricted Subsidiaries, taken as a whole (provided that IBM has
delivered written notice of such declaration to the Administrative Agent), and
(iii) any such facility, or portion thereof, owned or leased jointly or in
common with one or more Persons other than IBM and any Subsidiary and in which
the interest of IBM and all Subsidiaries does not exceed 50%.

 

“Purchase Date”:  as defined in Section 2.21(c).

 

“Purchasing Lender”:  as defined in Section 11.8(a).

 

“Reference Lenders”:  JPMorgan Chase Bank, Citibank, N.A. and Credit Suisse
First Boston.

 

“Register”:  as defined in Section 11.9(a).

 

“Regulation T”:  Regulation T of the Board as from time to time in effect and
all official rulings and interpretations thereunder or thereof.

 

“Regulation U”:  Regulation U of the Board as from time to time in effect and
all official rulings and interpretations thereunder or thereof.

 

“Regulation X”:  Regulation X of the Board as from time to time in effect and
all official rulings and interpretations thereunder or thereof.

 

“Required Lenders”:  at any date, the holders of more than 50% of the aggregate
Revolving Credit Commitments, or, if the Revolving Credit Commitments have been
terminated or for the purposes of determining whether to accelerate the Loans
pursuant to Section 8, of the aggregate unpaid principal amount of the Loans.

 

“Requirement of Law”:  as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each

 

12

--------------------------------------------------------------------------------


 

case applicable to or binding upon such Person or any of its property or assets
or to which such Person or any of its property or assets is subject.

 

“Reset Date”:  as defined in Section 3.2(a).

 

“Responsible Officer”:  the Chief Executive Officer, the Chief Financial
Officer, the Vice President and Treasurer, the Vice President and Controller,
any Assistant Controller and any Assistant Treasurer of IBM.

 

“Restricted Securities”:  any capital stock or Indebtedness of any Restricted
Subsidiary.

 

“Restricted Subsidiary”:  (a) any Subsidiary (i) which has substantially all its
property within the United States of America, (ii) which owns or is a lessee of
any property that would be a Principal Property but for clause (a) of the
definition of such term contained in this Section 1.1, and (iii) in which the
investment of IBM and all other Subsidiaries exceeds 0.15% of Consolidated Net
Tangible Assets as of the date of such determination; provided, however, that
the term “Restricted Subsidiary” shall not include (A) any Subsidiary (x)
primarily engaged in the business of purchasing, holding, collecting, servicing
or otherwise dealing in and with installment sales contracts, leases, trust
receipts, mortgages, commercial paper or other financing instruments, and any
collateral or agreements relating thereto, including in the business,
individually or through partnerships, of financing (whether through long- or
short-term borrowings, pledges, discounts or otherwise) the sales, leasing or
other operations of IBM and the Subsidiaries or any of them, or (y) engaged in
the business of financing the assets and operations of third parties, and (z) in
any case, not, except as incidental to such financing business, engaged in
owning, leasing or operating any property which but for this proviso would
qualify as Principal Property or (B) any Subsidiary acquired or organized after
July 15, 1985, for the purpose of acquiring the stock or business or assets of
any Person other than IBM or any Restricted Subsidiary, whether by merger,
consolidation, acquisition of stock or assets or similar transaction analogous
in purpose or effect, so long as such Subsidiary shall not have, since such
date, and does not hereafter acquire by merger, consolidation, acquisition of
stock or assets or similar transaction analogous in purpose or effect all or any
substantial part of the business or assets of IBM or any Restricted Subsidiary;
and (b) any other Subsidiary which is hereafter designated by the Board of
Directors of IBM, or a duly authorized committee thereof, as a Restricted
Subsidiary.

 

“Revolving Credit Borrowing Share”:  for any borrowing of Revolving Credit
Loans, with respect to any Lender, an amount equal to such Lender’s Adjusted
Revolving Credit Commitment Percentage of the amount of such borrowing.  As used
in this definition, “Adjusted Revolving Credit Commitment Percentage” means, as
to any Lender, at any time of determination, the percentage which such Lender’s
Available Revolving Credit Commitment then constitutes of the aggregate
Available Revolving Credit Commitments of all Lenders at such time.

 

“Revolving Credit Commitment”:  as to any Lender, the obligation of such Lender
to make Revolving Credit Loans to the Borrowers hereunder in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 1.1, as such amount may be changed from
time to time in accordance with the provisions of this Agreement.

 

“Revolving Credit Commitment Period”:  the period from and including the
Effective Date to but not including the Termination Date or such earlier date on
which the Revolving Credit Commitments shall terminate as provided herein.

 

13

--------------------------------------------------------------------------------


 

“Revolving Credit Loans”:  as defined in Section 2.1.

 

“S&P”:  Standard & Poor’s Ratings Services and its successors.

 

“Sale and Leaseback Transaction”:  any arrangement with any Person providing for
the leasing by IBM or any Restricted Subsidiary of any Principal Property
(whether such Principal Property is now owned or hereafter acquired) that has
been or is to be sold or transferred by IBM or such Restricted Subsidiary to
such Person, other than (a) temporary leases for a term, including renewals at
the option of the lessee, of not more than three years; (b) leases between IBM
and a Restricted Subsidiary or between Restricted Subsidiaries; and (c) leases
of Principal Property executed by the time of, or within 180 days after the
latest of, the acquisition, the completion of construction or improvement
(including any improvements on property which will result in such property
becoming Principal Property), or the commencement of commercial operation of
such Principal Property.

 

“SEC”:  the Securities and Exchange Commission and any successor agency.

 

“Secured Debt”:  (a) Debt of IBM or a Restricted Subsidiary which is secured by
any Lien other than a Permitted Lien upon any Principal Property or Restricted
Securities and (b) Indebtedness of IBM or a Restricted Subsidiary in respect of
any conditional sale or other title retention agreement covering Principal
Property or Restricted Securities; but “Secured Debt” shall not include any of
the following:

 

(I)                                     DEBT OF IBM AND THE RESTRICTED
SUBSIDIARIES OUTSTANDING ON JULY 15, 1985, SECURED BY THEN EXISTING LIENS UPON,
OR INCURRED IN CONNECTION WITH CONDITIONAL SALES AGREEMENTS OR OTHER TITLE
RETENTION AGREEMENTS WITH RESPECT TO, PRINCIPAL PROPERTY OR RESTRICTED
SECURITIES;

 

(II)                                  DEBT OF IBM OR A RESTRICTED SUBSIDIARY
SECURED BY (A) PURCHASE MONEY LIENS UPON PRINCIPAL PROPERTY OR RESTRICTED
SECURITIES ACQUIRED AFTER JULY 15, 1985, OR (B) LIENS PLACED ON PRINCIPAL
PROPERTY AFTER JULY 15, 1985, DURING CONSTRUCTION OR IMPROVEMENT THEREOF
(INCLUDING ANY IMPROVEMENTS ON PROPERTY WHICH RESULTED OR WILL RESULT IN SUCH
PROPERTY BECOMING PRINCIPAL PROPERTY) OR PLACED THEREON WITHIN 180 DAYS AFTER
THE LATER OF ACQUISITION, COMPLETION OF CONSTRUCTION OR IMPROVEMENT OR THE
COMMENCEMENT OF COMMERCIAL OPERATION OF SUCH PRINCIPAL PROPERTY OR IMPROVEMENT,
OR PLACED ON RESTRICTED SECURITIES ACQUIRED AFTER JULY 15, 1985, OR (C)
CONDITIONAL SALE AGREEMENTS OR OTHER TITLE RETENTION AGREEMENTS WITH RESPECT TO
ANY PRINCIPAL PROPERTY OR RESTRICTED SECURITIES ACQUIRED AFTER JULY 15, 1985, IF
(IN EACH CASE REFERRED TO IN THIS SUBPARAGRAPH (II)) (X) SUCH LIEN OR AGREEMENT
SECURES ALL OR ANY PART OF THE DEBT INCURRED FOR THE PURPOSE OF FINANCING ALL OR
ANY PART OF THE PURCHASE PRICE OR COST OF CONSTRUCTION OF SUCH PRINCIPAL
PROPERTY OR IMPROVEMENT OR RESTRICTED SECURITIES AND (Y) SUCH LIEN OR AGREEMENT
DOES NOT EXTEND TO ANY PRINCIPAL PROPERTY OR RESTRICTED SECURITIES OTHER THAN
THE PRINCIPAL PROPERTY OR RESTRICTED SECURITIES SO ACQUIRED OR THE PRINCIPAL
PROPERTY, OR PORTION THEREOF, ON WHICH THE PROPERTY SO CONSTRUCTED, OR SUCH
IMPROVEMENT, IS LOCATED; PROVIDED, HOWEVER, THAT THE AMOUNT BY WHICH THE
AGGREGATE PRINCIPAL AMOUNT OF DEBT SECURED BY ANY SUCH LIEN OR AGREEMENT EXCEEDS
THE COST TO IBM OR SUCH RESTRICTED SUBSIDIARY OF THE RELATED ACQUISITION,
CONSTRUCTION OR IMPROVEMENT SHALL BE CONSIDERED TO BE “SECURED DEBT”;

 

(III)                               DEBT OF IBM OR A RESTRICTED SUBSIDIARY
SECURED BY LIENS ON PRINCIPAL PROPERTY OR RESTRICTED SECURITIES, WHICH LIENS
EXIST AT THE TIME OF ACQUISITION (BY ANY

 

14

--------------------------------------------------------------------------------


 

MANNER WHATSOEVER) OF SUCH PRINCIPAL PROPERTY OR RESTRICTED SECURITIES BY IBM OR
A RESTRICTED SUBSIDIARY;

 

(IV)                              DEBT OF RESTRICTED SUBSIDIARIES OWING TO IBM
OR ANY OTHER RESTRICTED SUBSIDIARY OR DEBT OF IBM OWING TO ANY RESTRICTED
SUBSIDIARY;

 

(V)                                 IN THE CASE OF ANY CORPORATION WHICH BECOMES
(BY ANY MANNER WHATSOEVER), AS THE CASE MAY BE, A RESTRICTED SUBSIDIARY AFTER
THE EFFECTIVE DATE, DEBT SECURED BY LIENS UPON, OR CONDITIONAL SALE AGREEMENTS
OR OTHER TITLE RETENTION AGREEMENTS WITH RESPECT TO, ITS PROPERTY WHICH
CONSTITUTES PRINCIPAL PROPERTY OR RESTRICTED SECURITIES, WHICH LIENS SHALL HAVE
EXISTED OR EXIST, AS THE CASE MAY BE, AT THE TIME SUCH CORPORATION SHALL HAVE
BECOME OR BECOMES, AS THE CASE MAY BE, A RESTRICTED SUBSIDIARY;

 

(VI)                              GUARANTEES BY IBM OF SECURED DEBT AND
ATTRIBUTABLE DEBT OF ANY RESTRICTED SUBSIDIARIES AND GUARANTEES BY A RESTRICTED
SUBSIDIARY OF SECURED DEBT AND ATTRIBUTABLE DEBT OF IBM AND ANY OTHER RESTRICTED
SUBSIDIARIES;

 

(VII)                           DEBT ARISING FROM ANY SALE AND LEASEBACK
TRANSACTION;

 

(VIII)                        DEBT SECURED BY LIENS ON PROPERTY OF IBM OR A
RESTRICTED SUBSIDIARY IN FAVOR OF THE UNITED STATES OF AMERICA, ANY STATE,
TERRITORY OR POSSESSION THEREOF, OR THE DISTRICT OF COLUMBIA, OR ANY DEPARTMENT,
AGENCY OR INSTRUMENTALITY OR POLITICAL SUBDIVISION OF THE UNITED STATES OF
AMERICA OR ANY STATE, TERRITORY OR POSSESSION THEREOF, OR THE DISTRICT OF
COLUMBIA, OR IN FAVOR OF ANY OTHER COUNTRY OR ANY POLITICAL SUBDIVISION THEREOF,
IF SUCH DEBT WAS INCURRED FOR THE PURPOSE OF FINANCING ALL OR ANY PART OF THE
PURCHASE PRICE OR THE COST OF CONSTRUCTION OF THE PROPERTY SUBJECT TO SUCH
LIENS; PROVIDED, HOWEVER, THAT THE AMOUNT BY WHICH THE AGGREGATE PRINCIPAL
AMOUNT OF DEBT SECURED BY ANY SUCH LIEN EXCEEDS THE COST TO IBM OR SUCH
RESTRICTED SUBSIDIARY OF THE RELATED ACQUISITION OR CONSTRUCTION SHALL BE
CONSIDERED TO BE “SECURED DEBT”; AND

 

(IX)                                THE REPLACEMENT, EXTENSION OR RENEWAL (OR
SUCCESSIVE REPLACEMENTS, EXTENSIONS OR RENEWALS) OF ANY DEBT (IN WHOLE OR IN
PART) EXCLUDED FROM THE DEFINITION OF “SECURED DEBT” BY SUBPARAGRAPHS (I)
THROUGH (VIII) ABOVE; PROVIDED, HOWEVER, THAT NO LIEN SECURING, OR CONDITIONAL
SALE OR TITLE RETENTION AGREEMENT WITH RESPECT TO, SUCH DEBT SHALL EXTEND TO OR
COVER ANY PRINCIPAL PROPERTY OR ANY RESTRICTED SECURITIES, OTHER THAN SUCH
PROPERTY WHICH SECURED THE DEBT SO REPLACED, EXTENDED OR RENEWED (PLUS
IMPROVEMENTS ON OR TO ANY SUCH PRINCIPAL PROPERTY); PROVIDED, FURTHER, HOWEVER,
THAT TO THE EXTENT THAT SUCH REPLACEMENT, EXTENSION OR RENEWAL INCREASED OR
INCREASES THE PRINCIPAL AMOUNT OF DEBT SECURED BY SUCH LIEN OR WAS OR IS IN A
PRINCIPAL AMOUNT IN EXCESS OF THE PRINCIPAL AMOUNT OF DEBT EXCLUDED FROM THE
DEFINITION OF “SECURED DEBT” BY SUBPARAGRAPHS (I) THROUGH (VIII) ABOVE, THE
AMOUNT OF SUCH INCREASE OR EXCESS SHALL BE CONSIDERED TO BE “SECURED DEBT”.

 

In no event shall the foregoing provisions be interpreted to mean or their
operation to cause the same Debt to be included more than once in the
calculation of “Secured Debt” as that term is used herein.

 

“Securitization Transactions”:  as defined in the definition of Indebtedness.

 

“Significant Subsidiary”:  any Subsidiary that would be a “significant
subsidiary” within the meaning of Rule 1-02 of the SEC’s Regulation S-X.

 

15

--------------------------------------------------------------------------------


 

“Status”:  as to IBM, the existence of Level I Status, Level II Status, Level
III Status, Level IV Status or Level V Status, as the case may be.

 

“Subsidiary”:  (a) any corporation of which IBM owns or controls more than 50%
of the outstanding Voting Stock or (b) any such corporation of which such
percentage of shares of outstanding Voting Stock shall at the time be owned or
controlled by IBM or one or more Subsidiaries as defined in clause (a) or by one
or more such Subsidiaries.

 

“Subsidiary Borrower”:  a Subsidiary or Controlled Person (a) which is
designated as a Subsidiary Borrower by IBM with the consent of the
Administrative Agent, (b) which has delivered to the Administrative Agent a
Subsidiary Borrower Request and (c) whose designation as a Subsidiary Borrower
has not been terminated pursuant to Section 5.2(d).

 

“Subsidiary Borrower Addendum” means an instrument, substantially in the form of
Exhibit H-2, by which any Subsidiary that is a Subsidiary Borrower on the
Effective Date becomes a party to this Agreement.

 

“Subsidiary Borrower Notice and Designation”:  a notice and designation,
substantially in the form of Exhibit B-1, which may be delivered by IBM, and
received and consented to by the Administrative Agent, and which shall identify
a Subsidiary Borrower and the Maximum Subsidiary Borrowing Amount with respect
to such Subsidiary Borrower, and shall be accompanied by a Subsidiary Borrower
Request.

 

“Subsidiary Borrower Obligations”:  with respect to each Subsidiary Borrower,
the unpaid principal of and interest on (including, without limitation, interest
accruing after the maturity of the Loans made to such Borrower and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to such Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) the US$ Loans and Local Currency Loans made to such Borrower
and all other obligations and liabilities of such Borrower to the Administrative
Agent or to any Lender, whether direct or indirect, absolute or contingent, due
or to become due, or now existing or hereafter incurred, which may arise under,
out of, or in connection with, this Agreement, any Local Currency Facility or
any other document made, delivered or given in connection herewith or therewith,
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses (including, without limitation, all fees, charges
and disbursements of counsel (including the allocated costs of internal counsel)
to the Administrative Agent or to any Lender that are required to be paid by
such Borrower pursuant to this Agreement or any Local Currency Facility) or
otherwise.

 

“Subsidiary Borrower Request”:  a request, substantially in the form of Exhibit
B-2, which is received by the Administrative Agent in connection with a
Subsidiary Borrower Notice and Designation.

 

“Swing Line Borrower”:  IBM and, subject to the approval of the Administrative
Agent (which approval shall not be unreasonably withheld), any Subsidiary
Borrower designated as a “Swing Line Borrower” in the relevant Subsidiary
Borrower Notice and Designation.

 

“Swing Line Borrowing Share”:  for any borrowing of Swing Line Loans, with
respect to any Swing Line Lender, an amount equal to such Swing Line Lender’s
Adjusted Swing Line Commitment Percentage of the amount of such borrowing.

 

16

--------------------------------------------------------------------------------


 

As used in this definition:

 

“Adjusted Swing Line Commitment Percentage” means, as to any Swing Line Lender,
at any time of determination, the percentage which such Swing Line Lender’s
Available Swing Line Commitment then constitutes of the aggregate Available
Swing Line Commitments of all Swing Line Lenders at such time.

 

“Available Swing Line Commitment”:  as to any Swing Line Lender, at any time of
determination, an amount equal to the lesser of (a) such Swing Line Lender’s
Swing Line Commitment at such time minus the aggregate principal amount of all
Swing Line Loans made by such Swing Line Lender then outstanding and (b) such
Swing Line Lender’s Revolving Credit Commitment at such time minus such Swing
Line Lender’s Aggregate Outstanding Revolving Extensions of Credit at such time.

 

“Swing Line Commitment”:  as to any Swing Line Lender, the obligation of such
Lender to make Swing Line Loans to the Swing Line Borrowers hereunder in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Swing Line Lender’s name on Schedule 1.1, as such amount
may be changed from time to time in accordance with the provisions of this
Agreement.

 

“Swing Line Lender”:  each of the Lenders that have agreed to make Swing Line
Loans hereunder as indicated on Schedule 1.1 and each other Lender that shall
hereafter be designated as a Swing Line Lender in accordance with the provisions
of Sections 11.8 and 11.10.

 

“Swing Line Loan”:  as defined in Section 2.5(a).

 

“Termination Date”:  May 27, 2009.

 

“Transactions”:  as defined in Section 4.2.

 

“Transferee”:  as defined in Section 11.9.

 

“Type”:  (a) as to any Revolving Credit Loan, its nature as a ABR Loan or a
Eurodollar Loan and (b) as to any Competitive Loan, its nature as a Fixed Rate
Competitive Loan or an Index Rate Competitive Loan.

 

“Unrefunded Swing Line Loans”:  as defined in Section 2.5(c).

 

“US$ Equivalent”:  on any date of determination, with respect to any amount in
any Local Currency, the equivalent in Dollars of such amount, determined by the
Administrative Agent using the Exchange Rate with respect to such Local Currency
then in effect as determined pursuant to Section 3.

 

“US$ Facility Overage”:  an amount equal to the excess of (a) the aggregate
Revolving Credit Commitments over (b) the aggregate amount of all Local Currency
Facility Maximum Borrowing Amounts (determined, if applicable, after giving
effect to any reduction therein made pursuant to Section 3.2(c)).

 

“US$ Loan”:  any Revolving Credit Loan, Swing Line Loan or Competitive Loan made
pursuant to this Agreement.

 

17

--------------------------------------------------------------------------------


 

“US$ Revolving Credit Overage”:  with respect to any Lender, an amount equal to
the excess, if any, of (a) such Lender’s Revolving Credit Commitment over (b)
the aggregate Local Currency Lender Stated Maximum Borrowing Amounts with
respect to all Local Currency Facilities to which such Lender is a party.

 

“Voting Stock”:  with respect to any Person, outstanding capital stock of such
Person ordinarily (and apart from rights exercisable upon the occurrence of any
contingency) having the power to vote in the election of directors of such
Person.

 

1.2                                 Other Definitional Provisions.  (a)  Unless
otherwise specified therein, all terms defined in this Agreement shall have the
defined meanings when used in any instrument, certificate or other document made
or delivered pursuant hereto.

 

(b)                                 As used herein and in any instrument,
certificate or other document made or delivered pursuant hereto, accounting
terms relating to IBM and the Subsidiaries not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP.

 

(c)                                  The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and Section, Schedule and Exhibit references are to this Agreement
unless otherwise specified.  References herein do not include references to any
provision of any Local Currency Facility or Loans outstanding thereunder unless
otherwise specified.

 

(d)                                 The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

SECTION 2.                                AMOUNT AND TERMS OF US$ FACILITIES

 

2.1                                 Revolving Credit Commitments.  (a)  Subject
to the terms and conditions hereof, each Lender severally agrees to make
revolving credit loans in Dollars (“Revolving Credit Loans”) to any of IBM or
any Subsidiary Borrower from time to time during the Revolving Credit Commitment
Period.  During the Revolving Credit Commitment Period each Borrower may use the
Revolving Credit Commitments by borrowing, prepaying the Revolving Credit Loans
in whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof.  Notwithstanding anything to the contrary contained in this
Agreement, in no event may Revolving Credit Loans be borrowed under this
Section 2 if, after giving effect thereto, (i) the aggregate principal amount of
the US$ Loans and Local Currency Loans (US$ Equivalent) then outstanding would
exceed the aggregate Revolving Credit Commitments then in effect, (ii) the
aggregate principal amount of US$ Loans and Local Currency Loans (US$
Equivalent) made to any Subsidiary Borrower then outstanding would exceed the
Maximum Subsidiary Borrowing Amount with respect to such Subsidiary Borrower set
forth in the most recent Subsidiary Borrower Notice and Designation delivered by
IBM pursuant to Section 5.2(d) or (iii) the aggregate principal amount of
Revolving Credit Loans, Swing Line Loans and Local Currency Loans (US$
Equivalent) made by any Lender then outstanding would exceed such Lender’s
Revolving Credit Commitment.

 

(b)                                 The Revolving Credit Loans may from time to
time be (i) Eurodollar Loans, (ii) ABR Loans or (iii) a combination thereof, as
determined by the relevant Borrower and notified to the

 

18

--------------------------------------------------------------------------------


 

Administrative Agent in accordance with Sections 2.2 and 2.3, provided that no
Revolving Credit Loan shall be made as a Eurodollar Loan after the day that is
one month prior to the Termination Date.

 

2.2                                 Procedure for Revolving Credit Borrowing. 
Each Borrower may borrow under the Revolving Credit Commitments during the
Revolving Credit Commitment Period on any Business Day; provided that such
Borrower shall give the Administrative Agent irrevocable notice (which notice
must be received by the Administrative Agent prior to (a) 11:00 A.M., New York
City time, three Business Days prior to the requested Borrowing Date, if all or
any part of the requested Revolving Credit Loans are to be initially Eurodollar
Loans or (b) 11:00 A.M., New York City time, one Business Day prior to the
requested Borrowing Date, otherwise), specifying (i) the amount to be borrowed,
(ii) the requested Borrowing Date, (iii) whether the borrowing is to be of
Eurodollar Loans, ABR Loans or a combination thereof and (iv) if the borrowing
is to be entirely or partly of Eurodollar Loans, the respective amounts of each
such Loan and the respective lengths of the initial Interest Periods therefor. 
Each borrowing under the Revolving Credit Commitments shall be in a minimum
aggregate principal amount of the lesser of (i) $50,000,000 or an integral
multiple of $5,000,000 in excess thereof and (ii) the aggregate amount of the
then Available Revolving Credit Commitments.  Upon receipt of any such notice
from any Borrower, the Administrative Agent shall promptly notify each Lender of
the aggregate amount of such borrowing and of the amount of such Lender’s
Revolving Credit Borrowing Share (if any) thereof.  Each Lender will make the
amount of its Revolving Credit Borrowing Share of each such borrowing available
to the Administrative Agent for the account of the relevant Borrower at the
office of the Administrative Agent specified in Section 11.2 prior to 2:00 P.M.,
New York City time, on the Borrowing Date requested by such Borrower in funds
immediately available to the Administrative Agent.  Such borrowing will then be
made available to the relevant Borrower by the Administrative Agent crediting
the account of such Borrower on the books of such office with the aggregate of
the amounts made available to the Administrative Agent by the Lenders and in
like funds as received by the Administrative Agent; provided that if on the
Borrowing Date of any Revolving Credit Loans to be made to any Borrower, any
Swing Line Loans made to such Borrower shall be then outstanding, the proceeds
of such Revolving Credit Loans shall first be applied to pay in full such Swing
Line Loans, with any remaining proceeds to be made available to such Borrower as
provided above.

 

2.3                                 Conversion and Continuation Options for
Revolving Credit Loans.  (a)  Each Borrower may elect from time to time to
convert Eurodollar Loans to ABR Loans, by giving the Administrative Agent at
least one Business Day’s prior irrevocable notice of such election; provided
that if any such conversion of Eurodollar Loans is made other than on the last
day of an Interest Period with respect thereto, such Borrower shall pay any
amounts due to the Lenders pursuant to Section 2.19 as a result of such
conversion.  Each Borrower may elect from time to time to convert ABR Loans to
Eurodollar Loans by giving the Administrative Agent at least three Business
Days’ prior irrevocable notice of such election.  Any such notice of conversion
to Eurodollar Loans shall specify the length of the initial Interest Period or
Interest Periods therefor.  Upon receipt of any such notice the Administrative
Agent shall promptly notify each Lender thereof.  All or any part of outstanding
Eurodollar Loans or ABR Loans may be converted as provided herein; provided that
(i) no Loan may be converted into a Eurodollar Loan when any Default or Event of
Default has occurred and is continuing and the Administrative Agent or the
Required Lenders have determined in its or their sole discretion that such a
conversion is not appropriate, (ii) any such conversion may only be made if,
after giving effect thereto, Section 2.4 shall not have been contravened and
(iii) no Loan may be converted into a Eurodollar Loan after the date that is one
month prior to the Termination Date.

 

(b)                                 Any Eurodollar Loans may be continued as
such upon the expiration of the then current Interest Period with respect
thereto by the relevant Borrower giving at least three Business Days’ prior
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to

 

19

--------------------------------------------------------------------------------


 

such Loans; provided that no Eurodollar Loan may be continued as such (i) when
any Default or Event of Default has occurred and is continuing and the
Administrative Agent or the Required Lenders have determined in its or their
sole discretion that such a continuation is not appropriate, (ii) if, after
giving effect thereto, Section 2.4 would be contravened or (iii) after the date
that is one month prior to the Termination Date and provided, further, that if
such Borrower shall fail to give any required notice as described above in this
Section 2.3 or if such continuation is not permitted pursuant to the preceding
proviso such Loans shall automatically be converted to ABR Loans on the last day
of such then expiring Interest Period.

 

2.4                                 Minimum Amounts and Maximum Number of
Eurodollar Tranches.  All borrowings, optional prepayments, conversions and
continuations of Eurodollar Loans hereunder and all selections of Interest
Periods hereunder shall be in such amounts and be made pursuant to such
elections so that, after giving effect thereto, (a) the aggregate principal
amount of the Eurodollar Loans comprising each Eurodollar Tranche shall be equal
to $50,000,000 or a whole multiple of $5,000,000 in excess thereof and (b) there
shall be no more than twenty Eurodollar Tranches outstanding at any one time.

 

2.5                                 Swing Line Loans.  (a)  Subject to the terms
and conditions hereof, each Swing Line Lender severally agrees to make swing
line loans in Dollars (individually, a “Swing Line Loan”; collectively, the
“Swing Line Loans”) to any Swing Line Borrower from time to time during the
Revolving Credit Commitment Period in accordance with the procedures set forth
in this Section 2.5; provided, that (i) the aggregate outstanding principal
amount of all Swing Line Loans shall not exceed $1,000,000,000 at any one time,
(ii) the principal amount of any borrowing of Swing Line Loans may not exceed
the aggregate amount of the Available Revolving Credit Commitments of all
Lenders immediately prior to such borrowing, (iii) in no event may Swing Line
Loans be borrowed hereunder if, after giving effect thereto, (x) the aggregate
principal amount of Swing Line Loans, Revolving Credit Loans and Local Currency
Loans (US$ Equivalent) made by any Swing Line Lender then outstanding would
exceed such Swing Line Lender’s Revolving Credit Commitment, (y) the aggregate
principal amount of US$ Loans and Local Currency Loans (US$ Equivalent) made to
any Subsidiary Borrower then outstanding would exceed the Maximum Subsidiary
Borrowing Amount with respect to such Subsidiary Borrower set forth in the most
recent Subsidiary Borrower Notice and Designation delivered by IBM pursuant to
Section 5.2(d) or (z) the aggregate principal amount of Swing Line Loans made by
any Swing Line Lender then outstanding would exceed the Swing Line Commitment of
such Swing Line Lender and (iv) in no event may Swing Line Loans be borrowed
hereunder if (x) the Administrative Agent shall have received notice from the
Required Lenders specifying that a Default or Event of Default shall have
occurred and be continuing and (y) such Default or Event of Default shall not
have been subsequently cured or waived.  Amounts borrowed by any Swing Line
Borrower under this Section 2.5 may be repaid and, up to but excluding the
Termination Date, reborrowed.  All Swing Line Loans shall at all times be ABR
Loans.  The relevant Swing Line Borrower shall give the Administrative Agent
irrevocable notice of any Swing Line Loans requested hereunder (which notice
must be received by the Administrative Agent prior to 11:00 A.M., New York City
time, on the requested Borrowing Date) specifying (A) the amount to be borrowed,
and (B) the requested Borrowing Date.  Upon receipt of such notice, the
Administrative Agent shall promptly notify each Swing Line Lender of the
aggregate amount of such borrowing and of the amount of such Swing Line Lender’s
Swing Line Borrowing Share (if any) thereof.  Not later than 2:00 P.M., New York
City time, on the Borrowing Date specified in such notice each Swing Line Lender
shall make its Swing Line Borrowing Share of such Swing Line Loans available to
the Administrative Agent for the account of the relevant Swing Line Borrower at
the office of the Administrative Agent set forth in Section 11.2 in funds
immediately available to the Administrative Agent.  The proceeds of such
borrowing will then be immediately made available to the relevant Swing Line
Borrower by the Administrative Agent crediting the account of such Swing Line
Borrower on the books of such office with the aggregate of the amounts made
available to the Administrative Agent by the Swing Line Lenders and in like
funds as received by the Administrative Agent.  The Administrative Agent and the
Swing Line

 

20

--------------------------------------------------------------------------------


 

Lenders acknowledge that the funding provisions in respect of the Swing Line
Commitments are material terms of this Agreement and that it is of importance to
the Swing Line Borrowers that the funding of Swing Line Loans be made in a
timely and efficient manner.  Each borrowing pursuant to this Section 2.5 shall
be in a minimum aggregate principal amount of the lesser of (i) $20,000,000 or
an integral multiple of $5,000,000 in excess thereof and (ii) the aggregate
amount of the then Available Swing Line Commitments.

 

(b)                                 Notwithstanding the occurrence of any
Default or Event of Default or noncompliance with the conditions precedent set
forth in Section 5 or the minimum borrowing amounts specified in Section 2.2, if
any Swing Line Loans shall remain outstanding at 10:00 A.M., New York City time,
on the seventh Business Day following the Borrowing Date thereof and if by such
time on such seventh Business Day the Administrative Agent shall have received
neither (i) a notice of borrowing delivered by the relevant Swing Line Borrower
pursuant to Section 2.2 requesting that Revolving Credit Loans be made pursuant
to Section 2.1 on the immediately succeeding Business Day in an amount at least
equal to the aggregate principal amount of such Swing Line Loans, nor (ii) any
other notice satisfactory to the Administrative Agent indicating such Swing Line
Borrower’s intent to repay all such Swing Line Loans on the immediately
succeeding Business Day with funds obtained from other sources, the
Administrative Agent shall be deemed to have received a notice from such Swing
Line Borrower pursuant to Section 2.2 requesting that ABR Loans be made pursuant
to Section 2.1 on such immediately succeeding Business Day in an amount equal to
the aggregate amount of such Swing Line Loans, and the procedures set forth in
Section 2.2 shall be followed in making such ABR Loans, provided, that for the
purposes of determining each Lender’s Revolving Credit Borrowing Share with
respect to such borrowing, the outstanding principal amount of Swing Line Loans
shall be deemed to be zero.  The proceeds of such ABR Loans shall be applied to
repay such Swing Line Loans.

 

(c)                                  If, for any reason, ABR Loans may not be,
or are not, made pursuant to paragraph (b) of this Section 2.5 to repay Swing
Line Loans as required by such paragraph, effective on the date such ABR Loans
would otherwise have been made, each Lender severally, unconditionally and
irrevocably agrees that it shall, without regard to the occurrence of any
Default or Event of Default, purchase a participating interest in such Swing
Line Loans (“Unrefunded Swing Line Loans”) in an amount equal to the amount of
ABR Loans which would otherwise have been made by such Lender pursuant to
paragraph (b) of this Section 2.5.  Each Lender will immediately transfer to the
Administrative Agent, in immediately available funds, the amount of its
participation, and the proceeds of such participation shall be distributed by
the Administrative Agent to each Swing Line Lender in such amount as will reduce
the amount of the participating interest retained by such Swing Line Lender in
its Swing Line Loans to the amount of the ABR Loans which were to have been made
by it pursuant to paragraph (b) of this Section 2.5.  All payments in respect of
Unrefunded Swing Line Loans and participations therein shall be made in
accordance with Section 2.15.

 

2.6                                 Optional Prepayments of Revolving Credit
Loans and Swing Line Loans Each Borrower may at any time and from time to time
prepay the Revolving Credit Loans and the Swing Line Loans (subject, in the case
of Eurodollar Loans, to compliance with the terms of Sections 2.4 and 2.19), in
whole or in part, without premium or penalty, upon at least one Business Day’s
irrevocable notice to the Administrative Agent, specifying the date and amount
of prepayment and whether the prepayment is of Eurodollar Loans (including the
Eurodollar Tranche(s) to which such prepayment is to be applied), ABR Loans or a
combination thereof, and, if of a combination thereof, the amount allocable to
each, provided, that notice of any prepayment of Swing Line Loans may be
delivered to the Administrative Agent as late as, but no later than, 12:00 Noon,
New York City time, on the date of such prepayment.  Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof.  If any such notice is given, the amount specified in such notice shall
be due and payable on the date specified therein, together with (except in the
case of ABR Loans) accrued interest to such date on the amount prepaid.

 

21

--------------------------------------------------------------------------------


 

Partial prepayments of Revolving Credit Loans shall be in an aggregate principal
amount of $50,000,000 or a whole multiple of $5,000,000 in excess thereof (or,
if less, the remaining outstanding principal amount thereof).  Partial
prepayments of Swing Line Loans shall be in an aggregate principal amount of
$20,000,000 or a whole multiple of $5,000,000 in excess thereof (or, if less,
the remaining outstanding principal amount thereof).

 

2.7                                 The Competitive Loans.  Subject to the terms
and conditions of this Agreement, each Borrower may borrow Competitive Loans in
Dollars from time to time during the Competitive Loan Borrowing Period on any
Business Day, provided, that in no event may Competitive Loans be borrowed
hereunder if, after giving effect thereto (a) the aggregate principal amount of
US$ Loans and Local Currency Loans (US$ Equivalent) then outstanding would
exceed the aggregate amount of the Revolving Credit Commitments at such time or
(b) the aggregate principal amount of US$ Loans and Local Currency Loans (US$
Equivalent) made to any Subsidiary Borrower then outstanding would exceed the
Maximum Subsidiary Borrowing Amount with respect to such Subsidiary Borrower set
forth in the most recent Subsidiary Borrower Notice and Designation delivered by
IBM pursuant to Section 5.2(d).  Within the limits and on the conditions
hereinafter set forth with respect to Competitive Loans, each Borrower from time
to time may borrow, repay and reborrow Competitive Loans.

 

2.8                                 Procedure for Competitive Loan Borrowing. 
(a)  The relevant Borrower shall request Competitive Loans by delivering a
Competitive Loan Request to the Administrative Agent, not later than 12:00 Noon
(New York City time) four Business Days prior to the proposed Borrowing Date (in
the case of an Index Rate Competitive Loan Request), and not later than 10:00
A.M. (New York City time) one Business Day prior to the proposed Borrowing Date
(in the case of a Fixed Rate Competitive Loan Request).  Each Competitive Loan
Request may solicit bids for Competitive Loans in an aggregate principal amount
of $20,000,000 or an integral multiple of $5,000,000 in excess thereof and
having not more than three alternative maturity dates.  The maturity date for
each Fixed Rate Competitive Loan shall be not less than 14 days nor more than
180 days after the Borrowing Date therefor and the maturity date for each Index
Rate Competitive Loan shall be not less than one month nor more than six months
after the Borrowing Date therefor, and in any event shall be not later than the
Termination Date.  The Administrative Agent shall notify each Competitive Loan
Lender promptly by facsimile transmission of the contents of each Competitive
Loan Request received by the Administrative Agent.

 

(b)                                 In the case of an Index Rate Competitive
Loan Request, upon receipt of notice from the Administrative Agent of the
contents of such Competitive Loan Request, each Competitive Loan Lender may
elect, in its sole discretion, to offer irrevocably, subject to Section 5, to
make one or more Competitive Loans at the Applicable Index Rate plus or minus a
margin determined by such Competitive Loan Lender in its sole discretion for
each such Competitive Loan.  Any such irrevocable offer shall be made by
delivering a Competitive Loan Offer to the Administrative Agent, before 10:30
A.M. (New York City time) on the day that is three Business Days before the
proposed Borrowing Date, setting forth:

 

(I)                                     THE MAXIMUM AMOUNT OF COMPETITIVE LOANS
FOR EACH MATURITY DATE AND THE AGGREGATE MAXIMUM AMOUNT OF COMPETITIVE LOANS FOR
ALL MATURITY DATES WHICH SUCH COMPETITIVE LOAN LENDER WOULD BE WILLING TO MAKE
(WHICH AMOUNTS MAY, SUBJECT TO SECTION 2.7, EXCEED SUCH COMPETITIVE LOAN
LENDER’S REVOLVING CREDIT COMMITMENT); AND

 

(II)                                  THE MARGIN ABOVE OR BELOW THE APPLICABLE
INDEX RATE AT WHICH SUCH COMPETITIVE LOAN LENDER IS WILLING TO MAKE EACH SUCH
COMPETITIVE LOAN.

 

The Administrative Agent shall advise the relevant Borrower before 11:00 A.M.
(New York City time) on the date which is three Business Days before the
proposed Borrowing Date of the contents of each such

 

22

--------------------------------------------------------------------------------

 

Competitive Loan Offer received by it.  If the Administrative Agent, in its
capacity as a Competitive Loan Lender, shall elect, in its sole discretion, to
make any such Competitive Loan Offer, it shall advise the relevant Borrower of
the contents of its Competitive Loan Offer before 10:15 A.M. (New York City
time) on the date which is three Business Days before the proposed Borrowing
Date.

 

(c)                                  In the case of a Fixed Rate Competitive
Loan Request, upon receipt of notice from the Administrative Agent of the
contents of such Competitive Loan Request, each Competitive Loan Lender may
elect, in its sole discretion, to offer irrevocably, subject to Section 5, to
make one or more Competitive Loans at a rate of interest determined by such
Competitive Loan Lender in its sole discretion for each such Competitive Loan. 
Any such irrevocable offer shall be made by delivering a Competitive Loan Offer
to the Administrative Agent before 9:30 A.M. (New York City time) on the
proposed Borrowing Date, setting forth:

 

(I)                                     THE MAXIMUM AMOUNT OF COMPETITIVE LOANS
FOR EACH MATURITY DATE, AND THE AGGREGATE MAXIMUM AMOUNT FOR ALL MATURITY DATES,
WHICH SUCH COMPETITIVE LOAN LENDER WOULD BE WILLING TO MAKE (WHICH AMOUNTS MAY,
SUBJECT TO SECTION 2.7, EXCEED SUCH COMPETITIVE LOAN LENDER’S REVOLVING CREDIT
COMMITMENT); AND

 

(II)                                  THE RATE OF INTEREST AT WHICH SUCH
COMPETITIVE LOAN LENDER IS WILLING TO MAKE EACH SUCH COMPETITIVE LOAN.

 

The Administrative Agent shall advise the relevant Borrower before 10:00 A.M.
(New York City time) on the proposed Borrowing Date of the contents of each such
Competitive Loan Offer received by it.  If the Administrative Agent, in its
capacity as a Competitive Loan Lender, shall elect, in its sole discretion, to
make any such Competitive Loan Offer, it shall advise the relevant Borrower of
the contents of its Competitive Loan Offer before 9:15 A.M. (New York City time)
on the proposed Borrowing Date.

 

(d)                                 Before 11:30 A.M. (New York City time) three
Business Days before the proposed Borrowing Date (in the case of Index Rate
Competitive Loans) and before 10:30 A.M. (New York City time) on the proposed
Borrowing Date (in the case of Fixed Rate Competitive Loans), the relevant
Borrower, in its absolute discretion, shall:

 

(I)                                     CANCEL SUCH COMPETITIVE LOAN REQUEST BY
GIVING THE ADMINISTRATIVE AGENT TELEPHONE NOTICE TO THAT EFFECT, OR

 

(II)                                  BY GIVING TELEPHONE NOTICE TO THE
ADMINISTRATIVE AGENT (IMMEDIATELY CONFIRMED BY DELIVERY TO THE ADMINISTRATIVE
AGENT OF A COMPETITIVE LOAN CONFIRMATION IN WRITING OR BY FACSIMILE
TRANSMISSION) (1) SUBJECT TO THE PROVISIONS OF SECTION 2.8(E), ACCEPT ONE OR
MORE OF THE OFFERS MADE BY ANY COMPETITIVE LOAN LENDER OR COMPETITIVE LOAN
LENDERS PURSUANT TO SECTION 2.8(B) OR SECTION 2.8(C), AS THE CASE MAY BE, OF THE
AMOUNT OF COMPETITIVE LOANS FOR EACH RELEVANT MATURITY DATE AND (2) REJECT ANY
REMAINING OFFERS MADE BY COMPETITIVE LOAN LENDERS PURSUANT TO SECTION 2.8(B) OR
SECTION 2.8(C), AS THE CASE MAY BE.

 

(e)                                  Each Borrower’s acceptance of Competitive
Loans in response to any Competitive Loan Request shall be subject to the
following limitations:

 

(I)                                     THE AMOUNT OF COMPETITIVE LOANS ACCEPTED
FOR EACH MATURITY DATE SPECIFIED BY ANY COMPETITIVE LOAN LENDER IN ITS
COMPETITIVE LOAN OFFER SHALL NOT EXCEED THE MAXIMUM AMOUNT FOR SUCH MATURITY
DATE SPECIFIED IN SUCH COMPETITIVE LOAN OFFER;

 

23

--------------------------------------------------------------------------------


 

(II)                                  THE AGGREGATE AMOUNT OF COMPETITIVE LOANS
ACCEPTED FOR ALL MATURITY DATES SPECIFIED BY ANY COMPETITIVE LOAN LENDER IN ITS
COMPETITIVE LOAN OFFER SHALL NOT EXCEED THE AGGREGATE MAXIMUM AMOUNT SPECIFIED
IN SUCH COMPETITIVE LOAN OFFER FOR ALL SUCH MATURITY DATES;

 

(III)                               A BORROWER MAY NOT ACCEPT OFFERS FOR
COMPETITIVE LOANS FOR ANY MATURITY DATE IN AN AGGREGATE PRINCIPAL AMOUNT IN
EXCESS OF THE MAXIMUM PRINCIPAL AMOUNT REQUESTED IN THE RELATED COMPETITIVE LOAN
REQUEST; AND

 

(iv)                              if a Borrower accepts any of such offers, (1)
it must accept such offers based solely upon pricing for such relevant maturity
date (including any amounts which shall be payable to the relevant Competitive
Loan Lender in respect of the relevant Competitive Loans pursuant to
Section 2.17) and upon no other criteria whatsoever and (2) if (x) two or more
Competitive Loan Lenders submit offers for any maturity date at identical
pricing and such Borrower accepts any of such offers but does not wish to (or by
reason of the limitations set forth in Section 2.7 or in this Section 2.8,
cannot) borrow the total amount offered by such Competitive Loan Lenders with
such identical pricing, such Borrower shall accept offers from all of such
Competitive Loan Lenders in amounts allocated among them pro rata according to
the amounts offered by such Competitive Loan Lenders (or as nearly pro rata as
shall be practicable after giving effect to the requirement that Competitive
Loans made by a Competitive Loan Lender on a Borrowing Date for each relevant
maturity date shall be in a principal amount of $5,000,000 or an integral
multiple of $1,000,000 in excess thereof) or (y) a Competitive Loan Lender
submits offers for multiple maturity dates specifying a maximum aggregate
principal amount for all maturity dates, and the relevant Borrower accepts
offers from such Competitive Loan Lender for more than one maturity date, then
such Borrower shall instruct the Administrative Agent how to apportion such
Borrower’s acceptances among such offers for different maturity dates to the
extent, if any, necessary to provide for acceptance of offers from such
Competitive Loan Lender equal to but not exceeding such specified maximum
aggregate amount.

 

(V)                                 IF THE RELEVANT BORROWER NOTIFIES THE
ADMINISTRATIVE AGENT THAT A COMPETITIVE LOAN REQUEST IS CANCELLED PURSUANT TO
SECTION 2.8(D)(I), THE ADMINISTRATIVE AGENT SHALL GIVE PROMPT TELEPHONE NOTICE
THEREOF TO THE COMPETITIVE LOAN LENDERS.

 

(f)                                    If the relevant Borrower accepts pursuant
to Section 2.8(d)(ii) one or more of the offers made by any one or more
Competitive Loan Lenders, the Administrative Agent promptly shall notify each
Competitive Loan Lender which has made such a Competitive Loan Offer of (i) the
aggregate amount of such Competitive Loans to be made on such Borrowing Date for
each maturity date, (ii) the acceptance or rejection of any offers to make such
Competitive Loans made by such Competitive Loan Lender and (iii) in the case of
Index Rate Competitive Loans, the Applicable Index Rate in respect thereof. 
Before 12:00 Noon (New York City time) on the Borrowing Date specified in the
applicable Competitive Loan Request, each Competitive Loan Lender whose
Competitive Loan Offer has been accepted shall make available to the
Administrative Agent at its office set forth in Section 11.2 the amount of
Competitive Loans to be made by such Competitive Loan Lender, in immediately
available funds.  The Administrative Agent will make such funds available to the
relevant Borrower as soon as practicable on such date at the Administrative
Agent’s aforesaid address.  As soon as practicable after each Borrowing Date,
the Administrative Agent shall notify each Competitive Loan Lender of the
aggregate amount of Competitive Loans advanced on such Borrowing Date, the
respective maturity dates thereof and the respective interest rates applicable
thereto.

 

24

--------------------------------------------------------------------------------


 

(g)                                 Nothing in Section 2.7 or this Section 2.8
shall be construed as a right of first offer in favor of the Lenders or to
otherwise limit the ability of any Borrower to request and accept credit
facilities from any Person (including any of the Lenders).

 

2.9                                 Repayment of US$ Loans; Evidence of Debt. 
(a)  Each Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of the relevant Lenders (i) on the Termination Date (or
such earlier date as the US$ Loans become due and payable pursuant to
Section 2.6 or Section 8), the unpaid principal amount of each US$ Loan
(including, without limitation, each Swing Line Loan) made to it by each such
Lender and (ii) on the Competitive Loan Maturity Date in respect thereof, the
unpaid principal amount of each Competitive Loan made to it by each such
Lender.  No Borrower shall have the right to prepay any principal amount of any
Competitive Loan.  Each Borrower hereby further agrees to pay interest in
immediately available funds at the office of the Administrative Agent on the
unpaid principal amount of the US$ Loans from time to time from the date hereof
until payment in full thereof at the rates per annum, and on the dates, set
forth in Section 2.10.

 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
each Borrower to the appropriate lending office of such Lender resulting from
each US$ Loan made by such lending office of such Lender from time to time,
including the amounts of principal and interest payable and paid to such lending
office of such Lender from time to time under this Agreement.

 

(c)                                  The Administrative Agent shall maintain the
Register pursuant to Section 11.9(a), and a subaccount for each Lender, in which
Register and subaccounts (taken together) shall be recorded (i) the amount of
each US$ Loan made hereunder, whether such US$ Loan is a Revolving Credit Loan,
a Swing Line Loan or a Competitive Loan, the Type of each US$ Loan made and the
Interest Period or maturity date (if any) applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from each Borrower and each Lender’s share
thereof.

 

(d)                                 The entries made in the Register and
accounts maintained pursuant to paragraphs (b) and (c) of this Section 2.9
shall, to the extent permitted by applicable law, be prima facie evidence of the
existence and amounts of the obligations of each Borrower therein recorded;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain such account, such Register or such subaccount, as applicable, or any
error therein, shall not in any manner affect the obligation of any Borrower to
repay (with applicable interest) the US$ Loans made to such Borrower by such
Lender in accordance with the terms of this Agreement.

 

2.10                           Interest Rates and Payment Dates.  (a)  Each
Eurodollar Loan shall bear interest for each day during each Interest Period
with respect thereto at a rate per annum equal to the Eurodollar Rate determined
for such Interest Period plus the Applicable Eurodollar Margin.  Interest in
respect of Eurodollar Loans shall accrue from and including the first day of an
Interest Period to but excluding the last day of such Interest Period.

 

(b)                                 Each ABR Loan shall bear interest at a rate
per annum equal to the ABR.

 

(c)                                  Each Competitive Loan shall bear interest
for each day from the applicable Borrowing Date to (but excluding) the
applicable Competitive Loan Maturity Date at the rate of interest specified in
the Competitive Loan Offer accepted by the relevant Borrower in connection with
such Competitive Loan.

 

25

--------------------------------------------------------------------------------


 

(d)                                 If all or a portion of (i) the principal
amount of any Loan, (ii) any interest payable thereon or (iii) any facility fee
or other amount payable hereunder shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), such overdue amount shall bear
interest at a rate per annum which is (x) in the case of overdue principal
(except as otherwise provided in clause (y) below), the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
Section 2.10 plus 2% or (y) in the case of principal of any Competitive Loan
which remains overdue past the stated maturity date thereof, or any overdue
interest, facility fee or other amount, the rate described in Section 2.10(b)
plus 2%, in each case from the date of such non-payment to (but excluding) the
date on which such amount is paid in full (as well after as before judgment).

 

(e)                                  Interest shall be payable in arrears on
each Interest Payment Date, provided that interest accruing pursuant to
Section 2.10(d) shall be payable from time to time on demand.

 

2.11                           Fees.  (a)  IBM agrees to pay to the
Administrative Agent, for the account of each Lender, a facility fee for each
day during the Revolving Credit Commitment Period.  Such fee shall be payable
quarterly in arrears on the last day of each March, June, September and
December and on the Termination Date and shall be computed for each day during
such period at a rate per annum equal to the Facility Fee Rate in effect on such
day on the aggregate amount of the Revolving Credit Commitments in effect on
such day (or, if the Revolving Credit Commitments shall have been terminated, on
the average aggregate outstanding principal amount of the Loans on such day).

 

(b)                                 IBM shall pay to the Administrative Agent,
for its own account, the fees in the amounts and on the dates previously agreed
to in writing by IBM.

 

2.12                           Computation of Interest and Fees.  (a)  Facility
fees and interest (other than interest calculated on the basis of the Prime
Rate) shall be calculated on the basis of a 360-day year for the actual days
elapsed.  Interest calculated on the basis of the Prime Rate shall be calculated
on the basis of a 365- (or 366-, as the case may be) day year for the actual
days elapsed.  The Administrative Agent shall as soon as practicable notify the
relevant Borrower and the Lenders of each determination of a Eurodollar Rate. 
Any change in the interest rate on a US$ Loan resulting from a change in the ABR
shall become effective as of the opening of business on the day on which such
change becomes effective.  The Administrative Agent shall as soon as practicable
notify the relevant Borrower and the Lenders of the effective date and the
amount of each such change in interest rate.

 

(b)                                 Each determination of an interest rate by
the Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on the Borrowers and the Lenders in the absence of
manifest error.  The Administrative Agent shall, at the request of the relevant
Borrower, deliver to such Borrower a statement showing the quotations furnished
by the Reference Lenders (if any) used by the Administrative Agent in
determining any interest rate with respect to a Eurodollar Loan or an Index Rate
Competitive Loan.

 

(c)                                  If any Reference Lender shall for any
reason no longer have a Revolving Credit Commitment, such Reference Lender shall
thereupon cease to be a Reference Lender, and if, as a result, there shall only
be one Reference Lender remaining, the Administrative Agent (with the consent of
IBM) shall, by notice to the Borrowers and the Lenders, designate another Lender
as a Reference Lender so that there shall at all times be at least two Reference
Lenders.

 

(d)                                 Each Reference Lender shall use its best
efforts to furnish quotations of rates to the Administrative Agent on a timely
basis as contemplated hereby.  If any of the Reference Lenders shall be unable
or shall otherwise fail to supply such rates to the Administrative Agent upon
its request, the rate

 

26

--------------------------------------------------------------------------------


 

of interest shall, subject to the provisions of Section 2.14, be determined on
the basis of the quotations of the remaining Reference Lenders or Reference
Lender.

 

2.13                           Termination or Reduction of Revolving Credit
Commitments.  IBM shall have the right, upon not less than three Business Days’
irrevocable notice to the Administrative Agent, to terminate the Revolving
Credit Commitments or, from time to time, to reduce the amount of the Revolving
Credit Commitments; provided that no such termination or reduction of Revolving
Credit Commitments shall be permitted if, after giving effect thereto and to any
repayments of the Loans made on the effective date thereof, (a) the aggregate
principal amount of the US$ Loans and Local Currency Loans (US$ Equivalent) then
outstanding would exceed the aggregate Revolving Credit Commitments then in
effect or (b) the aggregate principal amount of Revolving Credit Loans, Swing
Line Loans and Local Currency Loans (US$ Equivalent) made by any Lender then
outstanding would exceed such Lender’s Revolving Credit Commitment.  Any such
reduction shall be in an amount equal to $50,000,000 or a whole multiple of
$5,000,000 in excess thereof and shall reduce permanently the Revolving Credit
Commitments then in effect.

 

2.14                           Inability to Determine Interest Rate.  If prior
to the first day of any Interest Period:

 

(A)                                  THE ADMINISTRATIVE AGENT SHALL HAVE
DETERMINED (WHICH DETERMINATION SHALL BE CONCLUSIVE AND BINDING UPON THE
BORROWERS) THAT, BY REASON OF CIRCUMSTANCES AFFECTING THE RELEVANT MARKET,
ADEQUATE AND REASONABLE MEANS DO NOT EXIST FOR ASCERTAINING THE EURODOLLAR RATE
FOR SUCH INTEREST PERIOD, OR

 

(B)                                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
NOTICE FROM THE REQUIRED LENDERS THAT THE EURODOLLAR RATE DETERMINED OR TO BE
DETERMINED FOR SUCH INTEREST PERIOD WILL NOT ADEQUATELY AND FAIRLY REFLECT THE
COST TO SUCH LENDERS (AS CONCLUSIVELY CERTIFIED BY SUCH LENDERS) OF MAKING OR
MAINTAINING THEIR AFFECTED LOANS DURING SUCH INTEREST PERIOD,

 

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrowers and the Lenders as soon as practicable thereafter.  If such notice is
given (x) any Eurodollar Loans requested to be made on the first day of such
Interest Period shall be made as ABR Loans and (y) any US$ Loans that, on the
first day of such Interest Period, were to have been converted to or continued
as Eurodollar Loans shall be continued as or converted to ABR Loans.  Until such
notice has been withdrawn by the Administrative Agent, no further Eurodollar
Loans shall be made or continued as such, nor shall any Borrower have the right
to convert ABR Loans to Eurodollar Loans.

 

2.15                           Pro Rata Treatment and Payments.  (a)  Each
reduction of the Revolving Credit Commitments of the Lenders shall be made pro
rata according to the Lenders’ respective Commitment Percentages.  Each payment
(including each prepayment other than any prepayment made pursuant to
Section 3.2(f)) by a Borrower on account of principal of and interest on
Revolving Credit Loans which are ABR Loans shall be made pro rata according to
the respective outstanding principal amounts of such ABR Loans then held by the
Lenders.  Each payment (including each prepayment other than any prepayment made
pursuant to Section 3.2(f)) by a Borrower on account of principal of and
interest on Eurodollar Loans designated by a Borrower to be applied to a
particular Eurodollar Tranche shall be made pro rata according to the respective
outstanding principal amounts of such Eurodollar Loans then held by the
Lenders.  Each payment (including each prepayment other than any prepayment made
pursuant to Section 3.2(f)) by any Swing Line Borrower on account of principal
of and interest on Swing Line Loans shall be made pro rata according to the
respective outstanding principal amounts of the Swing Line Loans or
participating interests therein, as the case may be, then held by the relevant
Lenders.  All payments (including prepayments) to be made by a Borrower
hereunder, whether on account of principal, interest,

 

27

--------------------------------------------------------------------------------


 

fees or otherwise, shall be made without setoff or counterclaim and shall be
made prior to 12:00 Noon, New York City time, on the due date thereof to the
Administrative Agent, for the account of the Lenders, at the Administrative
Agent’s office specified in Section 11.2, in Dollars and in immediately
available funds.  The Administrative Agent shall distribute such payments to the
Lenders promptly upon receipt in like funds as received.  If any payment
hereunder (other than payments on Eurodollar Loans or Index Rate Competitive
Loans) becomes due and payable on a day other than a Business Day, such payment
shall be extended to the next succeeding Business Day, and, with respect to
payments of principal, interest thereon shall be payable at the then applicable
rate during such extension.  If any payment on a Eurodollar Loan or an Index
Rate Competitive Loan becomes due and payable on a day other than a Business
Day, the maturity thereof shall be extended to the next succeeding Business Day
(and, with respect to payments of principal, interest thereon shall be payable
at the then applicable rate during such extension) unless the result of such
extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day.  The
provisions of this Section 2.15(a) shall, to the extent applicable, be subject
to the procedures set forth in Section 2.21.

 

(b)                                 Unless the Administrative Agent shall have
been notified in writing by any Lender prior to a borrowing that such Lender
will not make the amount that would constitute its share of such borrowing
available to the Administrative Agent, the Administrative Agent may assume that
such Lender is making such amount available to the Administrative Agent, and the
Administrative Agent may, in reliance upon such assumption, make available to
the relevant Borrower a corresponding amount.  If such amount is not made
available to the Administrative Agent by the required time on the Borrowing Date
therefor, such Lender shall pay to the Administrative Agent, on demand, such
amount with interest thereon at a rate equal to the daily average Federal Funds
Effective Rate for the period until such Lender makes such amount immediately
available to the Administrative Agent.  A certificate of the Administrative
Agent submitted to any Lender with respect to any amounts owing under this
Section 2.15(b) shall be conclusive in the absence of manifest error.  If such
Lender’s share of such borrowing is not made available to the Administrative
Agent by such Lender within three Business Days of such Borrowing Date, the
Administrative Agent shall also be entitled to recover such amount with interest
thereon at the rate per annum applicable to ABR Loans hereunder, on demand, from
the relevant Borrower.

 

2.16                           Illegality.  Notwithstanding any other provision
herein, if the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof shall make it unlawful for any Lender to
make or maintain Eurodollar Loans or Index Rate Competitive Loans as
contemplated by this Agreement, (a) the commitment of such Lender hereunder to
make Eurodollar Loans, continue Eurodollar Loans as such and convert ABR Loans
to Eurodollar Loans shall forthwith be cancelled, (b) such Lender’s Revolving
Credit Loans then outstanding as Eurodollar Loans, if any, shall be converted
automatically to ABR Loans on the respective last days of the then current
Interest Periods with respect to such Loans or within such earlier period as
required by law and (c) the relevant Borrower shall, with respect to any Index
Rate Competitive Loan of such Lender, take such action as such Lender may
reasonably request.

 

2.17                           Requirements of Law.  (a)  If the adoption of or
any change in any Requirement of Law applicable to any Lender or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the Effective Date (or,
in the case of Index Rate Competitive Loans, made subsequent to acceptance by a
Borrower of such Loan):

 

(A)                                  SHALL SUBJECT ANY LENDER TO ANY TAX OF ANY
KIND WHATSOEVER WITH RESPECT TO THIS AGREEMENT OR ANY EURODOLLAR LOAN OR INDEX
RATE COMPETITIVE LOAN MADE BY IT, OR CHANGE THE

 

28

--------------------------------------------------------------------------------


 

BASIS OF TAXATION OF PAYMENTS TO SUCH LENDER IN RESPECT THEREOF (EXCEPT FOR
TAXES COVERED BY SECTION 2.18 AND NET INCOME TAXES AND FRANCHISE TAXES IMPOSED
IN LIEU OF INCOME TAXES);

 

(B)                                 SHALL IMPOSE, MODIFY OR HOLD APPLICABLE ANY
RESERVE, SPECIAL DEPOSIT, COMPULSORY LOAN OR SIMILAR REQUIREMENT AGAINST ASSETS
HELD BY, DEPOSITS OR OTHER LIABILITIES IN OR FOR THE ACCOUNT OF, ADVANCES, LOANS
OR OTHER EXTENSIONS OF CREDIT BY, OR ANY OTHER ACQUISITION OF FUNDS BY, ANY
OFFICE OF SUCH LENDER WHICH IS NOT OTHERWISE INCLUDED PURSUANT TO
SECTION 2.17(C) IN THE DETERMINATION OF THE EURODOLLAR RATE OR THE APPLICABLE
INDEX RATE, AS THE CASE MAY BE; OR

 

(C)                                  SHALL IMPOSE ON SUCH LENDER ANY OTHER
CONDITION;

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or Index Rate Competitive Loans, or
to reduce any amount receivable hereunder in respect thereof, then, in any such
case, the relevant Borrower shall promptly pay such Lender, upon its demand, any
additional amounts necessary to compensate such Lender for such increased cost
or reduced amount receivable.  If any Lender becomes entitled to claim any
additional amounts pursuant to this Section 2.17(a), it shall promptly notify
the relevant Borrower, through the Administrative Agent, of the event by reason
of which it has become so entitled.  Notwithstanding the foregoing, no Lender
shall be entitled to request compensation under this Section 2.17(a) with
respect to any Index Rate Competitive Loan if it shall have obtained actual
knowledge of the change giving rise to such request at the time of submission of
such Lender’s Competitive Loan Offer pursuant to which such Competitive Loan
shall have been made, unless notice of such Lender’s entitlement to such
compensation shall have been furnished to the relevant Borrower at or prior to
such time.

 

(b)                                 If any Lender shall have determined that any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority, in each case made subsequent to the Effective Date, does or shall
have the effect of reducing the rate of return on such Lender’s or such
corporation’s capital as a consequence of its obligations hereunder to a level
below that which such Lender or such corporation could have achieved but for
such application or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from time to time, after submission by such
Lender to the relevant Borrower (with a copy to the Administrative Agent) of a
written request therefor, such Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender for such reduction.

 

(c)                                  Each Borrower agrees to pay to each Lender
which requests compensation under this Section 2.17(c) (by notice to such
Borrower), on the last day of each Interest Period with respect to any
Eurodollar Loan made by such Lender or on the Competitive Loan Maturity Date
with respect to any Index Rate Competitive Loan made by such Lender, as the case
may be, so long as such Lender shall be required to maintain reserves against
“Eurocurrency liabilities” under Regulation D of the Board (or, so long as such
Lender may be required by the Board or by any other Governmental Authority to
maintain reserves against any other category of liabilities which includes
deposits by reference to which the interest rate on Eurodollar Loans or Index
Rate Competitive Loans is determined as provided in this Agreement or against
any category of extensions of credit or other assets of such Lender which
includes any Eurodollar Loans or Index Rate Competitive Loans), an additional
amount (determined by such Lender and notified to the relevant Borrower)
representing such Lender’s calculation or, if an accurate calculation is
impracticable, reasonable estimate (using such reasonable means of allocation as
such Lender shall determine) of the actual costs, if any, incurred by such
Lender during such Interest Period or during the

 

29

--------------------------------------------------------------------------------


 

period such Index Rate Competitive Loan was outstanding (a “Competitive Loan
Period”), as the case may be, as a result of the applicability of the foregoing
reserves to such Eurodollar Loans or Index Rate Competitive Loans, which amount
in any event shall not exceed the product of the following for each day of such
Interest Period or Competitive Loan Period:

 

(I)                                     THE PRINCIPAL AMOUNT OF THE EURODOLLAR
LOANS OR INDEX RATE COMPETITIVE LOANS, AS THE CASE MAY BE, MADE BY SUCH LENDER
TO WHICH SUCH INTEREST PERIOD OR COMPETITIVE LOAN PERIOD RELATES AND OUTSTANDING
ON SUCH DAY; AND

 

(II)                                  THE DIFFERENCE BETWEEN (X) A FRACTION THE
NUMERATOR OF WHICH IS THE EURODOLLAR RATE OR THE APPLICABLE INDEX RATE, AS THE
CASE MAY BE (EXPRESSED AS A DECIMAL) APPLICABLE TO SUCH EURODOLLAR LOAN OR INDEX
RATE COMPETITIVE LOAN, AND THE DENOMINATOR OF WHICH IS ONE MINUS THE MAXIMUM
RATE (EXPRESSED AS A DECIMAL) AT WHICH SUCH RESERVE REQUIREMENTS ARE IMPOSED BY
THE BOARD OR OTHER GOVERNMENTAL AUTHORITY ON SUCH DATE MINUS (Y) SUCH NUMERATOR;
AND

 

(III)                               A FRACTION THE NUMERATOR OF WHICH IS ONE AND
THE DENOMINATOR OF WHICH IS 360.

 

Any Lender which gives notice under this Section 2.17(c) shall promptly withdraw
such notice (by written notice of withdrawal given to the Administrative Agent
and the relevant Borrowers) in the event such Lender is no longer required to
maintain such reserves or the circumstances giving rise to such notice shall
otherwise cease to exist.  Notwithstanding the foregoing, no Lender shall be
entitled to request compensation under this Section 2.17(c) with respect to any
Index Rate Competitive Loan if it shall have obtained actual knowledge of the
change giving rise to such request at the time of submission of such Lender’s
Competitive Loan Offer pursuant to which such Competitive Loan shall have been
made, unless notice of such Lender’s entitlement to such compensation shall have
been furnished to the relevant Borrower at or prior to such time.

 

(d)                                 A certificate as to any additional amounts
payable pursuant to this Section 2.17 submitted by any Lender, through the
Administrative Agent, to the relevant Borrower shall specify in reasonable
detail the basis for the request for compensation of such additional amounts and
the method of computation thereof and shall be conclusive in the absence of
manifest error.  Subject to the provisions of the next succeeding sentence, the
relevant Borrower shall (except as otherwise provided in Section 2.17(c)) pay
each Lender the amount shown as due on any such certificate delivered by it
within 30 days after receipt thereof.  Notwithstanding any other provision of
this Section 2.17, each Lender shall be entitled to compensation under this
Section 2.17 for only such costs as are incurred or reductions as are suffered
as to which a certificate has been delivered in accordance with the terms of
this paragraph (d) within 180 days after such Lender obtained actual knowledge
of such costs or reductions.  Each Lender agrees to use its best efforts to
notify the relevant Borrower as promptly as practicable after obtaining
knowledge of any such costs or reductions.  The obligations of the Borrowers
pursuant to this Section 2.17 shall survive the termination of this Agreement
and the payment of the US$ Loans and all other amounts payable hereunder.

 

2.18                           Taxes.  (a)  Unless otherwise required by
applicable law, all payments made by the Borrowers under this Agreement shall be
made free and clear of, and without deduction or withholding for or on account
of, any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding net
income taxes and franchise taxes (imposed in lieu of net income taxes) imposed
on the Administrative Agent, any Lender or any Transferee as a result of a
present or former connection between the Administrative Agent or such Lender (or
Transferee) and the

 

30

--------------------------------------------------------------------------------


 

jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from the Administrative Agent or such Lender (or
Transferee) having executed, delivered or performed its obligations or received
a payment under, or enforced, this Agreement).  If any such non-excluded taxes,
levies, imposts, duties, charges, fees deductions or withholdings (“Non-Excluded
Taxes”) are required to be withheld from any amounts payable to the
Administrative Agent or any Lender (or Transferee) hereunder, the amounts so
payable to the Administrative Agent or such Lender (or Transferee) shall be
increased to the extent necessary to yield to the Administrative Agent or such
Lender (or Transferee) (after payment of all Non-Excluded Taxes) interest or any
such other amounts payable hereunder at the rates or in the amounts specified in
this Agreement; provided, however, that no Borrower shall be required to
increase any such amounts payable to any Lender (or Transferee) that is not
organized under the laws of the United States of America or a state thereof if
such Lender (or Transferee) fails to comply with the requirements of
Section 2.18(b); and provided further, however, that no Transferee shall be
entitled to receive any greater payment under this paragraph (a) than the
transferor would have been entitled to receive with respect to the right
assigned, participated or otherwise transferred.  Whenever any Non-Excluded
Taxes are payable by any Borrower, as promptly as possible thereafter such
Borrower shall send to the Administrative Agent for its own account or for the
account of such Lender (or Transferee), as the case may be, a certified copy of
an original official receipt received by such Borrower showing payment thereof. 
If any Borrower fails to pay any Non-Excluded Taxes when due to the appropriate
taxing authority or fails to remit to the Administrative Agent the required
receipts or other required documentary evidence, such Borrower shall indemnify
the Administrative Agent and the Lenders (or Transferees) for any incremental
taxes, interest or penalties that may become payable by the Administrative Agent
or any Lender (or Transferee) as a result of any such failure.  The obligations
contained in this Section 2.18 shall survive the termination of this Agreement
and the payment of all other amounts payable hereunder.

 

(b)                                 Each Lender (or Transferee) that is not
incorporated under the laws of the United States of America or a state thereof
shall:

 

(I)                                     ON THE DATE IT BECOMES A LENDER OR
TRANSFEREE, DELIVER TO IBM AND THE ADMINISTRATIVE AGENT (A) TWO DULY COMPLETED
COPIES OF UNITED STATES INTERNAL REVENUE SERVICE FORM W-8BEN OR W-8ECI, OR
SUCCESSOR APPLICABLE FORM, AS THE CASE MAY BE, AND SHALL CERTIFY THAT IT IS
ENTITLED TO RECEIVE PAYMENTS UNDER THIS AGREEMENT WITHOUT DEDUCTION OR
WITHHOLDING (OR AT A REDUCED RATE OF DEDUCTION OR WITHHOLDING) OF ANY UNITED
STATES FEDERAL INCOME TAXES AND (B) AN INTERNAL REVENUE SERVICE FORM W-8BEN OR
W-9, OR SUCCESSOR APPLICABLE FORM, AS THE CASE MAY BE AND SHALL CERTIFY THAT IT
IS ENTITLED TO AN EXEMPTION FROM UNITED STATES BACKUP WITHHOLDING TAX;

 

(II)                                  DELIVER TO IBM AND THE ADMINISTRATIVE
AGENT TWO FURTHER COPIES OF ANY SUCH FORM OR CERTIFICATION ON OR BEFORE THE DATE
THAT ANY SUCH FORM OR CERTIFICATION DESCRIBED ABOVE EXPIRES OR BECOMES OBSOLETE
AND AFTER THE OCCURRENCE OF ANY EVENT REQUIRING A CHANGE IN THE MOST RECENT FORM
PREVIOUSLY DELIVERED BY IT TO IBM; AND

 

(III)                               OBTAIN SUCH EXTENSIONS OF TIME FOR FILING
AND COMPLETE SUCH FORMS OR CERTIFICATIONS AS MAY REASONABLY BE REQUESTED BY IBM
OR THE ADMINISTRATIVE AGENT;

 

except that the forms and certificates described in clauses (ii) and (iii) above
shall not be required if any change in Requirement of Law has occurred prior to
the date on which any such delivery would otherwise be required which renders
all such forms inapplicable or which would prevent such Lender (or Transferee)
from duly completing and delivering any such form with respect to it and such
Lender (or Transferee) so advises IBM and the Administrative Agent.  If the form
provided by a Lender at the time such Lender first becomes a party to this
Agreement indicates a United States federal withholding tax rate

 

31

--------------------------------------------------------------------------------


 

on any payments under this Agreement in excess of zero, then withholding tax at
such rate or any subsequent lower rate shall not be treated as a “Non-Excluded
Tax” as defined in Section 2.18(a) at such time or any time thereafter with
respect to such Lender or any Transferee of such Lender and the relevant
Borrower or the Administrative Agent shall withhold such tax from payments to
such Lender or Transferee, as the case may be, at the applicable rate.

 

(c)                                  Each Person that shall become a Participant
pursuant to Section 11.6, a Competitive Loan Assignee pursuant to Section 11.7,
or a Lender pursuant to Section 11.8, including for this purpose a Lender that
arranges a US$ Loan through or transfers a US$ Loan to a different branch of
such Lender, shall, upon the effectiveness of the related designation or
transfer, be required to provide all of the forms and statements required
pursuant to this Section 2.18, provided that in the case of a Participant such
Participant shall furnish all such required forms and statements to the Lender
from which the related participation shall have been purchased.

 

(d)                                 If any Lender (or Transferee) or the
Administrative Agent shall become aware that it is entitled to receive a refund
or credit (such credit to include any increase in any foreign tax credit) as a
result of Non-Excluded Taxes (including any penalties or interest with respect
thereto) as to which it has been indemnified by any Borrower pursuant to this
Section 2.18, it shall promptly notify such Borrower of the availability of such
refund or credit and shall, within 30 days after receipt of a request by such
Borrower, apply for such refund or credit at such Borrower’s expense, and in the
case of any application for such refund or credit by such Borrower, shall, if
legally able to do so, deliver to such Borrower such certificates, forms or
other documentation as may be reasonably necessary to assist such Borrower in
such application.  If any Lender (or Transferee) or the Administrative Agent
receives a refund or credit (such credit to include any increase in any foreign
tax credit) in respect to any Non-Excluded Taxes as to which it has been
indemnified by any Borrower pursuant to this Section 2.18, it shall promptly
notify such Borrower of such refund or credit and shall, within 30 days after
receipt of such refund or the benefit of such credit (such benefit to include
any reduction of the taxes for which any Lender (or Transferee) or the
Administrative Agent would otherwise be liable due to any increase in any
foreign tax credit available to such Lender (or Transferee) or the
Administrative Agent), repay the amount of such refund or benefit of such credit
(with respect to the credit, as determined by the Lender, Transferee or
Administrative Agent in its sole, reasonable judgment) to such Borrower (to the
extent of amounts that have been paid by such Borrower under this Section 2.18
with respect to Non-Excluded Taxes giving rise to such refund or credit), plus
any interest received with respect thereto, net of all reasonable out-of-pocket
expenses of such Lender (or Transferee) or the Administrative Agent and without
interest (other than interest actually received from the relevant taxing
authority or other Governmental Authority with respect to such refund or
credit); provided, however, that such Borrower, upon the request of such Lender
(or Transferee) or the Administrative Agent, agrees to return the amount of such
refund or benefit of such credit (plus interest) to such Lender (or Transferee)
or the Administrative Agent in the event such Lender (or Transferee) or the
Administrative Agent is required to repay the amount of such refund or benefit
of such credit to the relevant taxing authority or other Governmental Authority.

 

2.19                           Indemnity.  Each Borrower agrees to indemnify
each Lender and to hold each Lender harmless from any loss or expense which such
Lender may sustain or incur as a consequence of (a) default by such Borrower in
making a borrowing of Eurodollar Loans or Competitive Loans, or in the
conversion into or continuation of Eurodollar Loans, after such Borrower has
given a notice requesting or accepting the same in accordance with the
provisions of this Agreement, (b) default by such Borrower in making any
prepayment after such Borrower has given a notice thereof in accordance with the
provisions of this Agreement, or (c) the making of a prepayment of Eurodollar
Loans or Competitive Loans on a day which is not the last day of an Interest
Period or the applicable Competitive Loan Maturity Date, as the case may be,
with respect thereto.  Such indemnification may include an amount equal to the
excess, if

 

32

--------------------------------------------------------------------------------


 

any, of (i) the amount of interest which would have accrued on the amount so
prepaid, or not so borrowed, converted or continued, for the period from the
date of such prepayment or of such failure to borrow, convert or continue to the
last day of the relevant Interest Period (or proposed Interest Period) or, in
the case of Competitive Loans, the applicable Competitive Loan Maturity Date (or
proposed Competitive Loan Maturity Date), in each case at the applicable rate of
interest for such Loans provided for herein (excluding, however, the Applicable
Margin or any positive margin applicable to Index Rate Competitive Loans
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) which would have accrued to such Lender on such
amount by placing such amount on deposit for a comparable period with leading
banks in the interbank eurodollar market.  The obligations contained in this
Section 2.19 shall survive the termination of this Agreement and the payment of
all other amounts payable hereunder.

 

2.20                           Change of Lending Office.  Each Lender (or
Transferee) agrees that, upon the occurrence of any event giving rise to the
operation of Section 2.16, 2.17 or 2.18 with respect to such Lender (or
Transferee), it will, if requested by IBM, use reasonable efforts (subject to
overall policy considerations of such Lender (or Transferee)) to designate
another lending office for any Loans affected by such event with the object of
avoiding the consequences of such event; provided, that such designation is made
on terms that, in the sole judgment of such Lender, cause such Lender and its
lending office(s) to suffer no material economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section 2.20 shall
affect or postpone any of the obligations of any Borrower or the rights of any
Lender (or Transferee) pursuant to Section 2.16, 2.17 and 2.18.

 

2.21                           Extension of Termination Date.  (a)  IBM may, by
written request (an “Extension Request”) to the Administrative Agent,
substantially in the form of Exhibit J, delivered at any time during the 60-day
period preceding each anniversary of the Effective Date, request that the
Lenders extend the Termination Date then in effect by one year, provided, that,
in the case of each Extension Request other than the first Extension Request
made hereunder, an Extension Request shall have been made and approved in
accordance with this Section 2.21 prior to each previous anniversary of the
Effective Date.

 

(b)                                 Upon receipt of an Extension Request, the
Administrative Agent shall promptly notify each Lender thereof, and each Lender
shall notify the Administrative Agent in writing by the deadline (the “Extension
Request Deadline”) specified in such Extension Request, which deadline shall in
any case not be later than 5:00 P.M., New York City time, on the date which is
30 days after delivery of such Extension Request, of such Lender’s election, in
its sole discretion, (i) to extend the Termination Date by one year (provided
that the Termination Date shall be so extended only to the extent expressly
provided in paragraph (c) below) or (ii) not to extend the Termination Date by
one year (any Lender not electing to extend, a “Non-Extending Lender”).  Any
Lender that fails to notify the Administrative Agent in writing of its election
by the Extension Request Deadline shall be deemed to be a Non-Extending Lender.

 

(c)                                  If Lenders whose Revolving Credit
Commitments aggregate at least 66-2/3% of the Revolving Credit Commitments of
all Lenders agree to extend the Termination Date by one year, then the
Termination Date shall automatically be so extended, provided that any Lender
that became a Non-Extending Lender pursuant to any previous Extension Request
shall be deemed to be a Non-Extending Lender in respect of each subsequent
Extension Request, and provided, further, that if all Lenders do not agree to
extend the Termination Date, then (i) IBM shall have the right to cancel any
such extension by so notifying the Administrative Agent within five Business
Days after the relevant Extension Request Deadline, in which case the
Termination Date then in effect shall not be extended and (ii) in the event that
such extension is not so cancelled, then, with respect to each Non-Extending
Lender, IBM shall either (directly or, where applicable, through the relevant
Subsidiary Borrowers):

 

33

--------------------------------------------------------------------------------


 

(x)  (i) during the six-month period preceding the Termination Date in effect on
the date of the relevant Extension Request (the “Existing Termination Date”), on
each date on which US$ Loans are borrowed or continued as, or converted into,
Eurodollar Loans having an Interest Period ending after the Existing Termination
Date, repay the portion of such Non-Extending Lender’s Loans which would
otherwise have been part of such borrowing, continuation or conversion and
permanently reduce such Non-Extending Lender’s Revolving Credit Commitment by a
like amount, (ii) on the Existing Termination Date, terminate the Revolving
Credit Commitment and Swing Line Commitment (if any) of such Non-Extending
Lender and repay the then outstanding US$ Loans made by such Non-Extending
Lender, together with accrued but unpaid interest, facility fees and all other
amounts then due and payable to such Non-Extending Lender hereunder, including,
without limitation, amounts payable pursuant to Section 2.19, and (iii) on the
Existing Termination Date either (A) terminate the Commitments of such
Non-Extending Lender under any Local Currency Facility and repay the then
outstanding Local Currency Loans made by such Non-Extending Lender, together
with accrued but unpaid interest, facility fees and all other amounts then due
and payable to such Non-Extending Lender under any Local Currency Facility or
(B) to the extent the option described in clause (A) above is not exercised,
obtain the written agreement of such Non-Extending Lender that the loans and
other obligations outstanding under each relevant Local Currency Facility shall
on the Existing Termination Date automatically cease to be subject to the terms
of this Agreement (including the guarantee of IBM contained in Section 10); or

 

(y)  on or prior to the date which is 90 days after the relevant Extension
Request Deadline, or, if earlier, the Termination Date then in effect, cause one
or more banks or other financial institutions to purchase at par, pursuant to
Section 11.8, such Non-Extending Lender’s Revolving Credit Commitment and
outstanding US$ Loans (which purchase shall be accompanied by payment of accrued
but unpaid interest, facility fees and all other amounts then due and payable to
such Non-Extending Lender hereunder, including, without limitation, amounts
payable pursuant to Section 2.19), in which case such Non-Extending Lender
shall, promptly upon request by IBM, agree to transfer its Revolving Credit
Commitment and US$ Loans upon the terms and subject to the conditions of
Section 11.8 to such banks or other financial institutions (provided that the
registration and processing fee referred to therein shall be paid by either IBM
or the relevant transferee); provided, that on the date (the “Purchase Date”) of
any such purchase of such Non-Extending Lender’s Revolving Credit Commitment and
US$ Loans, such Non-Extending Lender’s Swing Line Commitment (if any) shall be
terminated, and provided, further, that on the Purchase Date either (A) the
Commitments of such Non-Extending Lender under any Local Currency Facility shall
be terminated or purchased and the then outstanding Local Currency Loans made by
such Non-Extending Lender shall be repaid or purchased (which repayment or
purchase shall be accompanied by payment of accrued but unpaid interest,
facility fees and all other amounts then due and payable to such Non-Extending
Lender under any Local Currency Facility), in each case on terms satisfactory to
such Non-Extending Lender, or (B) to the extent the option described in clause
(A) above is not exercised, IBM shall have obtained the written agreement of
such Non-Extending Lender that the loans and other obligations outstanding under
each relevant Local Currency Facility shall on such Purchase Date automatically
cease to be subject to the terms of this Agreement (including the guarantee of
IBM contained in Section 10).

 

34

--------------------------------------------------------------------------------


 


SECTION 3.                                LOCAL CURRENCY FACILITIES


 

3.1                                 Terms of Local Currency Facilities.  (a) 
Subject to the provisions of this Section 3, each Lender hereby agrees that IBM
may in its discretion from time to time designate any credit facility to which
any one or more Borrowers and any one or more Lenders is a party as a “Local
Currency Facility”, with the consent of each such Lender in its sole discretion,
by delivering a Local Currency Facility Addendum to the Administrative Agent
executed by IBM and each such Borrower and executed or acknowledged in writing
by each such Lender, provided, that on the effective date of such designation
(i) an Exchange Rate with respect to each Local Currency covered by such Local
Currency Facility shall be determinable by reference to the Reuters currency
pages (or comparable publicly available screen) and (ii) no Event of Default
shall have occurred and be continuing.  Concurrently with the delivery of a
Local Currency Facility Addendum, IBM or the relevant Borrower shall furnish to
the Administrative Agent or its counsel copies of all documentation executed and
delivered by any Borrower in connection therewith, together with, if applicable,
an English translation thereof (provided, that IBM may instead furnish an
English translation of a summary term sheet in respect thereof describing all
material terms thereof so long as an English translation of all such
documentation is furnished to the Administrative Agent or its counsel within 90
days after the date of delivery of such Local Currency Facility Addendum). 
Except as otherwise provided in this Section 3, the terms and conditions of each
Local Currency Facility shall be determined by mutual agreement of the relevant
Borrower(s) and Local Currency Lender(s).  The documentation governing each
Local Currency Facility shall contain an express acknowledgement that such Local
Currency Facility shall be subject to the provisions of this Section 3.  Each of
IBM and, by agreeing to any Local Currency Facility designation as contemplated
hereby, each relevant Local Currency Lender (if any) which is an affiliate,
branch or agency of a Lender, acknowledges and agrees that each reference in
this Agreement to any Lender shall, to the extent applicable, be deemed to be a
reference to such Local Currency Lender.  In the event of any inconsistency
between the terms of this Agreement and the terms of any Local Currency
Facility, the terms of this Agreement shall prevail.  Each of IBM, each relevant
Subsidiary Borrower and each relevant Local Currency Lender confirms that each
reference to the “IBM Credit Agreement” (or any comparable term) in the
documentation governing each Local Currency Facility shall mean and be a
reference to this Agreement.

 


(B)                                 THE DOCUMENTATION GOVERNING EACH LOCAL
CURRENCY FACILITY SHALL SET FORTH (I) THE MAXIMUM AMOUNT (EXPRESSED IN DOLLARS)
AVAILABLE TO BE BORROWED FROM ALL LOCAL CURRENCY LENDERS UNDER SUCH LOCAL
CURRENCY FACILITY (AS THE SAME MAY BE REDUCED FROM TIME TO TIME PURSUANT TO
SECTION 3.2(C) OR (D), A “LOCAL CURRENCY FACILITY MAXIMUM BORROWING AMOUNT”) AND
(II) WITH RESPECT TO EACH LOCAL CURRENCY LENDER PARTY TO SUCH LOCAL CURRENCY
FACILITY, THE MAXIMUM AMOUNT (EXPRESSED IN DOLLARS) AVAILABLE TO BE BORROWED
FROM SUCH LOCAL CURRENCY LENDER THEREUNDER (AS THE SAME MAY BE REDUCED FROM TIME
TO TIME PURSUANT TO SECTION 3.2(C) OR (D), A “LOCAL CURRENCY LENDER MAXIMUM
BORROWING AMOUNT”).  IN NO EVENT SHALL (I) THE AGGREGATE OF ALL LOCAL CURRENCY
FACILITY STATED MAXIMUM BORROWING AMOUNTS AT ANY TIME EXCEED $5,000,000,000 OR
(II) THE AGGREGATE OF ALL LOCAL CURRENCY LENDER STATED MAXIMUM BORROWING AMOUNTS
IN RESPECT OF ANY LOCAL CURRENCY LENDER AT ANY TIME EXCEED SUCH LENDER’S
REVOLVING CREDIT COMMITMENT.  THE MAKING OF LOCAL CURRENCY LOANS BY A LOCAL
CURRENCY LENDER UNDER A LOCAL CURRENCY FACILITY SHALL UNDER NO CIRCUMSTANCES
REDUCE THE AMOUNT AVAILABLE TO BE BORROWED FROM SUCH LENDER UNDER ANY OTHER
LOCAL CURRENCY FACILITY TO WHICH SUCH LENDER IS A PARTY.


 


(C)                                  EXCEPT AS OTHERWISE REQUIRED BY APPLICABLE
LAW, IN NO EVENT SHALL THE LOCAL CURRENCY LENDERS PARTY TO A LOCAL CURRENCY
FACILITY HAVE THE RIGHT TO ACCELERATE THE LOCAL CURRENCY LOANS OUTSTANDING
THEREUNDER, OR TO TERMINATE THEIR COMMITMENTS (IF ANY) TO MAKE SUCH LOANS PRIOR
TO THE STATED TERMINATION DATE IN RESPECT THEREOF, EXCEPT, IN EACH CASE, IN
CONNECTION WITH AN ACCELERATION OF THE LOANS OR A TERMINATION OF THE COMMITMENTS
PURSUANT TO SECTION 8 OF THIS AGREEMENT, PROVIDED, THAT NOTHING IN THIS
PARAGRAPH (C) SHALL BE DEEMED TO REQUIRE ANY LOCAL CURRENCY LENDER TO MAKE A
LOCAL CURRENCY LOAN IF THE APPLICABLE CONDITIONS PRECEDENT TO THE MAKING OF SUCH
LOCAL CURRENCY LOAN SET FORTH

 

35

--------------------------------------------------------------------------------


 


IN THE RELEVANT LOCAL CURRENCY FACILITY HAVE NOT BEEN SATISFIED.  NO LOCAL
CURRENCY LOAN MAY BE MADE UNDER A LOCAL CURRENCY FACILITY IF (I) AN EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR WOULD RESULT THEREFROM, (II)
THE TERMINATION DATE HAS OCCURRED OR (III) AFTER GIVING EFFECT THERETO, (X) THE
AGGREGATE PRINCIPAL AMOUNT OF THE US$ LOANS AND LOCAL CURRENCY LOANS (US$
EQUIVALENT) THEN OUTSTANDING WOULD EXCEED THE AGGREGATE REVOLVING CREDIT
COMMITMENTS THEN IN EFFECT, (Y) THE AGGREGATE PRINCIPAL AMOUNT OF US$ LOANS AND
LOCAL CURRENCY LOANS (US$ EQUIVALENT) MADE TO ANY SUBSIDIARY BORROWER THEN
OUTSTANDING WOULD EXCEED THE MAXIMUM SUBSIDIARY BORROWING AMOUNT WITH RESPECT TO
SUCH SUBSIDIARY BORROWER SET FORTH IN THE MOST RECENT SUBSIDIARY BORROWER NOTICE
AND DESIGNATION DELIVERED BY IBM PURSUANT TO SECTION 5.2(D) OR (Z) THE AGGREGATE
PRINCIPAL AMOUNT OF REVOLVING CREDIT LOANS, SWING LINE LOANS AND LOCAL CURRENCY
LOANS (US$ EQUIVALENT) MADE BY ANY LENDER THEN OUTSTANDING WOULD EXCEED SUCH
LENDER’S REVOLVING CREDIT COMMITMENT.


 


(D)                                 THE RELEVANT LOCAL CURRENCY LENDERS, OR, IF
SO SPECIFIED IN THE RELEVANT LOCAL CURRENCY FACILITY, AN AGENT ACTING ON THEIR
BEHALF, SHALL FURNISH TO THE ADMINISTRATIVE AGENT, IMMEDIATELY UPON ITS REQUEST,
A STATEMENT SETTING FORTH THE OUTSTANDING LOCAL CURRENCY LOANS MADE UNDER SUCH
LOCAL CURRENCY FACILITY AND THE AMOUNT AND TERMS OF ANY PENDING PREPAYMENT
NOTICES OR BORROWING REQUESTS RECEIVED BY SUCH LENDERS OR AGENT THROUGH THE DATE
OF THE ADMINISTRATIVE AGENT’S REQUEST.


 


(E)                                  THE RELEVANT BORROWER SHALL FURNISH TO THE
ADMINISTRATIVE AGENT OR ITS COUNSEL COPIES OF ANY AMENDMENT, SUPPLEMENT OR OTHER
MODIFICATION (INCLUDING ANY CHANGE IN COMMITMENT AMOUNTS OR IN THE LENDERS
PARTICIPATING IN ANY LOCAL CURRENCY FACILITY) TO THE TERMS OF ANY LOCAL CURRENCY
FACILITY PROMPTLY AFTER THE EFFECTIVENESS THEREOF (TOGETHER WITH, IF APPLICABLE,
AN ENGLISH TRANSLATION THEREOF).  IF ANY SUCH AMENDMENT, SUPPLEMENT OR OTHER
MODIFICATION TO A LOCAL CURRENCY FACILITY SHALL (I) ADD A LENDER AS A LOCAL
CURRENCY LENDER THEREUNDER OR (II) CHANGE THE LOCAL CURRENCY FACILITY STATED
MAXIMUM BORROWING AMOUNT OR ANY LOCAL CURRENCY LENDER STATED MAXIMUM BORROWING
AMOUNT WITH RESPECT THERETO, IBM SHALL PROMPTLY FURNISH AN APPROPRIATELY REVISED
LOCAL CURRENCY FACILITY ADDENDUM, EXECUTED BY IBM, THE RELEVANT BORROWER AND THE
AFFECTED LOCAL CURRENCY LENDERS (OR ANY AGENT ACTING ON THEIR BEHALF), TO THE
ADMINISTRATIVE AGENT AND THE LENDERS (THROUGH THE ADMINISTRATIVE AGENT).


 


(F)                                    IBM MAY TERMINATE ITS DESIGNATION OF A
FACILITY AS A LOCAL CURRENCY FACILITY, WITH THE CONSENT OF EACH LOCAL CURRENCY
LENDER PARTY THERETO IN ITS SOLE DISCRETION, BY WRITTEN NOTICE TO THE
ADMINISTRATIVE AGENT, WHICH NOTICE SHALL BE EXECUTED BY IBM, THE RELEVANT
BORROWER AND EACH LENDER PARTY TO SUCH LOCAL CURRENCY FACILITY (OR ANY AGENT
ACTING ON THEIR BEHALF).  ONCE NOTICE OF SUCH TERMINATION IS RECEIVED BY THE
ADMINISTRATIVE AGENT, SUCH LOCAL CURRENCY FACILITY AND THE LOANS AND OTHER
OBLIGATIONS OUTSTANDING THEREUNDER SHALL IMMEDIATELY CEASE TO BE SUBJECT TO THE
TERMS OF THIS AGREEMENT (INCLUDING THE GUARANTEE OF IBM CONTAINED IN
SECTION 10).  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, ANY
LOANS MADE UNDER A LOCAL CURRENCY FACILITY AT ANY TIME WHEN AN EXCHANGE RATE
WITH RESPECT TO THE RELEVANT LOCAL CURRENCY CANNOT BE CALCULATED BY THE
ADMINISTRATIVE AGENT IN ACCORDANCE WITH THE DEFINITION OF “EXCHANGE RATE”
CONTAINED IN SECTION 1.1 SHALL BE DEEMED NOT TO CONSTITUTE “LOCAL CURRENCY
LOANS” FOR THE PURPOSES OF THIS AGREEMENT UNLESS AND UNTIL AN EXCHANGE RATE WITH
RESPECT TO SUCH LOANS MAY BE SO CALCULATED.


 


(G)                                 NOTHING IN THIS SECTION 3 SHALL BE DEEMED TO
LIMIT THE ABILITY OF IBM OR ANY OF THE SUBSIDIARIES OR CONTROLLED PERSONS TO
ENTER INTO CREDIT FACILITIES WHICH DO NOT CONSTITUTE LOCAL CURRENCY FACILITIES.


 

3.2                                 Currency Fluctuations, etc.  (a)  No later
than 2:00 P.M., New York City time, on each Calculation Date, the Administrative
Agent shall (i) determine the Exchange Rate as of such Calculation Date with
respect to each Local Currency covered by a Local Currency Facility and (ii)
give notice thereof to the Lenders, IBM and the relevant Borrowers.  Except as
otherwise provided in Section 3.3,

 

36

--------------------------------------------------------------------------------


 

the Exchange Rates so determined shall become effective on the first Business
Day immediately following the relevant Calculation Date (a “Reset Date”) and
shall remain effective until the next succeeding Reset Date.

 


(B)                                 NO LATER THAN 2:00 P.M., NEW YORK CITY TIME,
ON EACH RESET DATE AND EACH BORROWING DATE, THE ADMINISTRATIVE AGENT SHALL (I)
DETERMINE THE US$ EQUIVALENT OF THE LOCAL CURRENCY LOANS THEN OUTSTANDING UNDER
EACH LOCAL CURRENCY FACILITY (AFTER GIVING EFFECT TO ANY LOCAL CURRENCY LOANS TO
BE MADE OR REPAID ON SUCH DATE) AND (II) NOTIFY THE LENDERS, IBM AND THE
RELEVANT BORROWERS OF THE RESULTS OF SUCH DETERMINATION.


 


(C)                                  IF, ON ANY RESET DATE OR ANY BORROWING DATE
(AFTER GIVING EFFECT TO (I) ANY LOANS TO BE MADE OR REPAID ON SUCH DATE AND (II)
ANY AMENDMENT, SUPPLEMENT OR OTHER MODIFICATION TO ANY LOCAL CURRENCY FACILITY
EFFECTIVE ON SUCH DATE OF WHICH THE ADMINISTRATIVE AGENT HAS RECEIVED NOTICE),
THE AGGREGATE OUTSTANDING US$ REVOLVING EXTENSIONS OF CREDIT OF ANY LENDER
EXCEED THE US$ REVOLVING CREDIT OVERAGE OF SUCH LENDER (THE AMOUNT OF SUCH
EXCESS, THE “US$ REVOLVING CREDIT EXCESS”), THEN THE LOCAL CURRENCY LENDER
MAXIMUM BORROWING AMOUNT UNDER EACH LOCAL CURRENCY FACILITY TO WHICH SUCH LENDER
IS A PARTY SHALL BE REDUCED ON SUCH DATE BY AN AMOUNT EQUAL TO THE PRODUCT OF
SUCH US$ REVOLVING CREDIT EXCESS TIMES A FRACTION THE NUMERATOR OF WHICH SHALL
EQUAL THE LOCAL CURRENCY LENDER STATED MAXIMUM BORROWING AMOUNT UNDER SUCH LOCAL
CURRENCY FACILITY AND THE DENOMINATOR OF WHICH SHALL EQUAL THE AGGREGATE OF THE
LOCAL CURRENCY LENDER STATED MAXIMUM BORROWING AMOUNTS UNDER ALL LOCAL CURRENCY
FACILITIES TO WHICH SUCH LENDER IS A PARTY.  AFTER GIVING EFFECT TO ANY SUCH
REDUCTION IN LOCAL CURRENCY LENDER MAXIMUM BORROWING AMOUNTS, THE LOCAL CURRENCY
FACILITY MAXIMUM BORROWING AMOUNT WITH RESPECT TO EACH LOCAL CURRENCY FACILITY
SHALL IN TURN BE REDUCED TO AN AMOUNT EQUAL TO THE AGGREGATE OF THE LOCAL
CURRENCY LENDER MAXIMUM BORROWING AMOUNTS OF ALL LOCAL CURRENCY LENDERS PARTY TO
SUCH LOCAL CURRENCY FACILITY.  REDUCTIONS IN LOCAL CURRENCY LENDER MAXIMUM
BORROWING AMOUNTS AND LOCAL CURRENCY FACILITY MAXIMUM BORROWING AMOUNTS PURSUANT
TO THIS PARAGRAPH (C) SHALL BE EFFECTIVE UNTIL THE AMOUNT THEREOF SHALL BE
RECALCULATED BY THE ADMINISTRATIVE AGENT ON THE NEXT SUCCEEDING RESET DATE OR
BORROWING DATE, AND SHALL NOT BE DEEMED TO REDUCE THE STATED AMOUNT OF ANY
COMMITMENT OF ANY LOCAL CURRENCY LENDER IN RESPECT OF ANY LOCAL CURRENCY
FACILITY.


 


(D)                                 IF, ON ANY RESET DATE OR BORROWING DATE
(AFTER GIVING EFFECT TO (I) ANY LOANS TO BE MADE OR REPAID ON SUCH DATE, (II)
ANY AMENDMENT, SUPPLEMENT OR OTHER MODIFICATION TO ANY LOCAL CURRENCY FACILITY
EFFECTIVE ON SUCH DATE OF WHICH THE ADMINISTRATIVE AGENT HAS RECEIVED NOTICE AND
(III) ANY CHANGES IN ANY LOCAL CURRENCY LENDER MAXIMUM BORROWING AMOUNTS
EFFECTED PURSUANT TO SECTION 3.2(C) ON SUCH DATE), THE AGGREGATE OUTSTANDING
PRINCIPAL AMOUNT OF THE US$ LOANS EXCEEDS THE US$ FACILITY OVERAGE (THE AMOUNT
OF SUCH EXCESS, THE “US$ FACILITY EXCESS”), THEN THE LOCAL CURRENCY FACILITY
MAXIMUM BORROWING AMOUNT UNDER EACH LOCAL CURRENCY FACILITY SHALL BE REDUCED ON
SUCH DATE BY AN AMOUNT EQUAL TO THE PRODUCT OF SUCH US$ FACILITY EXCESS TIMES A
FRACTION THE NUMERATOR OF WHICH SHALL EQUAL THE LOCAL CURRENCY FACILITY STATED
MAXIMUM BORROWING AMOUNT UNDER SUCH LOCAL CURRENCY FACILITY AND THE DENOMINATOR
OF WHICH SHALL EQUAL THE AGGREGATE OF THE LOCAL CURRENCY FACILITY STATED MAXIMUM
BORROWING AMOUNTS WITH RESPECT TO ALL LOCAL CURRENCY FACILITIES.  EACH SUCH
REDUCTION IN THE LOCAL CURRENCY FACILITY MAXIMUM BORROWING AMOUNT UNDER A LOCAL
CURRENCY FACILITY SHALL IN TURN REDUCE THE RESPECTIVE LOCAL CURRENCY LENDER
MAXIMUM BORROWING AMOUNTS OF EACH LOCAL CURRENCY LENDER PARTY TO SUCH LOCAL
CURRENCY FACILITY, PRO RATA ON THE BASIS OF THE RESPECTIVE LOCAL CURRENCY LENDER
STATED MAXIMUM BORROWING AMOUNTS OF SUCH LENDERS.  REDUCTIONS IN LOCAL CURRENCY
FACILITY MAXIMUM BORROWING AMOUNTS AND LOCAL CURRENCY LENDER MAXIMUM BORROWING
AMOUNTS PURSUANT TO THIS PARAGRAPH (D) SHALL BE EFFECTIVE UNTIL THE AMOUNT
THEREOF SHALL BE RECALCULATED BY THE ADMINISTRATIVE AGENT ON THE NEXT SUCCEEDING
RESET DATE OR BORROWING DATE, AND SHALL NOT BE DEEMED TO REDUCE THE STATED
AMOUNT OF ANY COMMITMENT OF ANY LOCAL CURRENCY LENDER IN RESPECT OF ANY LOCAL
CURRENCY FACILITY.

 

37

--------------------------------------------------------------------------------


 

(e)                                  If, on any Reset Date, the US$ Equivalent
of the Local Currency Loans outstanding under a Local Currency Facility exceeds
an amount equal to 105% of the Local Currency Facility Maximum Borrowing Amount
with respect thereto (after giving effect to any reductions therein effected
pursuant to Section 3.2(c) or (d) on such date), then the relevant Borrower
shall, within three Business Days after notice thereof from the Administrative
Agent, (i) increase the Local Currency Facility Stated Maximum Borrowing Amount
with respect to such Local Currency Facility in accordance with Section 3.1(e)
and/or (ii) prepay such Local Currency Loans in accordance with the terms of the
relevant Local Currency Facilities in an aggregate amount such that, after
giving effect thereto, (x) the US$ Equivalent of all such Local Currency Loans
shall be equal to or less than such Local Currency Facility Maximum Borrowing
Amount and (y) the US$ Equivalent of the Local Currency Loans of each relevant
Local Currency Lender shall be equal to or less than such Local Currency
Lender’s Local Currency Lender Maximum Borrowing Amount with respect to such
Local Currency Facility.


 


(F)                                    IF, ON ANY RESET DATE, THE AGGREGATE
OUTSTANDING REVOLVING EXTENSIONS OF CREDIT OF ANY LENDER EXCEED AN AMOUNT EQUAL
TO 105% OF SUCH LENDER’S REVOLVING CREDIT COMMITMENT, THEN, WITHIN THREE
BUSINESS DAYS AFTER NOTICE THEREOF FROM THE ADMINISTRATIVE AGENT, IBM SHALL
PREPAY AND/OR CAUSE THE SUBSIDIARY BORROWERS TO PREPAY THE LOANS IN ACCORDANCE
WITH THIS AGREEMENT OR THE RELEVANT LOCAL CURRENCY FACILITIES, AS THE CASE MAY
BE, IN AN AGGREGATE AMOUNT SUCH THAT, AFTER GIVING EFFECT THERETO, THE AGGREGATE
OUTSTANDING REVOLVING EXTENSIONS OF CREDIT OF SUCH LENDER SHALL BE EQUAL TO OR
LESS THAN SUCH LENDER’S REVOLVING CREDIT COMMITMENT.


 


(G)                                 THE ADMINISTRATIVE AGENT SHALL PROMPTLY
NOTIFY THE RELEVANT LENDERS OF THE AMOUNT OF ANY REDUCTIONS IN LOCAL CURRENCY
FACILITY MAXIMUM BORROWING AMOUNTS OR LOCAL CURRENCY LENDER MAXIMUM BORROWING
AMOUNTS, AND THE AMOUNT OF ANY PREPAYMENTS, REQUIRED PURSUANT TO PARAGRAPH (C),
(D), (E) OR (F) OF THIS SECTION 3.2.


 

3.3                                 Refunding of Local Currency Loans.  (a) 
Notwithstanding noncompliance with the conditions precedent set forth in
Section 5, if any Local Currency Loans are outstanding on (i) any date on which
an Event of Default pursuant to Section 8(f) or (g) shall have occurred with
respect to IBM, (ii) any date (the “Acceleration Date”) on which the Commitments
shall have been terminated and/or the Loans shall have been declared immediately
due and payable pursuant to Section 8 or (iii) any date on which an Event of
Default pursuant to Section 8(a)(ii) shall have occurred and be continuing for
three or more Business Days and, in the case of clause (iii) above, any Local
Currency Lender party to the affected Local Currency Facility shall have given
notice thereof to the Administrative Agent requesting that the Local Currency
Loans (“Affected Local Currency Loans”) outstanding thereunder be refunded
pursuant to this Section 3.3, then, at 10:00 A.M., New York City time, on the
second Business Day immediately succeeding (x) the date on which such Event of
Default occurs (in the case of clause (i) above), (y) such Acceleration Date (in
the case of clause (ii) above) or (z) the date on which such notice is received
by the Administrative Agent (in the case of clause (iii) above), the
Administrative Agent shall be deemed to have received a notice from IBM (or any
one or more Subsidiary Borrowers designated by the Administrative Agent after
consultation with IBM, provided, that any Subsidiary Borrower so designated
shall in each case be the relevant Subsidiary Borrower party to the relevant
Local Currency Facility unless otherwise agreed by the requisite Local Currency
Lenders party to such Local Currency Facility) pursuant to Section 2.2
requesting that ABR Loans be made pursuant to Section 2.1 on such second
Business Day in an aggregate amount equal to the US$ Equivalent of the aggregate
amount of all Local Currency Loans (in the case of clause (i) or (ii) above) or
the Affected Local Currency Loans (in the case of clause (iii) above)
(calculated on the basis of Exchange Rates determined by the Administrative
Agent on the Business Day immediately preceding such second Business Day), and
the procedures set forth in Section 2.2 shall be followed in making such ABR
Loans, provided, that (x) for the purposes of determining each Lender’s
Revolving Credit Borrowing Share of such borrowing, the outstanding principal
amount of Local Currency Loans or Affected Local Currency Loans, as the case may
be, shall be deemed to be zero

 

38

--------------------------------------------------------------------------------


 

and (y) each Lender’s Revolving Credit Borrowing Share of such borrowing shall
be reduced to the extent (if any) necessary to prevent the Aggregate Outstanding
Revolving Extensions of Credit of such Lender from exceeding its Revolving
Credit Commitment after giving effect to such borrowing.  The proceeds of such
ABR Loans shall be applied to repay such Local Currency Loans; it being
understood, however, that IBM (or such designated Borrower or Borrowers) shall
have the right to make payment through the original Borrower or Borrowers of
such Local Currency Loans and become a creditor of such original Borrower or
Borrowers to the extent of such proceeds.

 


(B)                                 IF, FOR ANY REASON, ABR LOANS MAY NOT BE
MADE PURSUANT TO PARAGRAPH (A) OF THIS SECTION 3.3 TO REPAY LOCAL CURRENCY LOANS
AS REQUIRED BY SUCH PARAGRAPH, EFFECTIVE ON THE DATE SUCH ABR LOANS WOULD
OTHERWISE HAVE BEEN MADE, (I) THE PRINCIPAL AMOUNT OF EACH RELEVANT LOCAL
CURRENCY LOAN SHALL BE CONVERTED INTO DOLLARS (CALCULATED ON THE BASIS OF
EXCHANGE RATES DETERMINED BY THE ADMINISTRATIVE AGENT AS OF THE IMMEDIATELY
PRECEDING BUSINESS DAY) (“CONVERTED LOCAL CURRENCY LOANS”) AND (II) EACH LENDER
SEVERALLY, UNCONDITIONALLY AND IRREVOCABLY AGREES THAT IT SHALL PURCHASE IN
DOLLARS A PARTICIPATING INTEREST IN SUCH CONVERTED LOCAL CURRENCY LOANS IN AN
AMOUNT EQUAL TO THE AMOUNT OF ABR LOANS WHICH WOULD OTHERWISE HAVE BEEN MADE BY
SUCH LENDER PURSUANT TO PARAGRAPH (A) OF THIS SECTION 3.3.  EACH LENDER WILL
IMMEDIATELY TRANSFER TO THE ADMINISTRATIVE AGENT, IN IMMEDIATELY AVAILABLE
FUNDS, THE AMOUNT OF ITS PARTICIPATION, AND THE PROCEEDS OF SUCH PARTICIPATION
SHALL BE DISTRIBUTED BY THE ADMINISTRATIVE AGENT TO EACH RELEVANT LOCAL CURRENCY
LENDER IN SUCH AMOUNT AS WILL REDUCE THE AMOUNT OF THE PARTICIPATING INTEREST
RETAINED BY SUCH LOCAL CURRENCY LENDER IN THE CONVERTED LOCAL CURRENCY LOANS TO
THE AMOUNT OF THE ABR LOANS WHICH WERE TO HAVE BEEN MADE BY IT PURSUANT TO
PARAGRAPH (A) OF THIS SECTION 3.3.  ALL CONVERTED LOCAL CURRENCY LOANS SHALL
BEAR INTEREST AT THE RATE WHICH WOULD OTHERWISE BE APPLICABLE TO ABR LOANS. 
EACH LENDER SHALL SHARE ON A PRO RATA BASIS (CALCULATED BY REFERENCE TO ITS
PARTICIPATING INTEREST IN SUCH CONVERTED LOCAL CURRENCY LOANS) IN ANY INTEREST
WHICH ACCRUES THEREON AND IN ALL REPAYMENTS THEREOF.


 


(C)                                  IF, FOR ANY REASON, ABR LOANS MAY NOT BE
MADE PURSUANT TO PARAGRAPH (A) OF THIS SECTION 3.3 TO REPAY LOCAL CURRENCY LOANS
AS REQUIRED BY SUCH PARAGRAPH AND THE PRINCIPAL AMOUNT OF ANY LOCAL CURRENCY
LOANS MAY NOT BE CONVERTED INTO DOLLARS IN THE MANNER CONTEMPLATED BY PARAGRAPH
(B) OF THIS SECTION 3.3, (I) THE ADMINISTRATIVE AGENT SHALL DETERMINE THE US$
EQUIVALENT OF SUCH LOCAL CURRENCY LOANS (CALCULATED ON THE BASIS OF EXCHANGE
RATES DETERMINED BY THE ADMINISTRATIVE AGENT AS OF THE BUSINESS DAY IMMEDIATELY
PRECEDING THE DATE ON WHICH ABR LOANS WOULD OTHERWISE HAVE BEEN MADE PURSUANT TO
SAID PARAGRAPH (A)) AND (II) EFFECTIVE ON THE DATE ON WHICH ABR LOANS WOULD
OTHERWISE HAVE BEEN MADE PURSUANT TO SAID PARAGRAPH (A), EACH LENDER SEVERALLY,
UNCONDITIONALLY AND IRREVOCABLY AGREES THAT IT SHALL PURCHASE IN DOLLARS A
PARTICIPATING INTEREST IN SUCH LOCAL CURRENCY LOANS IN AN AMOUNT EQUAL TO THE
AMOUNT OF ABR LOANS WHICH WOULD OTHERWISE HAVE BEEN MADE BY SUCH LENDER PURSUANT
TO PARAGRAPH (A) OF THIS SECTION 3.3.  EACH LENDER WILL IMMEDIATELY TRANSFER TO
THE ADMINISTRATIVE AGENT, IN IMMEDIATELY AVAILABLE FUNDS, THE AMOUNT OF ITS
PARTICIPATION, AND THE PROCEEDS OF SUCH PARTICIPATION SHALL BE DISTRIBUTED BY
THE ADMINISTRATIVE AGENT TO EACH RELEVANT LOCAL CURRENCY LENDER IN SUCH AMOUNT
AS WILL REDUCE THE US$ EQUIVALENT AS OF SUCH DATE OF THE AMOUNT OF THE
PARTICIPATING INTEREST RETAINED BY SUCH LOCAL CURRENCY LENDER IN SUCH LOCAL
CURRENCY LOANS TO THE AMOUNT OF THE ABR LOANS WHICH WERE TO HAVE BEEN MADE BY IT
PURSUANT TO PARAGRAPH (A) OF THIS SECTION 3.3.  EACH LENDER SHALL SHARE ON A PRO
RATA BASIS (CALCULATED BY REFERENCE TO ITS PARTICIPATING INTEREST IN SUCH LOCAL
CURRENCY LOANS) IN ANY INTEREST WHICH ACCRUES THEREON, IN ALL REPAYMENTS OF
PRINCIPAL THEREOF AND IN THE BENEFITS OF ANY COLLATERAL FURNISHED IN RESPECT
THEREOF AND THE PROCEEDS OF SUCH COLLATERAL.


 

3.4                                 Existing Local Currency Facilities, etc. 
Each of IBM, each Subsidiary Borrower, each Lender and the Administrative Agent
acknowledges and agrees that (a) effective as of the Effective Date, the
“Commitments” under each of the Existing Credit Agreements shall be terminated,
(b) each “Local Currency Facility” entered into pursuant to either of the
Existing Credit Agreements shall, effective on the Effective Date, automatically
constitute a Local Currency Facility hereunder, (c) without

 

39

--------------------------------------------------------------------------------


 

limiting the generality of clause (b) above (and notwithstanding the termination
of the “Commitments” under each of the Existing Credit Agreements), all “Local
Currency Loans” outstanding pursuant to each of the Existing Credit Agreements
on the Effective Date shall constitute Local Currency Loans outstanding pursuant
hereto and (d) each reference to either of the Existing Credit Agreements in any
document relating to any such Local Currency Facility shall be deemed to be a
reference to this Agreement.


 


SECTION 4.                                REPRESENTATIONS AND WARRANTIES


 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, IBM hereby represents and warrants, and each Subsidiary
Borrower represents and warrants (to the extent specifically applicable to such
Subsidiary Borrower), to the Administrative Agent and each Lender that:

 

4.1                                 Organization; Powers.  Each of IBM, each
Significant Subsidiary and each Subsidiary Borrower (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has all requisite power and authority to own its property and
assets and to carry on its business in all material respects as now conducted
and as proposed to be conducted, (c) is qualified to do business in every
jurisdiction where such qualification is required, except where the failure so
to qualify would not, individually or in the aggregate, result in a Material
Adverse Effect, and (d) in the case of each Borrower, has the power and
authority to execute, deliver and perform its obligations under this Agreement
and each other agreement or instrument contemplated hereby to which it is or
will be a party and to borrow hereunder.

 

4.2                                 Authorization.  The execution, delivery and
performance by each Borrower of this Agreement and the borrowings and other
transactions contemplated hereby (collectively, the “Transactions”) (a) have
been duly authorized by all requisite corporate or other organizational action
and, if required, stockholder action and (b) will not (i) violate (A) any
provision of law, statute, material rule or material regulation, or of the
certificate or articles of incorporation or other constitutive documents or
by-laws of IBM, any Significant Subsidiary or any Subsidiary Borrower, (B) any
material order of any Governmental Authority or (C) any provision of any
material indenture, material agreement or other material instrument to which
IBM, any Significant Subsidiary or any Subsidiary Borrower is a party or by
which any of them or any of their property is or may be bound, (ii) be in
conflict with, result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under any such indenture, agreement or other
instrument or (iii) except as contemplated hereby, result in the creation or
imposition of any Lien upon or with respect to any property or assets now owned
or hereafter acquired by IBM, any Significant Subsidiary or any Subsidiary
Borrower.

 

4.3                                 Enforceability.  This Agreement has been
duly executed and delivered by each Borrower and constitutes a legal, valid and
binding obligation of each Borrower enforceable against each such Borrower in
accordance with its terms, except as enforceability may be limited by (a) any
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer, or similar laws relating to or affecting creditors’ rights generally
and (b) general principles of equity.

 

4.4                                 Governmental Approvals.  No action, consent
or approval of, registration or filing with, or any other action by, any
Governmental Authority is or will be required in connection with the
Transactions, except (a) such as have been made or obtained and are in full
force and effect or as to which the failure to be made or obtained or to be in
full force and effect would not result, individually or in the aggregate, in a
Material Adverse Effect and (b) such periodic and current reports, if any, as
(i) are required to disclose the Transactions and (ii) will be filed with the
SEC on a timely basis.

 

40

--------------------------------------------------------------------------------


 

4.5                                 Financial Statements.  IBM has heretofore
furnished to the Lenders its consolidated statement of financial position and
related consolidated statements of earnings, cash flows and stockholders’ equity
as of and for the fiscal year ended December 31, 2003, audited by and
accompanied by the opinion of PricewaterhouseCoopers, independent accountants. 
Such financial statements present fairly the financial position, results of
operations, cash flows and changes in stockholders’ equity of IBM and the
Subsidiaries in accordance with GAAP.

 

4.6                                 No Material Adverse Change.  Except as
publicly disclosed in filings by IBM with the SEC prior to the Effective Date,
between December 31, 2003 and the Effective Date, there has been no development
or event which has had a Material Adverse Effect.

 

4.7                                 No Material Litigation, etc.  (a)  Except as
set forth in the Form 10-K of IBM for its fiscal year ended December 31, 2003 or
the Form 10-Q of IBM for the fiscal quarter ended March 31, 2004, no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of IBM, threatened by or against IBM
or any of the Subsidiaries or against any of its or their respective properties,
assets or revenues as of the Effective Date (a) with respect to this Agreement
or any of the Transactions, or (b) which involves a probable risk of an adverse
decision which would materially restrict the ability of IBM to comply with its
obligations under this Agreement.

 


(B)                                 NONE OF IBM OR THE SIGNIFICANT SUBSIDIARIES
IS IN VIOLATION OF ANY LAW, RULE OR REGULATION, OR IN DEFAULT WITH RESPECT TO
ANY ORDER, JUDGMENT, WRIT, INJUNCTION OR DECREE OF ANY GOVERNMENTAL AUTHORITY,
WHERE SUCH VIOLATION OR DEFAULT HAS RESULTED OR COULD REASONABLY BE EXPECTED TO
RESULT, INDIVIDUALLY OR IN THE AGGREGATE, IN A MATERIAL ADVERSE EFFECT.


 

4.8                                 Federal Reserve Regulations.  (a)  No
Borrower is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose of purchasing or carrying Margin
Stock.

 


(B)                                 NO PART OF THE PROCEEDS OF ANY LOAN WILL BE
USED, WHETHER DIRECTLY OR INDIRECTLY, FOR ANY PURPOSE WHICH ENTAILS A VIOLATION
OF, OR WHICH IS INCONSISTENT WITH, THE PROVISIONS OF REGULATION T, U OR X.


 


(C)                                  AFTER GIVING EFFECT TO THE APPLICATION OF
THE PROCEEDS OF EACH LOAN, NOT MORE THAN 25% OF THE VALUE OF THE ASSETS OF IBM
AND THE SUBSIDIARIES (AS DETERMINED IN GOOD FAITH BY IBM) SUBJECT TO THE
PROVISIONS OF SECTION 7.1 WILL CONSIST OF OR BE REPRESENTED BY MARGIN STOCK.  IN
THE EVENT ANY PORTION OF THE LOANS MADE TO ANY BORROWER CONSTITUTES A “PURPOSE
CREDIT” WITHIN THE MEANING OF REGULATION U AND THE LOANS ARE DIRECTLY OR
INDIRECTLY SECURED BY ANY MARGIN STOCK PURSUANT TO THE OPERATION OF SECTION 7.1,
THEN, AT THE TIME OF ANY BORROWING WHICH INCREASES THE OUTSTANDING AMOUNT OF
LOANS, THE AGGREGATE “MAXIMUM LOAN VALUE” (WITHIN THE MEANING OF REGULATION U)
OF ALL MARGIN STOCK AND ALL COLLATERAL OTHER THAN MARGIN STOCK WHICH DIRECTLY OR
INDIRECTLY SECURES THE LOANS WILL BE GREATER THAN THE AGGREGATE PRINCIPAL AMOUNT
OF LOANS AND OTHER EXTENSIONS OF CREDIT TO ALL BORROWERS (WHETHER MADE BY THE
LENDERS OR OTHER PERSONS) WHICH ARE SUBJECT TO REGULATION T, U OR X AND WHICH
ARE DIRECTLY OR INDIRECTLY SECURED BY SUCH MARGIN STOCK OR OTHER COLLATERAL.


 

4.9                                 Investment Company Act, etc.  No Borrower is
(a) an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940 or (b) a “holding company” as defined in the
Public Utility Holding Company Act of 1935 or subject to regulation under such
Act or the Federal Power Act or (except as contemplated by Section 4.8) any
foreign, federal, state or local statute or regulation limiting such Borrower’s
ability to incur Borrower Obligations.

 

41

--------------------------------------------------------------------------------


 

4.10                           Tax Returns.  Each of IBM and the Significant
Subsidiaries has filed or caused to be filed all Federal, state and local tax
returns required to have been filed by it and has paid or caused to be paid all
taxes shown to be due and payable on such returns or on any assessments received
by it except taxes, assessments, fees, liabilities, penalties or charges that
are being contested in good faith by appropriate proceedings and for which IBM
or Significant Subsidiary shall have set aside on its books reserves in
accordance with GAAP.

 

4.11                           No Material Misstatements.  No written
information, report, financial statement, exhibit or schedule furnished by or on
behalf of any Borrower to the Administrative Agent or any Lender in connection
with this Agreement or the Transactions or included herein or delivered pursuant
hereto contained, contains or will contain any material misstatement of fact or
omitted, omits or will omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were, are
or will be made, not misleading.

 

4.12                           ERISA.  Each Borrower is in compliance with all
material provisions of ERISA, except to the extent that all failures to be in
compliance could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

4.13                           Use of Proceeds.  The proceeds of all US$ Loans
will be used by the Borrowers for general corporate purposes.

 


SECTION 5.                                CONDITIONS PRECEDENT


 

5.1                                 Conditions to Initial US$ Loans.  The
agreement of each Lender to make the initial US$ Loan requested to be made by it
is subject to the satisfaction, on or prior to the date of such US$ Loan, of the
following conditions precedent:

 

(A)                                  EFFECTIVE DATE; EXISTING CREDIT
AGREEMENTS.  (I) THE EFFECTIVE DATE SHALL HAVE OCCURRED IN ACCORDANCE WITH
SECTION 11.22 AND (II) SUBJECT TO SECTION 3.4, THE EXISTING CREDIT AGREEMENTS
SHALL HAVE BEEN TERMINATED (AND THE PARTIES HERETO HEREBY WAIVE COMPLIANCE WITH
ANY PROVISION OF THE EXISTING CREDIT AGREEMENTS REQUIRING ADVANCE NOTICE OF SUCH
TERMINATION).

 

(B)                                 CLOSING CERTIFICATE.  THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED A CERTIFICATE OF IBM, DATED THE EFFECTIVE DATE,
SUBSTANTIALLY IN THE FORM OF EXHIBIT C, WITH APPROPRIATE INSERTIONS AND
ATTACHMENTS, SATISFACTORY IN FORM AND SUBSTANCE TO THE ADMINISTRATIVE AGENT,
EXECUTED BY THE PRESIDENT OR ANY VICE PRESIDENT AND THE SECRETARY OR ANY
ASSISTANT SECRETARY OF IBM.

 

(C)                                  FEES.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED THE FEES TO BE RECEIVED ON OR PRIOR TO THE EFFECTIVE DATE REFERRED TO
IN SECTION 2.11(B).

 

(D)                                 LEGAL OPINIONS.  THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED THE FOLLOWING EXECUTED LEGAL OPINIONS, WITH A COPY FOR EACH
LENDER:

 

(I)                                     THE EXECUTED LEGAL OPINION OF SIMPSON
THACHER & BARTLETT LLP, COUNSEL TO THE ADMINISTRATIVE AGENT, SUBSTANTIALLY IN
THE FORM OF EXHIBIT D-1; AND

 

(II)                                  THE EXECUTED LEGAL OPINION OF DAVID S.
HERSHBERG, ESQ., VICE PRESIDENT AND ASSISTANT GENERAL COUNSEL OF IBM,
SUBSTANTIALLY IN THE FORM OF EXHIBIT D-2.

 

42

--------------------------------------------------------------------------------


 

5.2                                 Conditions to Each US$ Loan.  The agreement
of each Lender to make any US$ Loan requested to be made by it on any date
(including, without limitation, its initial US$ Loan) is subject to the
satisfaction of the following conditions precedent:

 

(A)                                  NOTICE.  THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED NOTICE OF SUCH BORROWING IN CONFORMITY WITH THE APPLICABLE
REQUIREMENTS OF THIS AGREEMENT.

 

(B)                                 REPRESENTATIONS AND WARRANTIES.  EACH OF THE
REPRESENTATIONS AND WARRANTIES MADE BY ANY BORROWER IN OR PURSUANT TO THIS
AGREEMENT SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF SUCH
DATE AS IF MADE ON AND AS OF SUCH DATE, EXCEPT TO THE EXTENT SUCH
REPRESENTATIONS AND WARRANTIES EXPRESSLY RELATE TO AN EARLIER DATE.

 

(C)                                  NO DEFAULT.  NO DEFAULT OR EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING ON SUCH DATE OR SHALL OCCUR AFTER GIVING
EFFECT TO THE BORROWING OF THE US$ LOANS REQUESTED TO BE MADE ON SUCH DATE.

 

(D)                                 SUBSIDIARY BORROWER NOTICE AND DESIGNATION;
SUBSIDIARY BORROWER REQUEST.  IF THE RELEVANT BORROWER IS A SUBSIDIARY BORROWER,
IBM SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT A SUBSIDIARY BORROWER
NOTICE AND DESIGNATION FOR SUCH SUBSIDIARY BORROWER SPECIFYING THE MAXIMUM
AMOUNT (THE “MAXIMUM SUBSIDIARY BORROWING AMOUNT”) WHICH MAY BE BORROWED BY SUCH
SUBSIDIARY BORROWER, AND SUCH SUBSIDIARY BORROWER SHALL HAVE FURNISHED TO THE
ADMINISTRATIVE AGENT A SUBSIDIARY BORROWER REQUEST.  IBM MAY FROM TIME TO TIME
DELIVER A SUBSEQUENT SUBSIDIARY BORROWER NOTICE AND DESIGNATION WITH RESPECT TO
SUCH SUBSIDIARY BORROWER, COUNTERSIGNED BY SUCH SUBSIDIARY BORROWER, FOR THE
PURPOSE OF CHANGING THE MAXIMUM SUBSIDIARY BORROWING AMOUNT SPECIFIED THEREIN OR
TERMINATING SUCH SUBSIDIARY BORROWER’S DESIGNATION AS SUCH, SO LONG AS (I) IN
THE CASE OF ANY REDUCTION OF ANY MAXIMUM SUBSIDIARY BORROWING AMOUNT, ON THE
EFFECTIVE DATE OF SUCH REDUCTION, THE AGGREGATE PRINCIPAL AMOUNT OF US$ LOANS
AND LOCAL CURRENCY LOANS (US$ EQUIVALENT) MADE TO SUCH SUBSIDIARY BORROWER SHALL
NOT EXCEED THE MAXIMUM SUBSIDIARY BORROWING AMOUNT AS SO REDUCED AND (II) IN THE
CASE OF ANY TERMINATION OF SUCH DESIGNATION, ON THE EFFECTIVE DATE OF SUCH
TERMINATION, ALL SUBSIDIARY BORROWER OBLIGATIONS IN RESPECT OF SUCH SUBSIDIARY
BORROWER SHALL HAVE BEEN PAID IN FULL OR SHALL HAVE BEEN ASSIGNED TO ANOTHER
SUBSIDIARY BORROWER IN ACCORDANCE WITH THE RELEVANT LOCAL CURRENCY FACILITY TO
WHICH SUCH ASSIGNEE SUBSIDIARY BORROWER IS A PARTY.  IN ADDITION, IF ON ANY DATE
A SUBSIDIARY BORROWER SHALL CEASE TO BE A SUBSIDIARY OR CONTROLLED PERSON, ALL
SUBSIDIARY BORROWER OBLIGATIONS IN RESPECT OF SUCH SUBSIDIARY BORROWER SHALL
AUTOMATICALLY BECOME DUE AND PAYABLE ON SUCH DATE AND NO FURTHER LOANS MAY BE
BORROWED BY SUCH SUBSIDIARY BORROWER HEREUNDER OR UNDER ANY LOCAL CURRENCY
FACILITY.

 

Each borrowing of a US$ Loan by a Borrower shall constitute a representation and
warranty by such Borrower (and, in the case of a Subsidiary Borrower, IBM) as of
the date of such US$ Loan that the conditions contained in paragraphs (b) and
(c) of this Section 5.2 have been satisfied.

 


SECTION 6.                                AFFIRMATIVE COVENANTS


 

IBM and each Subsidiary Borrower agrees that, so long as the Commitments remain
in effect, any Loan remains outstanding and unpaid or any other amount is owing
to any Lender or the Administrative Agent hereunder, it shall and (in the case
of IBM) shall cause each of the Significant Subsidiaries to:

 

43

--------------------------------------------------------------------------------


 

6.1                                 Existence; Business and Properties.  (a)  Do
or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence, except as would not cause or result in a
Default or Event of Default under this Agreement.

 


(B)                                 DO OR CAUSE TO BE DONE ALL THINGS REASONABLY
NECESSARY TO PRESERVE AND KEEP IN FULL FORCE AND EFFECT THE RIGHTS, LICENSES,
PERMITS, FRANCHISES, AUTHORIZATIONS, PATENTS, COPYRIGHTS, TRADEMARKS AND TRADE
NAMES MATERIAL TO THE CONDUCT OF ITS BUSINESS; EXCEPT IN EACH CASE WHERE THE
FAILURE TO DO SO WOULD NOT RESULT IN A MATERIAL ADVERSE EFFECT; AND AT ALL TIMES
MAINTAIN AND PRESERVE ALL PROPERTY MATERIAL TO THE CONDUCT OF ITS BUSINESS AND
KEEP SUCH PROPERTY IN GOOD REPAIR, WORKING ORDER AND CONDITION AND FROM TIME TO
TIME MAKE, OR CAUSE TO BE MADE, ALL NEEDFUL AND PROPER REPAIRS, RENEWALS,
ADDITIONS, IMPROVEMENTS AND REPLACEMENTS THERETO NECESSARY IN ORDER THAT THE
BUSINESS CARRIED ON IN CONNECTION THEREWITH MAY BE PROPERLY CONDUCTED AT ALL
TIMES; PROVIDED, HOWEVER, THAT NOTHING IN THIS SECTION 6.1(B) SHALL PREVENT IBM,
ANY SUBSIDIARY OR ANY SUBSIDIARY BORROWER FROM (X) DISCONTINUING ANY OF ITS
BUSINESSES NO LONGER DEEMED ADVANTAGEOUS TO IT OR DISCONTINUING THE OPERATION
AND MAINTENANCE OF ANY OF ITS PROPERTIES NO LONGER DEEMED USEFUL IN THE CONDUCT
OF ITS BUSINESS OR (Y) SELLING OR DISPOSING OF ANY ASSETS, SUBSIDIARIES OR
CAPITAL STOCK THEREOF, IN A TRANSACTION NOT PROHIBITED BY SECTION 7.2.


 

6.2                                 Financial Statements, Reports, etc.  In the
case of IBM, furnish to the Administrative Agent for distribution to the
Lenders:

 

(A)                                  AS SOON AS AVAILABLE AND IN ANY EVENT
WITHIN 90 DAYS AFTER THE END OF EACH FISCAL YEAR, COPIES OF THE REPORT FILED BY
IBM WITH THE SEC ON FORM 10-K IN RESPECT OF SUCH FISCAL YEAR, EACH ACCOMPANIED
BY IBM’S ANNUAL REPORT IN RESPECT OF SUCH FISCAL YEAR OR, IF IBM IS NOT REQUIRED
TO FILE SUCH A REPORT IN RESPECT OF SUCH FISCAL YEAR, THE CONSOLIDATED
STATEMENTS OF FINANCIAL POSITION AND RELATED CONSOLIDATED STATEMENTS OF
EARNINGS, CASH FLOWS AND STOCKHOLDERS’ EQUITY OF IBM AND THE SUBSIDIARIES, AS OF
THE CLOSE OF SUCH FISCAL YEAR, ALL AUDITED BY PRICEWATERHOUSECOOPERS OR OTHER
INDEPENDENT ACCOUNTANTS OF RECOGNIZED NATIONAL STANDING AND ACCOMPANIED BY AN
OPINION OF SUCH ACCOUNTANTS TO THE EFFECT THAT SUCH CONSOLIDATED FINANCIAL
STATEMENTS FAIRLY PRESENT THE FINANCIAL POSITION, RESULTS OF OPERATIONS, CASH
FLOWS AND CHANGES IN STOCKHOLDERS’ EQUITY OF IBM AND THE SUBSIDIARIES, IN
ACCORDANCE WITH GAAP;

 

(B)                                 AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN
50 DAYS AFTER THE END OF EACH OF THE FIRST THREE QUARTERLY PERIODS OF EACH
FISCAL YEAR, COPIES OF THE UNAUDITED QUARTERLY REPORTS FILED BY IBM WITH THE SEC
ON FORM 10-Q IN RESPECT OF SUCH QUARTERLY PERIOD, OR IF IBM IS NOT REQUIRED TO
FILE SUCH A REPORT IN RESPECT OF SUCH QUARTERLY PERIOD, THE UNAUDITED
CONSOLIDATED STATEMENTS OF FINANCIAL POSITION AND RELATED UNAUDITED CONSOLIDATED
STATEMENTS OF EARNINGS, CASH FLOWS AND STOCKHOLDERS’ EQUITY OF IBM AND THE
SUBSIDIARIES, AS OF THE CLOSE OF SUCH FISCAL QUARTER, CERTIFIED BY A RESPONSIBLE
OFFICER OF IBM AS FAIRLY PRESENTING THE FINANCIAL POSITION, RESULTS OF
OPERATIONS, CASH FLOWS AND CHANGES IN STOCKHOLDERS’ EQUITY OF IBM AND THE
SUBSIDIARIES, IN ACCORDANCE WITH GAAP, SUBJECT TO NORMAL YEAR-END AUDIT
ADJUSTMENTS WHICH ARE NOT EXPECTED TO BE MATERIAL IN AMOUNT;

 

(C)                                  CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL
STATEMENTS BY IBM DESCRIBED IN PARAGRAPH (A) OR (B) ABOVE (WHETHER CONTAINED IN
A REPORT FILED WITH THE SEC OR OTHERWISE), A CERTIFICATE OF A RESPONSIBLE
OFFICER OF IBM SUBSTANTIALLY IN THE FORM OF SCHEDULE 6.2(C);

 

(D)                                 PROMPTLY AFTER THE SAME BECOME PUBLICLY
AVAILABLE, COPIES OF (I) ALL FINANCIAL STATEMENTS, NOTICES, REPORTS AND PROXY
MATERIALS DISTRIBUTED TO STOCKHOLDERS OF IBM AND (II) ALL REPORTS ON FORM 10-K,
10-Q AND 8-K (OR THEIR EQUIVALENTS) FILED BY IBM WITH THE SEC (OR WITH ANY
GOVERNMENTAL AUTHORITY SUCCEEDING TO ANY OR ALL OF THE FUNCTIONS OF THE SEC)
PURSUANT TO THE PERIODIC REPORTING REQUIREMENTS OF THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED, AND THE

 

44

--------------------------------------------------------------------------------


 

RULES AND REGULATIONS PROMULGATED THEREUNDER; PROVIDED, THAT DOCUMENTS REQUIRED
TO BE FURNISHED UNDER THIS PARAGRAPH (D) SHALL BE DEEMED FURNISHED WHEN MADE
AVAILABLE VIA THE EDGAR (OR ANY SUCCESSOR) SYSTEM OF THE SEC;

 

(E)                                  PROMPTLY, FROM TIME TO TIME, SUCH OTHER
PUBLICLY AVAILABLE DOCUMENTS AND INFORMATION REGARDING THE OPERATIONS, BUSINESS
AFFAIRS AND FINANCIAL CONDITION OF IBM, ANY SIGNIFICANT SUBSIDIARY OR ANY
SUBSIDIARY BORROWER, OR COMPLIANCE WITH THE TERMS OF THIS AGREEMENT, AS THE
ADMINISTRATIVE AGENT OR ANY LENDER (THROUGH THE ADMINISTRATIVE AGENT) MAY
REASONABLY REQUEST; AND

 

(F)                                    WITHIN TEN BUSINESS DAYS AFTER THE
OCCURRENCE THEREOF, WRITTEN NOTICE OF ANY CHANGE IN STATUS; PROVIDED THAT THE
FAILURE TO PROVIDE SUCH NOTICE SHALL NOT DELAY OR OTHERWISE AFFECT ANY CHANGE IN
THE APPLICABLE EURODOLLAR MARGIN OR OTHER AMOUNT PAYABLE HEREUNDER WHICH IS TO
OCCUR UPON A CHANGE IN STATUS PURSUANT TO THE TERMS OF THIS AGREEMENT.

 

With respect to the documents referred to in paragraphs (a) through (e) above,
IBM shall furnish such number of copies as the Administrative Agent or the
Lenders shall reasonably require for distribution to their personnel in
connection with this Agreement.

 

6.3                                 Notices.  Promptly give notice to the
Administrative Agent and each Lender of the occurrence of any Default or Event
of Default, accompanied by a statement of a Responsible Officer of IBM setting
forth details of the occurrence referred to therein and stating what action the
relevant Borrower proposes to take with respect thereto.

 


SECTION 7.                                NEGATIVE COVENANTS


 

IBM and, in the case of Sections 7.2 and 7.3, each Subsidiary Borrower agrees
that, so long as the Commitments remain in effect, any Loan remains outstanding
and unpaid or any other amount is owing to any Lender or the Administrative
Agent hereunder:

 

7.1                                 Limitation on Secured Debt and Sale and
Leaseback Transactions.  (a)  IBM will not create, assume, incur or guarantee,
and will not permit any Restricted Subsidiary to create, assume, incur or
guarantee, any Secured Debt without making provision whereby all Borrower
Obligations shall be secured equally and ratably with (or prior to) such Secured
Debt (together with, if IBM shall so determine, any other Debt of IBM or such
Restricted Subsidiary then existing or thereafter created which is not by its
terms subordinate to the Borrower Obligations) so long as such Secured Debt
shall be outstanding unless such Secured Debt, when added to (a) the aggregate
amount of all Secured Debt then outstanding (not including in this computation
Secured Debt if the Borrower Obligations are secured equally and ratably with
(or prior to) such Secured Debt and further not including in this computation
any Secured Debt which is concurrently being retired) and (b) the aggregate
amount of all Attributable Debt then outstanding pursuant to Sale and Leaseback
Transactions entered into by IBM after July 15, 1985, or entered into by a
Restricted Subsidiary after July 15, 1985, or, if later, the date on which it
became a Restricted Subsidiary (not including in this computation any
Attributable Debt which is concurrently being retired), would not exceed 10% of
Consolidated Net Tangible Assets.

 


(B)                                 IBM WILL NOT, AND WILL NOT PERMIT ANY
RESTRICTED SUBSIDIARY TO, ENTER INTO ANY SALE AND LEASEBACK TRANSACTION UNLESS
(A) THE SUM OF (I) THE ATTRIBUTABLE DEBT TO BE OUTSTANDING PURSUANT TO SUCH SALE
AND LEASEBACK TRANSACTION, (II) ALL ATTRIBUTABLE DEBT THEN OUTSTANDING PURSUANT
TO ALL OTHER SALE AND LEASEBACK TRANSACTIONS ENTERED INTO BY IBM AFTER JULY 15,
1985, OR ENTERED INTO BY A RESTRICTED

 

45

--------------------------------------------------------------------------------


 


SUBSIDIARY AFTER JULY 15, 1985, OR, IF LATER, THE DATE ON WHICH IT BECAME A
RESTRICTED SUBSIDIARY, AND (III) THE AGGREGATE OF ALL SECURED DEBT THEN
OUTSTANDING (NOT INCLUDING IN THIS COMPUTATION SECURED DEBT IF THE BORROWER
OBLIGATIONS ARE SECURED EQUALLY AND RATABLY WITH (OR PRIOR TO) SUCH SECURED
DEBT) WOULD NOT EXCEED 10% OF CONSOLIDATED NET TANGIBLE ASSETS OR (B) AN AMOUNT
EQUAL TO THE GREATER OF (I) THE NET PROCEEDS TO IBM OR THE RESTRICTED SUBSIDIARY
OF THE SALE OF THE PRINCIPAL PROPERTY SOLD AND LEASED BACK PURSUANT TO SUCH SALE
AND LEASEBACK TRANSACTION AND (II) THE AMOUNT OF ATTRIBUTABLE DEBT TO BE
OUTSTANDING PURSUANT TO SUCH SALE AND LEASEBACK TRANSACTION, IS APPLIED TO THE
RETIREMENT OF FUNDED DEBT OF IBM OR ANY RESTRICTED SUBSIDIARIES (OTHER THAN
FUNDED DEBT WHICH IS SUBORDINATED TO THE LOANS OR WHICH IS OWING TO IBM OR ANY
RESTRICTED SUBSIDIARIES) WITHIN 180 DAYS AFTER THE CONSUMMATION OF SUCH SALE AND
LEASEBACK TRANSACTION.


 

7.2                                 Mergers, Consolidations and Sales of
Assets.  (a)  No Borrower will consolidate with or merge with or into any other
Person (unless, in the case of any Subsidiary Borrower, such Subsidiary
Borrower’s designation as such is terminated pursuant to Section 5.2(d)
concurrently with such transaction), except that, so long as no Default or Event
of Default shall have occurred and be continuing or would result therefrom, IBM
may merge with any other U.S. corporation and each Subsidiary Borrower may merge
with any other Person, provided that (i) in the case of any such merger
involving IBM, IBM is the surviving corporation, (ii) in the case of any such
merger involving a Subsidiary Borrower, the surviving corporation assumes all of
such Borrower’s obligations under this Agreement and remains a “Subsidiary
Borrower” and (iii) on the date of consummation of any merger involving IBM, IBM
shall deliver to the Administrative Agent a certificate of a Responsible Officer
of IBM demonstrating that, on a pro forma basis determined as if such merger had
been consummated on the date occurring twelve months prior to the last day of
the most recently ended fiscal quarter, IBM would have been in compliance with
Section 7.4 as of the last day of such fiscal quarter.

 


(B)                                 IBM WILL NOT SELL, CONVEY OR OTHERWISE
TRANSFER ALL OR SUBSTANTIALLY ALL OF ITS PROPERTIES OR ASSETS TO ANY PERSON,
PROVIDED THAT THIS PARAGRAPH (B) SHALL NOT PROHIBIT IBM FROM ENTERING INTO A
MERGER TRANSACTION EXPRESSLY PERMITTED BY SECTION 7.2(A).


 

7.3                                 Margin Regulations.  (a)  No Borrower will
permit any part of the proceeds of any Loan to be used in any manner that would
result in a violation of, or be inconsistent with, the provisions of Regulation
T, U or X.  No Borrower will take, or permit the Subsidiaries to take, any
action at any time that would (A) result in a violation of the substitution and
withdrawal requirements of Regulation T or U, in the event the same should
become applicable to any Loans or this Agreement or (B) cause the
representations and warranties contained in Section 4.8 at any time to be other
than true and correct.

 


(B)                                 WHENEVER REQUIRED TO ENSURE COMPLIANCE WITH
REGULATIONS T, U AND X OR REQUESTED BY THE ADMINISTRATIVE AGENT OR ONE OR MORE
LENDERS, EACH BORROWER WILL FURNISH TO THE ADMINISTRATIVE AGENT AND EACH LENDER
A STATEMENT IN CONFORMITY WITH THE REQUIREMENTS OF FEDERAL RESERVE FORM U-1
REFERRED TO IN REGULATION U, AND ANY OTHER NOTICE OR FORM REQUIRED UNDER
REGULATION U, THE STATEMENTS MADE AND INFORMATION CONTAINED IN WHICH SHALL BE
SUFFICIENT, IN THE GOOD FAITH OPINION OF EACH LENDER, TO PERMIT THE EXTENSIONS
OF LOANS HEREUNDER IN COMPLIANCE WITH REGULATION U.


 

7.4                                 Consolidated Net Interest Expense Ratio. 
IBM will not permit the Consolidated Net Interest Expense Ratio, for any period
of four consecutive fiscal quarters taken as a single accounting period
(commencing with the period of four consecutive fiscal quarters ending June 30,
2004), to be less than 2.20 to 1.0.

 

46

--------------------------------------------------------------------------------


 


SECTION 8.                                EVENTS OF DEFAULT


 

If any of the following events shall occur and be continuing:

 

(A)                                  (I) ANY BORROWER SHALL (X) FAIL TO PAY ANY
PRINCIPAL OF ANY US$ LOAN WHEN DUE IN ACCORDANCE WITH THE APPLICABLE TERMS OF
THIS AGREEMENT OR (Y) FAIL TO PAY ANY INTEREST ON ANY US$ LOAN, OR ANY FEE OR
OTHER AMOUNT PAYABLE HEREUNDER OR UNDER ANY LOCAL CURRENCY FACILITY (OTHER THAN
AS PROVIDED IN CLAUSE (II) BELOW), WITHIN FIVE BUSINESS DAYS AFTER ANY SUCH
INTEREST, FEE OR OTHER AMOUNT BECOMES DUE IN ACCORDANCE WITH THE TERMS HEREOF OR
THEREOF; OR (II) ANY BORROWER SHALL FAIL TO PAY ANY PRINCIPAL OF OR INTEREST ON
ANY LOCAL CURRENCY LOAN WHEN DUE IN ACCORDANCE WITH THE APPLICABLE TERMS OF THE
RELEVANT LOCAL CURRENCY FACILITY AND SUCH DEFAULT SHALL CONTINUE UNREMEDIED FOR
A PERIOD OF THREE BUSINESS DAYS (IN THE CASE OF PRINCIPAL) OR FIVE BUSINESS DAYS
(IN THE CASE OF INTEREST) AFTER WRITTEN NOTICE THEREOF SHALL HAVE BEEN GIVEN TO
IBM BY THE ADMINISTRATIVE AGENT OR ANY AFFECTED LOCAL CURRENCY LENDER (WITH A
COPY TO THE ADMINISTRATIVE AGENT); OR

 

(B)                                 ANY REPRESENTATION OR WARRANTY MADE OR
DEEMED MADE BY ANY BORROWER HEREIN OR IN ANY LOCAL CURRENCY FACILITY OR WHICH IS
CONTAINED IN ANY CERTIFICATE, DOCUMENT OR FINANCIAL OR OTHER STATEMENT FURNISHED
BY IT AT ANY TIME PURSUANT TO THIS AGREEMENT OR ANY LOCAL CURRENCY FACILITY
SHALL PROVE TO HAVE BEEN INCORRECT IN ANY MATERIAL RESPECT ON OR AS OF THE DATE
MADE OR DEEMED MADE; OR

 

(C)                                  IBM SHALL DEFAULT IN THE OBSERVANCE OR
PERFORMANCE OF THE AGREEMENT CONTAINED IN SECTION 7.4; OR

 

(D)                                 ANY BORROWER SHALL DEFAULT IN THE OBSERVANCE
OR PERFORMANCE OF ANY OTHER AGREEMENT CONTAINED IN THIS AGREEMENT OR IN ANY
LOCAL CURRENCY FACILITY OR ANY OTHER EVENT OR CONDITION CONSTITUTING A DEFAULT
UNDER ANY LOCAL CURRENCY FACILITY SHALL OCCUR (IN EACH CASE OTHER THAN AS
PROVIDED IN PARAGRAPHS (A) THROUGH (C) OF THIS SECTION 8), AND SUCH DEFAULT
SHALL CONTINUE UNREMEDIED FOR A PERIOD OF 30 DAYS AFTER WRITTEN NOTICE THEREOF
SHALL HAVE BEEN GIVEN TO IBM BY THE ADMINISTRATIVE AGENT OR THE REQUIRED
LENDERS; OR

 

(E)                                  IBM OR ANY SIGNIFICANT SUBSIDIARY SHALL
DEFAULT IN THE PAYMENT OF ANY PRINCIPAL OR INTEREST, REGARDLESS OF AMOUNT, DUE
IN RESPECT OF ANY INDEBTEDNESS IN AN AGGREGATE PRINCIPAL AMOUNT OF $300,000,000
OR MORE, WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE (AFTER THE EXPIRATION
OF ANY APPLICABLE GRACE PERIOD); OR

 

(F)                                    AN INVOLUNTARY PROCEEDING SHALL BE
COMMENCED OR AN INVOLUNTARY PETITION SHALL BE FILED IN A COURT OF COMPETENT
JURISDICTION SEEKING (I) RELIEF IN RESPECT OF IBM OR ANY SIGNIFICANT SUBSIDIARY,
OR OF A SUBSTANTIAL PART OF THE PROPERTY OR ASSETS OF IBM OR ANY SIGNIFICANT
SUBSIDIARY, UNDER TITLE 11 OF THE UNITED STATES CODE, AS NOW CONSTITUTED OR
HEREAFTER AMENDED, OR ANY OTHER FEDERAL, STATE OR FOREIGN BANKRUPTCY,
INSOLVENCY, RECEIVERSHIP OR SIMILAR LAW, (II) THE APPOINTMENT OF A RECEIVER,
TRUSTEE, CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR SIMILAR OFFICIAL FOR IBM OR ANY
SIGNIFICANT SUBSIDIARY OR FOR A SUBSTANTIAL PART OF THE PROPERTY OR ASSETS OF
IBM OR ANY SIGNIFICANT SUBSIDIARY OR (III) THE WINDING-UP OR LIQUIDATION OF IBM
OR ANY SIGNIFICANT SUBSIDIARY; AND SUCH PROCEEDING OR PETITION SHALL CONTINUE
UNDISMISSED FOR 90 DAYS OR AN ORDER OR DECREE APPROVING OR ORDERING ANY OF THE
FOREGOING SHALL BE ENTERED; OR

 

(G)                                 IBM OR ANY SIGNIFICANT SUBSIDIARY SHALL (I)
VOLUNTARILY COMMENCE ANY PROCEEDING OR FILE ANY PETITION SEEKING RELIEF UNDER
TITLE 11 OF THE UNITED STATES CODE, AS NOW CONSTITUTED OR HEREAFTER AMENDED, OR
ANY OTHER FEDERAL, STATE OR FOREIGN BANKRUPTCY, INSOLVENCY,

 

47

--------------------------------------------------------------------------------

RECEIVERSHIP OR SIMILAR LAW, (II) CONSENT TO THE INSTITUTION OF, OR FAIL TO
CONTEST IN A TIMELY AND APPROPRIATE MANNER, ANY PROCEEDING OR THE FILING OF ANY
PETITION DESCRIBED IN PARAGRAPH (F) OF THIS SECTION 8, (III) APPLY FOR OR
CONSENT TO THE APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR,
CONSERVATOR OR SIMILAR OFFICIAL FOR IBM OR ANY SIGNIFICANT SUBSIDIARY OR FOR A
SUBSTANTIAL PART OF THE PROPERTY OR ASSETS OF IBM OR ANY SIGNIFICANT SUBSIDIARY,
(IV) FILE AN ANSWER ADMITTING THE MATERIAL ALLEGATIONS OF A PETITION FILED
AGAINST IT IN ANY SUCH PROCEEDING, (V) MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT
OF CREDITORS, OR (VI) TAKE ANY ACTION FOR THE PURPOSE OF EFFECTING ANY OF THE
FOREGOING; OR

 

(H)                                 ONE OR MORE JUDGMENTS FOR THE PAYMENT OF
MONEY WHICH ARE DUE AND PAYABLE IN AN AGGREGATE AMOUNT OF $300,000,000 OR MORE
SHALL BE RENDERED BY A COURT OF COMPETENT JURISDICTION AGAINST IBM, ANY
SIGNIFICANT SUBSIDIARY OR ANY COMBINATION OF IBM AND SIGNIFICANT SUBSIDIARIES
AND THE SAME SHALL REMAIN UNDISCHARGED FOR A PERIOD OF 60 DAYS DURING WHICH
EXECUTION SHALL NOT BE EFFECTIVELY STAYED, OR ANY ACTION SHALL BE LEGALLY TAKEN
BY A JUDGMENT CREDITOR TO LEVY UPON ASSETS OR PROPERTIES OF IBM OR ANY
SIGNIFICANT SUBSIDIARY TO ENFORCE ANY SUCH JUDGMENT, PROVIDED HOWEVER, THAT ANY
JUDGMENT OR OTHER ACTION IN COOPER ET AL VS.  THE IBM PERSONAL PENSION PLAN AND
IBM CORPORATION SHALL BE EXEMPT FROM THE APPLICATION OF THIS SECTION 8(H) UNTIL
SUCH JUDGMENT IS A FINAL JUDGMENT NOT SUBJECT TO ANY FURTHER APPEALS, AND IBM OR
ANY SIGNIFICANT SUBSIDIARY FAILS TO PAY SUCH JUDGMENT DUE AND PAYABLE BY IBM OR
ANY SIGNIFICANT SUBSIDIARY WITHIN 60 DAYS AFTER THE DATE MANDATED BY THE COURT
FOR THE PAYMENT OF SUCH JUDGMENT; OR

 

(I)                                     THE GUARANTEE CONTAINED IN SECTION 10
SHALL CEASE, FOR ANY REASON, TO BE IN FULL FORCE AND EFFECT OR IBM SHALL SO
ASSERT;

 

then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (f) or (g) above with respect to IBM, automatically the Commitments
shall immediately terminate and the Loans (with accrued interest thereon) and
all fees and other amounts owing under this Agreement and the Local Currency
Facilities shall immediately become due and payable, and (B) if such event is
any other Event of Default, either or both of the following actions may be
taken:  (i) with the consent of the Required Lenders, the Administrative Agent
may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to IBM declare the Commitments to be terminated forthwith,
whereupon such Commitments shall immediately terminate; and (ii) with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
IBM, declare the Loans (with accrued interest thereon) and all fees and other
amounts owing under this Agreement and the Local Currency Facilities to be due
and payable forthwith, whereupon the same shall immediately become due and
payable.  Except as expressly provided above in this Section 8, presentment,
demand, protest and all other notices of any kind are hereby expressly waived.

 


SECTION 9.                                THE ADMINISTRATIVE AGENT


 

9.1                                 Appointment.  Each Lender hereby irrevocably
designates and appoints JPMorgan Chase Bank as the agent of such Lender under
this Agreement, and each such Lender irrevocably authorizes JPMorgan Chase Bank,
as the Administrative Agent for such Lender, to take such action on its behalf
under the provisions of this Agreement and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement, together with such other powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and

 

48

--------------------------------------------------------------------------------


 

no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any Local Currency Facility or
otherwise exist against the Administrative Agent.

 

9.2                                 Delegation of Duties.  The Administrative
Agent may execute any of its duties under this Agreement by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in-fact
selected by it with reasonable care.

 

9.3                                 Exculpatory Provisions.  Neither the
Administrative Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates shall be (i) liable for any action lawfully
taken or omitted to be taken by it or such Person under or in connection with
this Agreement (except for its or such Person’s own gross negligence or willful
misconduct) or (ii) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by any Borrower or any
officer thereof contained in this Agreement or any Local Currency Facility or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Administrative Agent under or in connection with, this
Agreement or any Local Currency Facility or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any Local Currency Facility or for any failure of any Borrower to perform its
obligations hereunder or thereunder.  The Administrative Agent shall not be
under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any Local Currency Facility, or to inspect the properties,
books or records of any Borrower.

 

9.4                                 Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy, telex or teletype message, statement, order or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including, without limitation, counsel to any
Borrower), independent accountants and other experts selected by the
Administrative Agent.  The Administrative Agent may deem and treat the Lender
specified in the Register with respect to any amount owing hereunder as the
owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent.  The Administrative Agent shall be fully justified in failing or refusing
to take any action under this Agreement unless it shall first receive such
advice or concurrence of the Required Lenders or all Lenders, as the case may
be, as it deems appropriate or it shall first be indemnified to its satisfaction
by the Lenders against any and all liability and expense which may be incurred
by it by reason of taking or continuing to take any such action.  The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement in accordance with a request of the
Required Lenders, or all Lenders, as the case may be, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and all future holders of the obligations owing by any Borrower
hereunder.

 

9.5                                 Notice of Default.  The Administrative Agent
shall not be deemed to have knowledge or notice of the occurrence of any Default
or Event of Default hereunder unless the Administrative Agent has received
notice from a Lender or a Borrower referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default”.  In the event that the Administrative Agent receives such a notice,
the Administrative Agent shall promptly give notice thereof to the Lenders.  The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders;
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

 

49

--------------------------------------------------------------------------------


 

9.6                                 Non-Reliance on Administrative Agent and
Other Lenders.  Each Lender expressly acknowledges that neither the
Administrative Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates has made any representations or warranties to it
and that no act by the Administrative Agent hereinafter taken, including any
review of the affairs of any Borrower, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender.  Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Borrowers and made its
own decision to make its Loans and enter into this Agreement and any Local
Currency Facilities.  Each Lender also represents that it will, independently
and without reliance upon the Administrative Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement or any Local Currency Facility,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Borrowers.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Borrower which may come into
the possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates.

 

9.7                                 Indemnification.  The Lenders agree to
indemnify the Administrative Agent in its capacity as such (to the extent not
reimbursed by the Borrowers and without limiting the obligation of the Borrowers
to do so), ratably according to their respective Commitment Percentages in
effect on the date on which indemnification is sought under this Section 9.7
(or, if indemnification is sought after the date upon which the Revolving Credit
Commitments shall have terminated and the US$ Loans shall have been paid in
full, ratably in accordance with their Commitment Percentages immediately prior
to such date), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever which may at any time (including, without limitation, at
any time following the payment of the amounts owing hereunder) be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of this Agreement or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by the Administrative Agent under or in connection with
any of the foregoing; provided that (a) no Lender shall be liable for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the gross negligence or willful misconduct of the Administrative Agent and
(b) in the event that the Administrative Agent is reimbursed by any Borrower for
any amount paid to it by the Lenders pursuant to this Section 9.7, the amount of
such reimbursement shall in turn be paid over to the Lenders on a ratable
basis.  The agreements in this Section 9.7 shall survive the payment of the
Loans and all other amounts payable hereunder.

 

9.8                                 Administrative Agent in Its Individual
Capacity.  Each of the Administrative Agent and its affiliates may make loans
to, accept deposits from and generally engage in any kind of business with the
Borrowers as though the Administrative Agent were not the Administrative Agent
hereunder.  With respect to its Loans made or renewed by it, the Administrative
Agent shall have the same rights and powers under this Agreement as any Lender
and may exercise the same as though it were not the Administrative Agent, and
the terms “Lender” and “Lenders” shall include the Administrative Agent in its
individual capacity.

 

50

--------------------------------------------------------------------------------


 

9.9                                 Successor Administrative Agent.  Subject to
the appointment and acceptance of a successor Administrative Agent as provided
below, the Administrative Agent may resign as Administrative Agent at any time
by giving notice to the Lenders and IBM.  If the Administrative Agent shall
resign as Administrative Agent under this Agreement, then the Required Lenders
shall appoint from among the Lenders a successor administrative agent for the
Lenders, which successor administrative agent shall be subject to the approval
of IBM (which approval shall not be unreasonably withheld).  If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent shall
have given notice of its resignation, then the retiring Administrative Agent
may, on behalf of the Lenders, appoint a successor Administrative Agent from
among the Lenders, which successor administrative agent shall be subject to the
approval of IBM (which approval shall not be unreasonably withheld).  Upon the
acceptance of any appointment as Administrative Agent hereunder by a permitted
successor, such successor administrative agent shall succeed to the rights,
powers and duties of the Administrative Agent, and the term “Administrative
Agent” shall mean such successor administrative agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the obligations owing
hereunder.  After any retiring Administrative Agent’s resignation as
Administrative Agent, the provisions of this Section 9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.

 

9.10                           Syndication Agent.  The Syndication Agent shall
not have any duties or responsibilities hereunder in its capacity as such.

 


SECTION 10.                          GUARANTEE


 

10.1                           Guarantee.  In order to induce the Administrative
Agent and the Lenders to execute and deliver this Agreement and to make or
maintain the Loans, and in consideration thereof, IBM hereby unconditionally and
irrevocably guarantees, as primary obligor and not merely as surety, to the
Administrative Agent, for the ratable benefit of the Lenders, the prompt and
complete payment and performance by each Subsidiary Borrower when due (whether
at stated maturity, by acceleration or otherwise) of the Subsidiary Borrower
Obligations, and IBM further agrees to pay any and all expenses (including,
without limitation, all reasonable fees, charges and disbursements of counsel
(including allocated costs of internal counsel)) which may be paid or incurred
by the Administrative Agent or by the Lenders in enforcing, or obtaining advice
of counsel in respect of, any of their rights under the guarantee contained in
this Section 10.  The guarantee contained in this Section 10, subject to
Section 10.5, shall remain in full force and effect until the Subsidiary
Borrower Obligations are paid in full and the Commitments are terminated,
notwithstanding that from time to time prior thereto any Subsidiary Borrower may
be free from any Subsidiary Borrower Obligations.

 

IBM agrees that whenever, at any time, or from time to time, it shall make any
payment to the Administrative Agent or any Lender on account of its liability
under this Section 10, it will notify the Administrative Agent and such Lender
in writing that such payment is made under the guarantee contained in this
Section 10 for such purpose.  No payment or payments made by any Subsidiary
Borrower or any other Person or received or collected by the Administrative
Agent or any Lender from any Subsidiary Borrower or any other Person by virtue
of any action or proceeding or any setoff or appropriation or application, at
any time or from time to time, in reduction of or in payment of the Subsidiary
Borrower Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of IBM under this Section 10 which, notwithstanding any
such payment or payments, shall

 

51

--------------------------------------------------------------------------------


 

remain liable for the unpaid and outstanding Subsidiary Borrower Obligations
until, subject to Section 10.5, the Subsidiary Borrower Obligations are paid in
full and the Commitments are terminated.

 

10.2                           No Subrogation, Contribution, Reimbursement or
Indemnity.  Notwithstanding anything to the contrary in this Section 10, IBM
hereby irrevocably waives (a) all rights which may have arisen in connection
with the guarantee contained in this Section 10 to be subrogated to any of the
rights (whether contractual, under the Bankruptcy Code, including Section 509
thereof, under common law or otherwise) of the Administrative Agent or any
Lender against any Subsidiary Borrower or against the Administrative Agent or
any Lender for the payment of the Subsidiary Borrower Obligations of any
Domestic Subsidiary Borrower and (b) all contractual, common law, statutory and
other rights of reimbursement, contribution, exoneration or indemnity (or any
similar right) from or against any Subsidiary Borrower or any other Person which
may have arisen in connection with the guarantee of the Subsidiary Borrower
Obligations of any Domestic Subsidiary Borrower contained in this Section 10. 
In addition, notwithstanding anything to the contrary in this Section 10, IBM
hereby irrevocably waives (a) all rights which may have arisen in connection
with the guarantee contained in this Section 10 to be subrogated to any of the
rights (whether contractual, under the Bankruptcy Code, including Section 509
thereof, under common law or otherwise) of the Administrative Agent or any
Lender against any Subsidiary Borrower or against the Administrative Agent or
any Lender for the payment of the Subsidiary Borrower Obligations of any Foreign
Subsidiary Borrower and (b) irrevocably waives all contractual, common law,
statutory and other rights of reimbursement, contribution, exoneration or
indemnity (or any similar right) from or against any Subsidiary Borrower or any
other Person which may have arisen in connection with the guarantee of the
Subsidiary Borrower Obligations of any Foreign Subsidiary Borrower contained in
this Section 10, in each case until all Subsidiary Borrower Obligations of the
Foreign Subsidiary Borrowers are paid in full.  So long as the Subsidiary
Borrower Obligations remain outstanding, if any amount shall be paid by or on
behalf of any Subsidiary Borrower or any other Person to IBM on account of any
of the rights waived in this Section 10.2, such amount shall be held by IBM in
trust, segregated from other funds of IBM, and shall, forthwith upon receipt by
IBM, be turned over to the Administrative Agent in the exact form received by
IBM (duly indorsed by IBM to the Administrative Agent, if required), to be
applied against the Subsidiary Borrower Obligations, whether matured or
unmatured, in such order as the Administrative Agent may determine.  The
provisions of this Section 10.2 shall survive the term of the guarantee
contained in this Section 10 and the payment in full of the Subsidiary Borrower
Obligations and the termination of the Commitments.

 

10.3                           Amendments, etc. with respect to the Subsidiary
Borrower Obligations.  IBM shall remain obligated under this Section 10
notwithstanding that, without any reservation of rights against IBM, and without
notice to or further assent by IBM, any demand for payment of or reduction in
the principal amount of any of the Subsidiary Borrower Obligations made by the
Administrative Agent or any Lender may be rescinded by the Administrative Agent
or such Lender, and any of the Subsidiary Borrower Obligations continued, and
the Subsidiary Borrower Obligations, or the liability of any other party upon or
for any part thereof, or any collateral security or guarantee therefor or right
of offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Administrative Agent or any Lender, and this
Agreement and any other documents executed and delivered in connection herewith
may be amended, modified, supplemented or terminated, in whole or in part, as
the Lenders (or the Required Lenders, as the case may be) may deem advisable
from time to time, and any collateral security, guarantee or right of offset at
any time held by the Administrative Agent or any Lender for the payment of the
Subsidiary Borrower Obligations may be sold, exchanged, waived, surrendered or
released.  Neither the Administrative Agent nor any Lender shall have any
obligation to protect, secure, perfect or insure any lien at any time held by it
as security for the Subsidiary Borrower Obligations or for the guarantee
contained in this Section 10 or any property subject thereto.

 

52

--------------------------------------------------------------------------------


 

10.4                           Guarantee Absolute and Unconditional.  IBM waives
any and all notice of the creation, renewal, extension or accrual of any of the
Subsidiary Borrower Obligations and notice of or proof of reliance by the
Administrative Agent or any Lender upon the guarantee contained in this
Section 10 or acceptance of the guarantee contained in this Section 10; the
Subsidiary Borrower Obligations, and any of them, shall conclusively be deemed
to have been created, contracted or incurred, or renewed, extended, amended or
waived, in reliance upon the guarantee contained in this Section 10; and all
dealings between IBM or the Subsidiary Borrowers, on the one hand, and the
Administrative Agent and the Lenders, on the other, shall likewise be
conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Section 10.  IBM waives diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon IBM
or any Subsidiary Borrower with respect to the Subsidiary Borrower Obligations. 
The guarantee contained in this Section 10 shall be construed as a continuing,
absolute and unconditional guarantee of payment without regard to (a) the
validity or enforceability of this Agreement, any Local Currency Facility, any
of the Subsidiary Borrower Obligations or any collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by the Administrative Agent or any Lender, (b) the legality under
applicable Requirements of Law of repayment by the relevant Subsidiary Borrower
of any Subsidiary Borrower Obligations or the adoption of any Requirement of Law
purporting to render any Subsidiary Borrower Obligations null and void, (c) any
defense, setoff or counterclaim (other than a defense of payment or performance
by the applicable Subsidiary Borrower) which may at any time be available to or
be asserted by IBM against the Administrative Agent or any Lender, or (d) any
other circumstance whatsoever (with or without notice to or knowledge of IBM or
any Subsidiary Borrower) which constitutes, or might be construed to constitute,
an equitable or legal discharge of any Subsidiary Borrower for any Subsidiary
Borrower Obligations, or of IBM under the guarantee contained in this
Section 10, in bankruptcy or in any other instance.  When the Administrative
Agent or any Lender is pursuing its rights and remedies under this Section 10
against IBM, the Administrative Agent or any Lender may, but shall be under no
obligation to, pursue such rights and remedies as it may have against any
Subsidiary Borrower or any other Person or against any collateral security or
guarantee for the Subsidiary Borrower Obligations or any right of offset with
respect thereto, and any failure by the Administrative Agent or any Lender to
pursue such other rights or remedies or to collect any payments from any
Subsidiary Borrower or any such other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of any Subsidiary Borrower or any such other Person or of any such
collateral security, guarantee or right of offset, shall not relieve IBM of any
liability under this Section 10, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the
Administrative Agent and the Lenders against IBM.

 

10.5                           Reinstatement.  The guarantee contained in this
Section 10 shall continue to be effective, or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any of the Subsidiary Borrower
Obligations is rescinded or must otherwise be restored or returned by the
Administrative Agent or any Lender upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of any Subsidiary Borrower or upon or as a result
of the appointment of a receiver, intervenor or conservator of, or trustee or
similar officer for, any Subsidiary Borrower or any substantial part of its
property, or otherwise, all as though such payments had not been made.

 

10.6                           Payments.  IBM hereby agrees that any payments in
respect of the Subsidiary Borrower Obligations pursuant to this Section 10 will
be paid to the Administrative Agent without setoff or counterclaim in Dollars
(in the case of Subsidiary Borrower Obligations arising under this Agreement)
or, at the option of the relevant Local Currency Lender(s), in Dollars or in the
relevant Local Currency (in the case of Subsidiary Borrower Obligations arising
under any Local Currency Facility), at (a) the office of the Administrative
Agent specified in Section 11.2 (in the case of Subsidiary Borrower Obligations
arising under this Agreement) or (b) at the office specified for payments under
the relevant Local Currency Facility or such other office as shall have been
specified by the relevant Local Currency

 

53

--------------------------------------------------------------------------------


 

Lender(s) in each case to the extent permitted by applicable law (in the case of
Subsidiary Borrower Obligations arising under any Local Currency Facility).

 

10.7                           Judgments Relating to Guarantee.  (a)  If, for
the purpose of obtaining judgment in any court, it is necessary to convert a sum
due under the guarantee contained in this Section 10 in one currency into
another currency, IBM agrees, to the fullest extent that it may effectively do
so, that the rate of exchange used shall be that at which in accordance with
normal banking procedures in the relevant jurisdiction the relevant Lender (or
agent acting on its behalf) could purchase the first currency with such other
currency for the first currency on the Banking Day immediately preceding the day
on which final judgment is given.

 


(B)                                 THE OBLIGATIONS OF IBM IN RESPECT OF ANY SUM
DUE UNDER THE GUARANTEE CONTAINED IN THIS SECTION 10 SHALL, NOTWITHSTANDING ANY
JUDGMENT IN A CURRENCY (THE “JUDGMENT CURRENCY”) OTHER THAN THAT IN WHICH SUCH
SUM IS DENOMINATED IN ACCORDANCE WITH THIS SECTION 10 (THE “AGREEMENT
CURRENCY”), BE DISCHARGED ONLY TO THE EXTENT THAT, ON THE BANKING DAY FOLLOWING
RECEIPT BY ANY LENDER (OR AGENT ACTING ON ITS BEHALF) (THE “APPLICABLE
CREDITOR”) OF ANY SUM ADJUDGED TO BE SO DUE IN THE JUDGMENT CURRENCY, THE
APPLICABLE CREDITOR MAY IN ACCORDANCE WITH NORMAL BANKING PROCEDURES IN THE
RELEVANT JURISDICTION PURCHASE THE AGREEMENT CURRENCY WITH THE JUDGMENT
CURRENCY; IF THE AMOUNT OF THE AGREEMENT CURRENCY SO PURCHASED IS LESS THAN THE
SUM ORIGINALLY DUE TO THE APPLICABLE CREDITOR IN THE AGREEMENT CURRENCY, IBM
AGREES, AS A SEPARATE OBLIGATION AND NOTWITHSTANDING ANY SUCH JUDGMENT, TO
INDEMNIFY THE APPLICABLE CREDITOR AGAINST SUCH LOSS, PROVIDED, THAT IF THE
AMOUNT OF THE AGREEMENT CURRENCY SO PURCHASED EXCEEDS THE SUM ORIGINALLY DUE TO
THE APPLICABLE CREDITOR, THE APPLICABLE CREDITOR AGREES TO REMIT SUCH EXCESS TO
IBM.  THE OBLIGATIONS OF IBM CONTAINED IN THIS SECTION 10.7 SHALL SURVIVE THE
TERMINATION OF THE GUARANTEE CONTAINED IN THIS SECTION 10 AND THE PAYMENT OF ALL
AMOUNTS OWING HEREUNDER.


 

10.8                           Independent Obligations.  The obligations of IBM
under the guarantee contained in this Section 10 are independent of the
obligations of each Subsidiary Borrower, and a separate action or actions may be
brought and prosecuted against IBM whether or not the relevant Subsidiary
Borrower be joined in any such action or actions.  IBM waives, to the full
extent permitted by law, the benefit of any statute of limitations affecting its
liability hereunder or the enforcement thereof.  Any payment by the relevant
Subsidiary Borrower or other circumstance which operates to toll any statute of
limitations as to such Subsidiary Borrower shall operate to toll the statute of
limitations as to IBM.

 


SECTION 11.                          MISCELLANEOUS


 

11.1                           Amendments and Waivers.  Neither this Agreement
nor any terms hereof may be amended, supplemented or modified except in
accordance with the provisions of this Section 11.1.  The Required Lenders may,
or, upon receipt of written consent of the Required Lenders to all terms
thereof, the Administrative Agent may, from time to time, (a) enter into with
the Borrowers written amendments, supplements or modifications hereto for the
purpose of adding any provisions to this Agreement or changing in any manner the
rights of the Lenders or of the Borrowers hereunder or thereunder or (b) waive,
on such terms and conditions as the Required Lenders or the Administrative
Agent, as the case may be, may specify in such instrument, any of the
requirements of this Agreement or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) reduce the amount or extend the scheduled
date of maturity of any US$ Loan, or reduce the stated rate of any interest or
fee payable hereunder or extend the scheduled date of any payment thereof or
increase the amount or extend the expiration date of any Lender’s Revolving
Credit Commitment or Swing Line Commitment, in each case without the consent of
each Lender directly

 

54

--------------------------------------------------------------------------------


 

affected thereby, or (ii) reduce any amounts payable to any Lender pursuant to
Section 2.5(b), 2.5(c), 3.3 or 10 (including, without limitation, pursuant to
any release of the guarantee contained in Section 10), or increase any amounts
payable by any Lender pursuant to Section 2.5(b), 2.5(c) or 3.3, in each case
without the consent of each Lender materially and adversely affected thereby, or
(iii) amend, modify or waive any provision of this Section 11.1 or reduce the
percentage specified in the definition of Required Lenders, or consent to the
assignment or transfer by any Borrower of any of its rights and obligations
under this Agreement, in each case without the written consent of all the
Lenders, or (iv) amend, modify or waive any provision of Section 9 without the
written consent of the then Administrative Agent.  Any such waiver and any such
amendment, supplement or modification shall apply equally to each of the Lenders
and shall be binding upon the Borrowers, the Lenders, the Administrative Agent
and all future holders of the obligations owing hereunder.  In the case of any
waiver, the Borrowers, the Lenders and the Administrative Agent shall be
restored to their former position and rights hereunder, and any Default or Event
of Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.

 

11.2                           Notices.  All notices, requests and demands to or
upon the respective parties hereto to be effective shall be in writing
(including by telecopy), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made when delivered by hand, or three
Business Days after being deposited in the mail, postage prepaid, or, in the
case of telecopy notice, when received, addressed as follows in the case of IBM
and the Administrative Agent, as set forth in the relevant Subsidiary Borrower
Notice and Designation in the case of the Subsidiary Borrowers and as notified
by each Lender to the Administrative Agent in the case of the Lenders, or to
such other address as may be hereafter notified by the respective parties hereto
and any future holders of the obligations owing hereunder:

 

IBM:

 

INTERNATIONAL BUSINESS MACHINES CORPORATION
One New Orchard Road
Armonk, New York  10504
Attention:  Vice President and Treasurer
Telecopy:  914-499-2883 

 

 

 

 

 

With a copy to CHQ Legal Department
Telecopy:  914-499-6445

 

55

--------------------------------------------------------------------------------


 

The Administrative Agent:

 

JPMORGAN LOAN AND AGENCY SERVICES GROUP
Loan & Agency Services - Account Manager
Nga Christie Tran
1111 Fannin St., 10th Floor, Houston TX 77002
Phone:  713-750-2629
Fax:  713-750-2358
E-mail:  nga.t.tran@jpmchase.com

 

 

 

 

 

With copies to:

 

 

 

 

 

JPMORGAN CHASE BANK
John Kowalczuk
270 Park Avenue, 4th Floor
New York NY  10017
E-mail:  john.kowalczuk@jpmorgan.com
Telephone:  (212) 270-6782
Fax:  (212) 270-4584

 

 

 

 

 

JPMORGAN CHASE BANK
Padmini Persaud
270 Park Avenue, 15th Floor
New York NY  10017
E-mail:  padmini.persaud@jpmorgan.com
Telephone:  (212) 270-6155
Fax:  (212) 270-4164

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to Section 2.2, 2.3, 2.5, 2.6, 2.8 or 2.13 shall not be
effective until received.

 

11.3                           No Waiver; Cumulative Remedies.  No failure to
exercise and no delay in exercising, on the part of the Administrative Agent or
any Lender, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

 

11.4                           Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any document, certificate
or statement delivered pursuant hereto or in connection herewith shall survive
the execution and delivery of this Agreement and the making of the US$ Loans
hereunder.

 

11.5                           Payment of Expenses.  Each of IBM and, as
applicable, each Subsidiary Borrower agrees (a) to pay or reimburse the
Administrative Agent for all its reasonable out-of-pocket costs and expenses
incurred in connection with the development, preparation and execution of, and
any amendment, supplement or modification to, this Agreement and any other
documents prepared in connection herewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including,
without limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent, (b) to pay or reimburse each Lender and the Administrative
Agent for all its reasonable costs and expenses incurred in connection with the
enforcement or preservation of any rights under this Agreement and any such
other documents, including, without limitation, the reasonable fees

 

56

--------------------------------------------------------------------------------


 

and disbursements of separate counsel (including the allocated costs of internal
counsel) to the Administrative Agent and to each Lender, and (c) to pay,
indemnify, and hold each Lender and the Administrative Agent harmless from, any
and all recording and filing fees and any and all liabilities with respect to,
or resulting from any delay in paying, stamp, excise and other similar taxes, if
any, which may be payable or determined to be payable in connection with the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Agreement and any such
other documents, and (d) to pay, indemnify, and hold each Lender, the
Administrative Agent and their respective directors, officers, employees and
agents (each, an “indemnified person”) harmless from and against any and all
other liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements, including reasonable fees and
disbursements of counsel (including the allocated costs of internal counsel),
incurred by or asserted against such indemnified person which arise out of or in
connection with any claim, litigation or proceeding relating to this Agreement,
any Loan, any such other documents, any actual or proposed use of proceeds of
any Loan or any of the Transactions, or any failure by any Borrower to repay any
Local Currency Loans or other obligations owing under any Local Currency
Facility when due in accordance with the terms of such Local Currency Facility
(all the foregoing in this clause (d), collectively, the “indemnified
liabilities”), provided, that no Borrower shall have any obligation hereunder to
any indemnified person with respect to indemnified liabilities arising from the
gross negligence or willful misconduct of such indemnified person and provided
further, that nothing contained in this Section 11.5 (other than
Section 11.5(c)) shall require IBM or any Subsidiary Borrower to pay any taxes
of any indemnified person or any Transferee or any indemnity with respect
thereto.  The agreements in this Section 11.5 shall survive repayment of the
Loans and the payment of all other amounts payable hereunder.

 

11.6                           Participations.  Any Lender may, in the ordinary
course of its business and in accordance with applicable law, at any time sell
to one or more banks or other entities (each, a “Participant”) participating
interests in any US$ Loan owing to such Lender, any Revolving Credit Commitment
of such Lender or any other interest of such Lender hereunder.  In the event of
any such sale by a Lender of a participating interest to a Participant, such
Lender’s obligations under this Agreement to the other parties to this Agreement
shall remain unchanged, such Lender shall remain solely responsible for the
performance thereof, such Lender shall remain the holder of any such obligation
owing to it hereunder for all purposes under this Agreement, and the Borrowers
and the Administrative Agent shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement.  In no event shall any Participant under any such participation have
any right to approve any amendment or waiver of any provision of this Agreement,
or any consent to any departure by any Borrower therefrom, except to the extent
that such amendment, waiver or consent would reduce the principal of, or
interest on, the US$ Loans or any fees payable hereunder, postpone the date of
the final maturity of the US$ Loans, or release the guarantee contained in
Section 10, in each case to the extent subject to such participation.  Each
Borrower agrees that, while an Event of Default shall have occurred and be
continuing, if amounts outstanding under this Agreement are due or unpaid, or
shall have been declared or shall have become due and payable upon the
occurrence of an Event of Default, each Participant shall be deemed to have the
right of setoff in respect of its participating interest in amounts owing under
this Agreement to the same extent as if the amount of its participating interest
were owing directly to it as a Lender under this Agreement, provided that, in
purchasing such participating interest, such Participant shall be deemed to have
agreed to share with the Lenders the proceeds thereof as provided in
Section 11.12 as fully as if it were a Lender hereunder.  Each Borrower also
agrees that each Participant shall be entitled to the benefits of Sections 2.16,
2.17, 2.18 and 2.19 with respect to its participation in the Revolving Credit
Commitments and the US$ Loans outstanding from time to time as if it was a
Lender; provided that, in the case of Section 2.18, such Participant shall have
complied with the requirements of said Section and provided, further, that no
Participant shall be entitled to receive any greater amount pursuant to any such
Section than the transferor Lender would have been entitled to

 

57

--------------------------------------------------------------------------------


 

receive in respect of the amount of the participation transferred by such
transferor Lender to such Participant had no such transfer occurred.

 

11.7                           Transfers of Competitive Loans.  (a)  Any
Competitive Loan Lender, in the ordinary course of its business and in
accordance with applicable law, at any time may assign to one or more banks or
other entities (each, a “Competitive Loan Assignee”) any Competitive Loan owing
to such Competitive Loan Lender, pursuant to a Competitive Loan Assignment
executed by the assignor Competitive Loan Lender and the Competitive Loan
Assignee.

 


(B)                                 UPON SUCH EXECUTION, FROM AND AFTER THE DATE
OF SUCH COMPETITIVE LOAN ASSIGNMENT, THE COMPETITIVE LOAN ASSIGNEE SHALL BE
DEEMED, TO THE EXTENT OF THE ASSIGNMENT PROVIDED FOR IN SUCH COMPETITIVE LOAN
ASSIGNMENT, AND SUBJECT TO THE PROVISIONS OF SECTIONS 11.7(C) AND 11.7(D), TO
HAVE THE SAME RIGHTS AND BENEFITS OF PAYMENT AND ENFORCEMENT WITH RESPECT TO
SUCH COMPETITIVE LOAN (INCLUDING, WITHOUT LIMITATION, THE APPLICABLE RIGHTS SET
FORTH IN SECTIONS 2.16, 2.17, 2.18 AND 2.19) AND THE SAME RIGHTS OF SETOFF AND
OBLIGATION TO SHARE PURSUANT TO SECTION 11.12 AS IT WOULD HAVE HAD IF IT WERE A
COMPETITIVE LOAN LENDER HEREUNDER.


 


(C)                                  UNLESS SUCH COMPETITIVE LOAN ASSIGNMENT
SHALL OTHERWISE SPECIFY AND A COPY OF SUCH COMPETITIVE LOAN ASSIGNMENT SHALL
HAVE BEEN DELIVERED TO THE ADMINISTRATIVE AGENT FOR ITS ACCEPTANCE AND RECORDING
IN THE REGISTER IN ACCORDANCE WITH SECTION 11.9(A), THE ASSIGNOR UNDER THE
COMPETITIVE LOAN ASSIGNMENT SHALL ACT AS COLLECTION AGENT FOR THE COMPETITIVE
LOAN ASSIGNEE THEREUNDER, AND THE ADMINISTRATIVE AGENT SHALL PAY ALL AMOUNTS
RECEIVED FROM THE RELEVANT BORROWER WHICH ARE ALLOCABLE TO THE ASSIGNED
COMPETITIVE LOAN DIRECTLY TO SUCH ASSIGNOR WITHOUT ANY LIABILITY TO SUCH
COMPETITIVE LOAN ASSIGNEE.


 


(D)                                 A COMPETITIVE LOAN ASSIGNEE UNDER A
COMPETITIVE LOAN ASSIGNMENT SHALL NOT, BY VIRTUE OF SUCH COMPETITIVE LOAN
ASSIGNMENT, BECOME A PARTY TO THIS AGREEMENT OR A “COMPETITIVE LOAN LENDER”, OR
HAVE ANY RIGHTS TO CONSENT TO OR REFRAIN FROM CONSENTING TO ANY AMENDMENT,
WAIVER OR OTHER MODIFICATION OF ANY PROVISION OF THIS AGREEMENT OR ANY RELATED
DOCUMENT; PROVIDED THAT (I) THE ASSIGNOR UNDER SUCH COMPETITIVE LOAN ASSIGNMENT
AND SUCH COMPETITIVE LOAN ASSIGNEE MAY, IN THEIR DISCRETION, AGREE BETWEEN
THEMSELVES UPON THE MANNER IN WHICH SUCH ASSIGNOR WILL EXERCISE ITS RIGHTS UNDER
THIS AGREEMENT AND ANY RELATED DOCUMENT, AND (II) IF A COPY OF SUCH COMPETITIVE
LOAN ASSIGNMENT SHALL HAVE BEEN DELIVERED TO THE ADMINISTRATIVE AGENT FOR ITS
ACCEPTANCE AND RECORDING IN THE REGISTER IN ACCORDANCE WITH SECTION 11.9(A), NO
SUCH AMENDMENT, WAIVER OR MODIFICATION MAY REDUCE OR POSTPONE ANY PAYMENT OF
PRINCIPAL OR INTEREST IN RESPECT OF ANY COMPETITIVE LOAN ASSIGNED TO SUCH
COMPETITIVE LOAN ASSIGNEE WITHOUT THE WRITTEN CONSENT OF SUCH COMPETITIVE LOAN
ASSIGNEE.


 


(E)                                  IF A COMPETITIVE LOAN ASSIGNEE HAS CAUSED A
COMPETITIVE LOAN ASSIGNMENT TO BE RECORDED IN THE REGISTER IN ACCORDANCE WITH
SECTION 11.9(A), SUCH COMPETITIVE LOAN ASSIGNEE MAY THEREAFTER, IN THE ORDINARY
COURSE OF ITS BUSINESS AND IN ACCORDANCE WITH APPLICABLE LAW, ASSIGN THE
RELEVANT COMPETITIVE LOANS TO ANY COMPETITIVE LOAN LENDER, TO ANY AFFILIATE OR
SUBSIDIARY OF SUCH COMPETITIVE LOAN ASSIGNEE OR TO ANY OTHER FINANCIAL
INSTITUTION THAT HAS TOTAL ASSETS IN EXCESS OF $1,000,000,000 AND THAT IN THE
ORDINARY COURSE OF ITS BUSINESS EXTENDS CREDIT OF THE SAME TYPE AS THE
COMPETITIVE LOANS, AND THE FOREGOING PROVISIONS OF THIS SECTION 11.7 SHALL
APPLY, MUTATIS MUTANDIS, TO ANY SUCH ASSIGNMENT BY A COMPETITIVE LOAN ASSIGNEE. 
EXCEPT IN ACCORDANCE WITH THE PRECEDING SENTENCE, COMPETITIVE LOANS MAY NOT BE
FURTHER ASSIGNED BY A COMPETITIVE LOAN ASSIGNEE, SUBJECT TO ANY LEGAL OR
REGULATORY REQUIREMENT THAT THE COMPETITIVE LOAN ASSIGNEE’S ASSETS MUST REMAIN
UNDER ITS CONTROL.


 


(F)                                    UPON ITS RECEIPT OF A COMPETITIVE LOAN
ASSIGNMENT EXECUTED BY AN ASSIGNOR COMPETITIVE LOAN LENDER AND A COMPETITIVE
LOAN ASSIGNEE, TOGETHER WITH PAYMENT TO THE ADMINISTRATIVE AGENT OF A
REGISTRATION AND PROCESSING FEE OF $3,500 (WHICH SHALL NOT BE PAYABLE BY ANY
BORROWER), THE

 

58

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AGENT PROMPTLY SHALL (I) ACCEPT SUCH COMPETITIVE LOAN ASSIGNMENT,
(II) RECORD THE INFORMATION CONTAINED THEREIN IN THE REGISTER AND (III) GIVE
NOTICE OF SUCH ACCEPTANCE AND RECORDATION TO THE ASSIGNOR COMPETITIVE LOAN
LENDER, THE COMPETITIVE LOAN ASSIGNEE AND THE RELEVANT BORROWER.


 

11.8                           Assignments.  (a)  Subject to clause (ii) of the
second sentence of Section 3.1(b), any Lender may, in the ordinary course of its
business and in accordance with applicable law, at any time and from time to
time assign to any affiliate of such Lender or, with the consent of IBM and the
Administrative Agent (which consent in each case shall not be unreasonably
withheld), to any other Lender or to an additional bank, financial institution
or other entity (each, a “Purchasing Lender”) all or any part of its rights and
obligations under this Agreement pursuant to an Assignment and Acceptance,
substantially in the form of Exhibit E, executed by such Purchasing Lender and
such assigning Lender (and, in the case of a Purchasing Lender that is not an
affiliate of the relevant assigning Lender, by IBM and the Administrative Agent)
and delivered to the Administrative Agent for its acceptance and recording in
the Register, provided, that except in the case of an assignment of all of a
Lender’s rights and obligations under this Agreement, the amount of the
Revolving Credit Commitment of the assigning Lender being assigned pursuant to
each such assignment (determined as of the date of the Assignment and Acceptance
with respect to such assignment) shall in no event be less than $10,000,000 or
such lesser amount as may be consented to by IBM and the Administrative Agent
and provided, further, that a Swing Line Lender may so assign all or a portion
of such rights and obligations to a Person that shall become a Swing Line Lender
hereunder only if notice of the designation of such new Swing Line Lender shall
have been delivered to the Administrative Agent prior to such assignment.  Upon
such execution, delivery, acceptance and recording, from and after the effective
date determined pursuant to such Assignment and Acceptance, (x) the Purchasing
Lender thereunder shall be a party hereto and, to the extent provided in such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
with a Revolving Credit Commitment (and, if applicable, a Swing Line Commitment)
as set forth therein, and (y) the assigning Lender thereunder shall, to the
extent provided in such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such assigning Lender shall cease to be a
party hereto).

 


(B)                                 UPON ITS RECEIPT OF AN ASSIGNMENT AND
ACCEPTANCE EXECUTED BY AN ASSIGNING LENDER AND A PURCHASING LENDER (AND, IN THE
CASE OF A PURCHASING LENDER THAT IS NOT AN AFFILIATE OF THE RELEVANT ASSIGNING
LENDER, BY IBM AND THE ADMINISTRATIVE AGENT) TOGETHER WITH PAYMENT TO THE
ADMINISTRATIVE AGENT OF A REGISTRATION AND PROCESSING FEE OF $3,500 (WHICH SHALL
NOT BE PAYABLE BY ANY BORROWER), THE ADMINISTRATIVE AGENT SHALL (I) PROMPTLY
ACCEPT SUCH ASSIGNMENT AND ACCEPTANCE AND (II) ON THE EFFECTIVE DATE DETERMINED
PURSUANT THERETO RECORD THE INFORMATION CONTAINED THEREIN IN THE REGISTER AND
GIVE NOTICE OF SUCH ACCEPTANCE AND RECORDATION TO THE LENDERS AND IBM.


 

11.9                           The Register; Disclosure; Pledges to Federal
Reserve Banks.  (a)  The Administrative Agent shall maintain at its address
referred to in Section 11.2 a copy of each Competitive Loan Assignment and
Assignment and Acceptance delivered to it and a register (the “Register”) for
the recordation of (i) the names and addresses of the Lenders, the Revolving
Credit Commitments and Swing Line Commitments of the Lenders, and the principal
amount of the US$ Loans owing to each Lender from time to time and (ii) with
respect to each Competitive Loan Assignment delivered to the Administrative
Agent, the name and address of the Competitive Loan Assignee and the principal
amount of each Competitive Loan owing to such Competitive Loan Assignee.  The
entries in the Register shall be conclusive, in the absence of clearly
demonstrable error, and the Borrowers, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register as the owner of the
US$ Loan recorded therein for all purposes of this Agreement.  The Register
shall be available for inspection by the Borrowers at any reasonable time and
from time to time upon reasonable prior notice.

 

59

--------------------------------------------------------------------------------


 


(B)                                 EACH BORROWER AUTHORIZES EACH LENDER TO
DISCLOSE TO ANY PARTICIPANT, COMPETITIVE LOAN ASSIGNEE OR PURCHASING LENDER
(EACH, A “TRANSFEREE”) AND ANY PROSPECTIVE TRANSFEREE, SUBJECT TO THE PROVISIONS
OF SECTION 11.21 (WHETHER OR NOT, IN THE CASE OF ANY PERSON THAT IS A
PROSPECTIVE TRANSFEREE, SUCH PERSON IN FACT BECOMES A TRANSFEREE), ANY AND ALL
FINANCIAL INFORMATION IN SUCH LENDER’S POSSESSION CONCERNING THE BORROWERS AND
THEIR RESPECTIVE AFFILIATES WHICH HAS BEEN DELIVERED TO SUCH LENDER BY OR ON
BEHALF OF ANY BORROWER PURSUANT TO THIS AGREEMENT OR WHICH HAS BEEN DELIVERED TO
SUCH LENDER BY OR ON BEHALF OF ANY BORROWER IN CONNECTION WITH SUCH LENDER’S
CREDIT EVALUATION OF THE BORROWERS AND THEIR RESPECTIVE AFFILIATES PRIOR TO
BECOMING A PARTY TO THIS AGREEMENT.


 


(C)                                  NOTHING HEREIN SHALL PROHIBIT ANY LENDER
FROM PLEDGING OR ASSIGNING ALL OR ANY PORTION OF ITS LOANS TO ANY FEDERAL
RESERVE BANK IN ACCORDANCE WITH APPLICABLE LAW.  IN ORDER TO FACILITATE SUCH
PLEDGE OR ASSIGNMENT, EACH BORROWER HEREBY AGREES THAT, UPON REQUEST OF ANY
LENDER AT ANY TIME AND FROM TIME TO TIME AFTER SUCH BORROWER HAS MADE ITS
INITIAL BORROWING HEREUNDER, SUCH BORROWER SHALL PROVIDE TO SUCH LENDER, AT SUCH
BORROWER’S OWN EXPENSE, A PROMISSORY NOTE, SUBSTANTIALLY IN THE FORM OF EXHIBIT
G-1 OR G-2, AS THE CASE MAY BE, EVIDENCING THE REVOLVING CREDIT LOANS, SWING
LINE LOANS OR COMPETITIVE LOANS, AS THE CASE MAY BE, OWING TO SUCH LENDER.


 

11.10                     Changing Designations of Swing Line Lenders and
Competitive Loan Lenders.  (a)  IBM shall have the right to change the
designation of a Lender or Swing Line Lender to (i) cause a Lender to become a
Swing Line Lender, (ii) change the Swing Line Commitment of a Swing Line Lender
(so long as, after giving effect thereto, (x) such Swing Line Commitment does
not exceed such Lender’s Revolving Credit Commitment and (y) the aggregate
amount of the Swing Line Commitments shall not exceed $1,000,000,000) or (iii)
cause a Swing Line Lender to cease to be a Swing Line Lender, provided that no
such change shall become effective unless (x) the Lender affected thereby shall
in its sole discretion have agreed in writing to such change and (y) prior
written notification thereof shall have been delivered to the Administrative
Agent and, in the case of clause (i) above, the Administrative Agent shall have
approved of such designation (which approval shall not be unreasonably
withheld).

 


(B)                                 IBM SHALL HAVE THE RIGHT TO CHANGE THE
DESIGNATION OF A LENDER OR COMPETITIVE LOAN LENDER TO (I) CAUSE A LENDER TO
BECOME A COMPETITIVE LOAN LENDER OR (II) CAUSE A COMPETITIVE LOAN LENDER TO
CEASE TO BE A COMPETITIVE LOAN LENDER, PROVIDED THAT NO SUCH CHANGE SHALL BECOME
EFFECTIVE UNLESS (X) THE LENDER AFFECTED THEREBY SHALL IN ITS SOLE DISCRETION
HAVE AGREED IN WRITING TO SUCH CHANGE AND (Y) PRIOR WRITTEN NOTIFICATION THEREOF
SHALL HAVE BEEN DELIVERED TO THE ADMINISTRATIVE AGENT AND, IN THE CASE OF CLAUSE
(I) ABOVE, THE ADMINISTRATIVE AGENT SHALL HAVE APPROVED OF SUCH DESIGNATION
(WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD).


 

11.11                     Replacement of Lenders under Certain Circumstances. 
IBM shall be permitted to replace any Lender which (a) requests reimbursement
for amounts owing pursuant to Section 2.17 or 2.18 (other than with respect to
Index Rate Competitive Loans), (b) is affected in the manner described in
Section 2.16 (other than with respect to Index Rate Competitive Loans) and as a
result thereof any of the actions described in said Section is required to be
taken or (c) defaults in its obligation to make Revolving Credit Loans or Swing
Line Loans hereunder, with a replacement bank or other financial institution;
provided that (i) such replacement does not conflict with any Requirement of
Law, (ii) no Event of Default shall have occurred and be continuing at the time
of such replacement, (iii) IBM shall repay (or the replacement bank or
institution shall purchase, at par) all Loans and other amounts owing to such
replaced Lender prior to the date of replacement, (iv) IBM shall be liable to
such replaced Lender under Section 2.19 if any Eurodollar Loan owing to such
replaced Lender shall be prepaid (or purchased) other than on the last day of
the Interest Period relating thereto or any Competitive Loan owing to such
replaced Lender shall be paid other than on the relevant Competitive Loan
Maturity Date, (v) the replacement bank or institution, if not already a Lender,
and the terms and conditions of such replacement, shall be reasonably
satisfactory to the Administrative Agent, (vi) the replaced Lender shall be
obligated to make

 

60

--------------------------------------------------------------------------------


 

such replacement in accordance with the provisions of Section 11.8 (provided
that IBM shall be obligated to pay the registration and processing fee referred
to therein), (vii) until such time as such replacement shall be consummated, IBM
shall pay all additional amounts (if any) required pursuant to Section 2.17 or
2.18, as the case may be, and (viii) any such replacement shall not be deemed to
be a waiver of any rights which IBM, the Administrative Agent or any other
Lender shall have against the replaced Lender.

 

11.12                     Adjustments; Set-off.  (a)  If any Lender (a
“benefitted Lender”) shall at any time receive any payment of all or part of its
US$ Loans, or interest thereon, or receive any collateral in respect thereof
(whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 8(f) or (g), or otherwise), in
a greater proportion than any such payment to or collateral received by any
other Lender, if any, in respect of such other Lender’s US$ Loans that are then
due and payable, or interest thereon, such benefitted Lender shall purchase at
par for cash from the other Lenders a participating interest in such portion of
each such other Lender’s US$ Loan, or shall provide such other Lenders with the
benefits of any such collateral, or the proceeds thereof, as shall be necessary
to cause such benefitted Lender to share the excess payment or benefits of such
collateral or proceeds ratably with each of the Lenders; provided, however, that
if all or any portion of such excess payment or benefits is thereafter recovered
from such benefitted Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.

 


(B)                                 IN ADDITION TO ANY RIGHTS AND REMEDIES OF
THE LENDERS PROVIDED BY LAW, EACH LENDER SHALL HAVE THE RIGHT, WITHOUT PRIOR
NOTICE TO ANY BORROWER, ANY SUCH NOTICE BEING EXPRESSLY WAIVED BY EACH BORROWER
TO THE EXTENT PERMITTED BY APPLICABLE LAW, UPON ANY AMOUNT BECOMING DUE AND
PAYABLE BY ANY BORROWER HEREUNDER (WHETHER AT THE STATED MATURITY, BY
ACCELERATION OR OTHERWISE) TO SET-OFF AND APPROPRIATE AND APPLY AGAINST SUCH
AMOUNT ANY AND ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR
FINAL), IN ANY CURRENCY, AND ANY OTHER CREDITS, INDEBTEDNESS OR CLAIMS, IN ANY
CURRENCY, IN EACH CASE WHETHER DIRECT OR INDIRECT, ABSOLUTE OR CONTINGENT,
MATURED OR UNMATURED, AT ANY TIME HELD OR OWING BY SUCH LENDER OR ANY BRANCH OR
AGENCY THEREOF TO OR FOR THE CREDIT OR THE ACCOUNT OF THE RELEVANT BORROWER. 
EACH LENDER AGREES PROMPTLY TO NOTIFY IBM AND THE ADMINISTRATIVE AGENT AFTER ANY
SUCH SET-OFF AND APPLICATION MADE BY SUCH LENDER, PROVIDED THAT THE FAILURE TO
GIVE SUCH NOTICE SHALL NOT AFFECT THE VALIDITY OF SUCH SET-OFF AND APPLICATION.


 

11.13                     Counterparts.  This Agreement may be executed by one
or more of the parties to this Agreement on any number of separate counterparts
(including by telecopy), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.  A set of the copies of this
Agreement signed by all the parties shall be lodged with IBM and the
Administrative Agent.

 

11.14                     Severability.  Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

11.15                     Integration.  This Agreement represents the agreement
of the Borrowers, the Administrative Agent and the Lenders with respect to the
subject matter hereof, and there are no promises, undertakings, representations
or warranties by the Administrative Agent or any Lender relative to subject
matter hereof not expressly set forth or referred to herein.

 

11.16                     GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND

 

61

--------------------------------------------------------------------------------


 

CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

11.17                     Submission To Jurisdiction; Waivers.  Each Borrower
hereby irrevocably and unconditionally:

 


(A)                                  SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT, OR FOR RECOGNITION AND
ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE COURTS OF THE
UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE
COURTS FROM ANY THEREOF;


 


(B)                                 CONSENTS THAT ANY SUCH ACTION OR PROCEEDING
MAY BE BROUGHT IN SUCH COURTS AND WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;


 


(C)                                  IN THE CASE OF EACH SUBSIDIARY BORROWER,
DESIGNATES AND DIRECTS IBM AT ITS OFFICES AT ONE NEW ORCHARD ROAD, ARMONK, NEW
YORK, AS ITS AGENT TO RECEIVE SERVICE OF ANY AND ALL PROCESS AND DOCUMENTS ON
ITS BEHALF IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN PARAGRAPH (A) OF
THIS SECTION 11.17 IN THE STATE OF NEW YORK AND AGREES THAT SERVICE UPON SUCH
AGENT SHALL CONSTITUTE VALID AND EFFECTIVE SERVICE UPON SUCH SUBSIDIARY BORROWER
AND THAT FAILURE OF IBM TO GIVE ANY NOTICE OF SUCH SERVICE TO ANY SUCH PARTY
SHALL NOT AFFECT OR IMPAIR IN ANY WAY THE VALIDITY OF SUCH SERVICE OR OF ANY
JUDGMENT RENDERED IN ANY ACTION OR PROCEEDING BASED THEREON;


 


(D)                                 IN THE CASE OF EACH SUBSIDIARY BORROWER, TO
THE EXTENT THAT SUCH SUBSIDIARY BORROWER HAS OR HEREAFTER MAY ACQUIRE ANY
IMMUNITY (SOVEREIGN OR OTHERWISE) FROM ANY LEGAL ACTION, SUIT OR PROCEEDING,
FROM JURISDICTION OF ANY COURT OR FROM SET-OFF OR ANY LEGAL PROCESS (WHETHER
SERVICE OF NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION
OF JUDGMENT, EXECUTION OF JUDGMENT OR OTHERWISE) WITH RESPECT TO ITSELF OR ANY
OF ITS PROPERTY OR ASSETS, WAIVES AND AGREES NOT TO PLEAD OR CLAIM SUCH IMMUNITY
IN RESPECT OF ITS OBLIGATIONS UNDER THIS AGREEMENT (IT BEING UNDERSTOOD THAT THE
WAIVERS CONTAINED IN THIS PARAGRAPH (D) SHALL HAVE THE FULLEST EXTENT PERMITTED
UNDER THE FOREIGN SOVEREIGN IMMUNITIES ACT OF 1976, AS AMENDED, AND ARE INTENDED
TO BE IRREVOCABLE AND NOT SUBJECT TO WITHDRAWAL FOR THE PURPOSES OF SUCH ACT);


 


(E)                                  AGREES THAT SERVICE OF PROCESS IN ANY SUCH
ACTION OR PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR
CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO
SUCH BORROWER AT ITS ADDRESS REFERRED TO IN SECTION 11.2 OR AT SUCH OTHER
ADDRESS OF WHICH THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED PURSUANT
THERETO;


 


(F)                                    AGREES THAT NOTHING HEREIN SHALL AFFECT
THE RIGHT TO EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR
SHALL LIMIT THE RIGHT TO SUE IN ANY OTHER JURISDICTION; AND


 


(G)                                 WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED
BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR
PROCEEDING REFERRED TO IN THIS SECTION ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.


 

11.18                     Judgments Relating to Subsidiary Borrowers.  (a)  If,
for the purpose of obtaining judgment in any court, it is necessary to convert a
sum owing hereunder by any Subsidiary Borrower to any party hereto or any holder
of the obligations of such Subsidiary Borrower hereunder into another currency,
such Subsidiary Borrower agrees, to the fullest extent that it may effectively
do so, that the rate of exchange used shall be that at which in accordance with
normal banking procedures in the relevant

 

62

--------------------------------------------------------------------------------


 

jurisdiction such party or holder could purchase Dollars with such other
currency for Dollars on the Banking Day immediately preceding the day on which
final judgment is given.

 


(B)                                 THE OBLIGATIONS OF EACH SUBSIDIARY BORROWER
IN RESPECT OF ANY SUM DUE TO ANY PARTY HERETO OR ANY HOLDER OF THE OBLIGATIONS
OWING HEREUNDER (THE “APPLICABLE CREDITOR”) SHALL, NOTWITHSTANDING ANY JUDGMENT
IN A CURRENCY (THE “JUDGMENT CURRENCY”) OTHER THAN DOLLARS, BE DISCHARGED ONLY
TO THE EXTENT THAT, ON THE BANKING DAY FOLLOWING RECEIPT BY THE APPLICABLE
CREDITOR OF ANY SUM ADJUDGED TO BE SO DUE IN THE JUDGMENT CURRENCY, THE
APPLICABLE CREDITOR MAY IN ACCORDANCE WITH NORMAL BANKING PROCEDURES IN THE
RELEVANT JURISDICTION PURCHASE DOLLARS WITH THE JUDGMENT CURRENCY; IF THE AMOUNT
OF DOLLARS SO PURCHASED IS LESS THAN THE SUM ORIGINALLY DUE TO THE APPLICABLE
CREDITOR IN DOLLARS, SUCH SUBSIDIARY BORROWER AGREES, AS A SEPARATE OBLIGATION
AND NOTWITHSTANDING ANY SUCH JUDGMENT, TO INDEMNIFY THE APPLICABLE CREDITOR
AGAINST SUCH LOSS, PROVIDED, THAT IF THE AMOUNT OF DOLLARS SO PURCHASED EXCEEDS
THE SUM ORIGINALLY DUE TO THE APPLICABLE CREDITOR, THE APPLICABLE CREDITOR
AGREES TO REMIT SUCH EXCESS TO SUCH SUBSIDIARY BORROWER.  THE OBLIGATIONS OF THE
SUBSIDIARY BORROWERS CONTAINED IN THIS SECTION 11.18 SHALL SURVIVE THE
TERMINATION OF THIS AGREEMENT AND THE PAYMENT OF ALL OTHER AMOUNTS OWING
HEREUNDER.


 

11.19                     Acknowledgements.  Each Borrower hereby acknowledges
that:

 

(A)                                  IT HAS BEEN ADVISED BY COUNSEL IN THE
NEGOTIATION, EXECUTION AND DELIVERY OF THIS AGREEMENT;

 

(B)                                 NEITHER THE ADMINISTRATIVE AGENT NOR ANY
LENDER HAS ANY FIDUCIARY RELATIONSHIP WITH OR DUTY TO ANY BORROWER ARISING OUT
OF OR IN CONNECTION WITH THIS AGREEMENT, AND THE RELATIONSHIP BETWEEN
ADMINISTRATIVE AGENT AND LENDERS, ON ONE HAND, AND THE BORROWERS, ON THE OTHER
HAND, IN CONNECTION HEREWITH OR THEREWITH IS SOLELY THAT OF DEBTOR AND CREDITOR;
AND

 

(C)                                  NO JOINT VENTURE IS CREATED HEREBY OR
OTHERWISE EXISTS BY VIRTUE OF THE TRANSACTIONS CONTEMPLATED HEREBY AMONG THE
LENDERS OR AMONG THE BORROWERS AND THE LENDERS.

 

11.20                     WAIVERS OF JURY TRIAL.  EACH OF THE BORROWERS, THE
ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND FOR ANY COUNTERCLAIM
THEREIN.

 

11.21                     Confidentiality.  Each Lender agrees to keep
confidential any written or oral information (a) provided to it by or on behalf
of any Borrower or any of the Subsidiaries pursuant to or in connection with
this Agreement or (b) obtained by such Lender based on a review of the books and
records of any Borrower or any of the Subsidiaries; provided that nothing herein
shall prevent any Lender from disclosing any such information (i) to the
Administrative Agent or any other Lender, (ii) to any Transferee or prospective
Transferee so long as delivery of such information is made subject to the
requirement that such information be kept confidential in the manner
contemplated by this Section 11.21, (iii) to its employees involved in the
administration of this Agreement or any Local Currency Facility, directors,
agents, attorneys, accountants and other professional advisors (each of which
shall be instructed to hold the same in confidence), (iv) upon the request or
demand of any Governmental Authority having jurisdiction over such Lender, (v)
in response to any order of any court or other Governmental Authority or as may
otherwise be required pursuant to any Requirement of Law, (vi) which has been
publicly disclosed other than in breach of this Agreement, or (vii) in
connection with the exercise of any remedy hereunder or under any Local Currency
Facility.

 

63

--------------------------------------------------------------------------------


 

11.22                     Binding Effect; Successors and Assigns.  (a)  This
Agreement shall become effective on the date (the “Effective Date”) on which (i)
it shall have been executed and delivered by a duly authorized officer of each
of IBM and the Administrative Agent and (ii) the Administrative Agent shall have
received an executed Lender Addendum (or a copy thereof by facsimile
transmission) from each Person listed on Schedule 1.1, provided, that,
notwithstanding the foregoing, in the event that a Lender Addendum has not been
duly executed and delivered by each Person listed on Schedule 1.1 on the date
(which shall be no earlier than the date hereof) on which this Agreement shall
have been executed and delivered by each of IBM and the Administrative Agent,
this Agreement shall nevertheless become effective on such date with respect to
those Persons which have executed and delivered a Lender Addendum on or before
such date if IBM shall (after consultation with the Administrative Agent) have
designated one or more Persons (the “Designated Lenders”) to assume, in the
aggregate, all of the Revolving Credit Commitments which would have been held by
the Persons listed on Schedule 1.1 (the “Non-Executing Persons”) which have not
so executed a Lender Addendum (subject to each such Designated Lender’s prior
written consent in its sole discretion).  Schedule 1.1 shall automatically be
deemed to be amended to reflect the respective Revolving Credit Commitments of
the Designated Lenders and the omission of the Non-Executing Persons as Lenders
hereunder.  The Administrative Agent shall notify the Lenders of the Effective
Date promptly after the occurrence thereof, which notice shall be accompanied,
if applicable, with a copy of Schedule 1.1 revised to give effect to any deemed
amendments thereto made pursuant to this Section 11.22(a).  IBM agrees on behalf
of each existing Subsidiary Borrower that the provisions of this Agreement shall
apply to each such Subsidiary Borrower whether or not such Subsidiary Borrower
has executed a Subsidiary Borrower Addendum, provided, that IBM agrees to
deliver to the Administrative Agent an executed Subsidiary Borrower Addendum for
each such Subsidiary Borrower as promptly as practicable after the Effective
Date.

 


(B)                                 THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE BORROWERS, THE LENDERS, THE ADMINISTRATIVE AGENT,
ALL FUTURE PERMITTED HOLDERS OF THE OBLIGATIONS HEREUNDER AND THEIR RESPECTIVE
SUCCESSORS AND PERMITTED ASSIGNS, EXCEPT THAT NO BORROWER MAY ASSIGN OR TRANSFER
ANY OF ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT WITHOUT THE PRIOR WRITTEN
CONSENT OF EACH LENDER.  EACH REFERENCE HEREIN TO ANY LENDER SHALL, TO THE
EXTENT APPLICABLE, BE DEEMED TO BE A REFERENCE TO ANY AFFILIATE, BRANCH OR
AGENCY OF ANY LENDER WHICH IS A LOCAL CURRENCY LENDER.


 

11.23                     Commitment Increases.  (a)  In the event that IBM
wishes to increase the aggregate Revolving Credit Commitments, it shall notify
the Lenders (through the Administrative Agent) of the amount of such proposed
increase (such notice, a “Commitment Increase Offer”).  Each Commitment Increase
Offer shall offer the Lenders the opportunity to participate in the increased
Revolving Credit Commitments ratably in accordance with their respective
Commitment Percentages.  In the event that any Lender (each, a “Declining
Lender”) shall fail to accept in writing a Commitment Increase Offer within 10
Business Days after receiving notice thereof, all or any portion of the proposed
increase in the Revolving Credit Commitments offered to the Declining Lenders
(the aggregate of such offered amounts, the “Declined Amount”) may instead be
allocated to any one or more additional banks, financial institutions or other
entities pursuant to paragraph (b) below and/or to any one or more existing
Lenders pursuant to paragraph (c)(ii) below.

 


(B)                                 ANY ADDITIONAL BANK, FINANCIAL INSTITUTION
OR OTHER ENTITY WHICH, WITH THE CONSENT OF IBM AND THE ADMINISTRATIVE AGENT
(WHICH CONSENT, IN THE CASE OF THE ADMINISTRATIVE AGENT, SHALL NOT BE
UNREASONABLY WITHHELD), ELECTS TO BECOME A PARTY TO THIS AGREEMENT AND OBTAIN A
REVOLVING CREDIT COMMITMENT IN AN AMOUNT EQUAL TO ALL OR ANY PORTION OF A
DECLINED AMOUNT SHALL EXECUTE A NEW LENDER SUPPLEMENT (EACH, A “NEW LENDER
SUPPLEMENT”) WITH IBM AND THE ADMINISTRATIVE AGENT, SUBSTANTIALLY IN THE FORM OF
EXHIBIT I-1, WHEREUPON SUCH BANK, FINANCIAL INSTITUTION OR OTHER ENTITY (HEREIN
CALLED A “NEW LENDER”) SHALL BECOME A LENDER FOR ALL PURPOSES AND TO THE SAME
EXTENT AS IF ORIGINALLY A PARTY HERETO AND

 

64

--------------------------------------------------------------------------------


 


SHALL BE BOUND BY AND ENTITLED TO THE BENEFITS OF THIS AGREEMENT, AND
SCHEDULE 1.1 SHALL BE DEEMED TO BE AMENDED TO ADD THE NAME AND REVOLVING CREDIT
COMMITMENT OF SUCH NEW LENDER.


 


(C)                                  ANY LENDER WHICH (I) ACCEPTS A COMMITMENT
INCREASE OFFER PURSUANT TO SECTION 11.23(A) OR (II) WITH THE CONSENT OF IBM,
ELECTS TO INCREASE ITS REVOLVING CREDIT COMMITMENT BY AN AMOUNT EQUAL TO ALL OR
ANY PORTION OF A DECLINED AMOUNT SHALL, IN EACH CASE, EXECUTE A COMMITMENT
INCREASE SUPPLEMENT (EACH, A “COMMITMENT INCREASE SUPPLEMENT”) WITH IBM AND THE
ADMINISTRATIVE AGENT, SUBSTANTIALLY IN THE FORM OF EXHIBIT I-2, WHEREUPON SUCH
LENDER SHALL BE BOUND BY AND ENTITLED TO THE BENEFITS OF THIS AGREEMENT WITH
RESPECT TO THE FULL AMOUNT OF ITS REVOLVING CREDIT COMMITMENT AS SO INCREASED,
AND SCHEDULE 1.1 SHALL BE DEEMED TO BE AMENDED TO SO INCREASE THE REVOLVING
CREDIT COMMITMENT OF SUCH LENDER.


 


(D)                                 IF ON THE DATE UPON WHICH A BANK, FINANCIAL
INSTITUTION OR OTHER ENTITY BECOMES A NEW LENDER PURSUANT TO SECTION 11.23(B) OR
UPON WHICH A LENDER’S REVOLVING CREDIT COMMITMENT IS INCREASED PURSUANT TO
SECTION 11.23(A) OR (C) THERE IS AN UNPAID PRINCIPAL AMOUNT OF REVOLVING CREDIT
LOANS, IBM SHALL BORROW REVOLVING CREDIT LOANS FROM SUCH LENDER IN AN AMOUNT
DETERMINED BY REFERENCE TO THE AMOUNT OF EACH TYPE OF REVOLVING CREDIT LOAN
(AND, IN THE CASE OF EURODOLLAR LOANS, OF EACH EURODOLLAR TRANCHE) WHICH WOULD
THEN HAVE BEEN OUTSTANDING FROM SUCH LENDER IF (I) EACH SUCH TYPE OR EURODOLLAR
TRANCHE HAD BEEN BORROWED ON THE DATE SUCH BANK, FINANCIAL INSTITUTION OR OTHER
ENTITY BECAME A LENDER OR SUCH LENDER’S REVOLVING CREDIT COMMITMENT WAS
INCREASED, AS THE CASE MAY BE, IN EACH CASE AFTER GIVING EFFECT TO SUCH
TRANSACTION AND (II) THE AGGREGATE AMOUNT OF EACH SUCH TYPE OR EURODOLLAR
TRANCHE REQUESTED TO BE SO BORROWED HAD BEEN INCREASED TO THE EXTENT NECESSARY
TO GIVE EFFECT, WITH RESPECT TO SUCH LENDER, TO THE BORROWING ALLOCATION
PROVISIONS OF SECTION 2.2.  ANY EURODOLLAR LOAN BORROWED PURSUANT TO THE
PRECEDING SENTENCE SHALL BEAR INTEREST AT A RATE EQUAL TO THE RESPECTIVE
INTEREST RATES THEN APPLICABLE TO THE EURODOLLAR LOANS OF THE OTHER LENDERS IN
THE SAME EURODOLLAR TRANCHE.


 


(E)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS SECTION 11.23, (I) THE AGGREGATE AMOUNT OF INCREASES IN THE REVOLVING
CREDIT COMMITMENTS EFFECTED PURSUANT TO THIS SECTION 11.23 SHALL NOT EXCEED
$1,000,000,000, (II) THE AGGREGATE AMOUNT OF ANY INCREASE IN REVOLVING CREDIT
COMMITMENTS PURSUANT TO SECTION 11.23(B) OR (C)(II) SHALL BE LIMITED TO THE
RELEVANT DECLINED AMOUNT AND (III) NO LENDER SHALL HAVE ANY OBLIGATION TO
INCREASE ITS REVOLVING CREDIT COMMITMENT UNLESS IT AGREES TO DO SO IN ITS SOLE
DISCRETION.


 

11.24                     USA PATRIOT Act.  Each Lender hereby notifies the
Borrowers that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies the Borrowers, which
information includes the name and address of the Borrowers and other information
that will allow such Lender to identify the Borrowers in accordance with the
Act.

 

65

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

INTERNATIONAL BUSINESS MACHINES
CORPORATION

 

 

 

By:

 

/s/ Jesse J. Greene , Jr.

 

 

Title:  Vice President and Treasurer

 

 

 

 

 

JPMORGAN CHASE BANK, as Administrative Agent

 

 

 

By:

 

/s/ John Kowalczuk

 

 

Title: Vice President

 

 

 

 

 

CITIBANK, N.A., as Syndication Agent

 

 

 

By:

 

/s/ Eileen L. Cassen

 

 

Title: Vice President

 

66

--------------------------------------------------------------------------------


 

SCHEDULE I

 

THE LENDERS

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1

TO 5-YEAR CREDIT AGREEMENT

 

Lender

 

Revolving Credit Commitment

 

Swing Line Commitment

 

JPMorgan Chase Bank

 

$

520,000,000

 

$

200,000,000

 

Citibank, N.A.

 

$

520,000,000

 

$

200,000,000

 

ABN AMRO Bank, N.V.

 

$

470,000,000

 

$

100,000,000

 

BNP Paribas

 

$

470,000,000

 

$

100,000,000

 

Deutsche Bank AG New York Branch

 

$

470,000,000

 

$

100,000,000

 

HSBC Bank USA

 

$

470,000,000

 

$

100,000,000

 

Mitsubishi Tokyo Financial Group:

 

 

 

 

 

The Bank of Tokyo-Mitsubishi, Ltd.

 

$

319,600,000

 

$

68,000,000

 

The Mitsubishi Trust & Banking Corp.

 

$

150,400,000

 

$

32,000,000

 

Sumitomo Mitsui Banking Corporation

 

$

470,000,000

 

$

100,000,000

 

Barclays Bank Plc

 

$

400,000,000

 

 

 

Banca Intesa SpA

 

$

330,000,000

 

 

 

Banco Bilbao Vizcaya Argentaria S.A.

 

$

330,000,000

 

 

 

Mizuho Corporate Bank, Ltd.

 

$

330,000,000

 

 

 

Sanpaolo IMI Bank SpA

 

$

330,000,000

 

 

 

The Royal Bank of Scotland Plc

 

$

330,000,000

 

 

 

Credit Suisse First Boston

 

$

250,000,000

 

 

 

ING Bank N.V.

 

$

250,000,000

 

 

 

UBS Loan Finance LLC

 

$

250,000,000

 

 

 

UFJ Bank Limited

 

$

250,000,000

 

 

 

Royal Bank of Canada

 

$

200,000,000

 

 

 

Banca Nazionale Del Lavoro SpA

 

$

160,000,000

 

 

 

Bank of America, N.A.

 

$

160,000,000

 

 

 

Bayerische Hypo-Und Vereinsbank, AG

 

$

160,000,000

 

 

 

Calyon

 

$

160,000,000

 

 

 

Fortis Capital Corp.

 

$

160,000,000

 

 

 

Banca Monte Dei Paschi di Siena SpA

 

$

140,000,000

 

 

 

PNC Bank, National Association

 

$

140,000,000

 

 

 

Banca Di Roma

 

$

120,000,000

 

 

 

Banca Popolare di Milano

 

$

120,000,000

 

 

 

Banco Santander Central Hispano S.A.

 

$

120,000,000

 

 

 

Bank of Montreal

 

$

120,000,000

 

 

 

Nordea Bank Finland Plc

 

$

120,000,000

 

 

 

Skandinaviska Enskilda Banken AB (publ)

 

$

120,000,000

 

 

 

Societe Generale

 

$

120,000,000

 

 

 

Standard Chartered Bank

 

$

120,000,000

 

 

 

CIBC Inc.

 

$

100,000,000

 

 

 

Mellon Bank, N.A.

 

$

100,000,000

 

 

 

Svenska Handelsbanken AB

 

$

100,000,000

 

 

 

TD Securities (USA) Inc.

 

$

100,000,000

 

 

 

Raiffeisen Zentralbank Österreich AG

 

$

75,000,000

 

 

 

The Bank of New York

 

$

75,000,000

 

 

 

The Northern Trust Company

 

$

75,000,000

 

 

 

Wells Fargo Bank, NA

 

$

75,000,000

 

 

 

Bank Of China

 

$

50,000,000

 

 

 

National Australia Bank

 

$

50,000,000

 

 

 

U.S. Bank, N.A.

 

$

50,000,000

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.2(c) TO

5-YEAR CREDIT AGREEMENT

 

 

[FORM OF COMPLIANCE CERTIFICATE]

 

COMPLIANCE CERTIFICATE

 

[For the Fiscal Quarter ending                 , 20    ]

 

[For the Fiscal Year ending                 , 20    ]

 

Pursuant to Section 6.2(c) of the 5-Year Credit Agreement, dated as of May 27,
2004 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”; terms defined therein being used herein as therein defined
unless otherwise defined herein), among International Business Machines
Corporation (“IBM”), the Subsidiary Borrowers parties thereto, the Lenders
parties thereto, JPMorgan Chase Bank, as Administrative Agent, and Citibank,
N.A., as Syndication Agent, the undersigned, the duly elected, qualified and
acting Responsible Officer of IBM, hereby certifies that:

 

(a)                                  During the period of four consecutive
fiscal quarters ended on                          , 20    , such Responsible
Officer has obtained no knowledge of any Default or Event of Default except as
follows:                                          .

 

[The financial statements referred to in Section 6.2(b) of the Credit Agreement
which are delivered concurrently with the delivery of this Compliance
Certificate fairly present the financial position, results of operations, cash
flows and changes in stockholders’ equity of IBM and the Subsidiaries, in
accordance with GAAP, subject to normal year-end audit adjustments which are not
expected to be material in amount.]*

 

(b)                                 The covenant calculation set forth below is
based on IBM’s [unaudited] [audited] balance sheet and statements of earnings,
cash flows and stockholders’ equity for the fiscal [quarter] [year] ended
                     , 20    , a copy of which is attached hereto.

 

--------------------------------------------------------------------------------

*                                         Insert only in Compliance Certificates
accompanying financial statements delivered pursuant to Section 6.2(b) of the
Credit Agreement.

 

--------------------------------------------------------------------------------


 

 

1.                                       Consolidated Net Interest Expense Ratio
(Section 7.4)

 

The ratio of

 

1.               the difference between

 

 

A.

 

the sum of

 

(1)

 

earnings before income taxes of IBM and its consolidated Subsidiaries for the
period of four consecutive fiscal quarters ended on the date referred to in
paragraph (b) above, excluding gains or losses from the divestiture or sale of a
business

 

$

(2)

 

Consolidated Net Interest Expense (to the extent deducted in arriving at
earnings before income taxes)

 

$

(3)

 

depreciation expense (to the extent deducted in arriving at earnings before
income taxes)

 

$

(4)

 

amortization expense (to the extent deducted in arriving at earnings before
income taxes)

 

$

(5)

 

restructuring charges made after the Effective Date (to the extent deducted in
arriving at earnings before income taxes)

 

$

 

 

 

 

 

Total of (1), (2), (3), (4) and (5) above

 

$

 

and

 

 

B.

 

the sum of

 

(1)

 

cash payments made during such period in respect of restructuring charges made
after the Effective Date

 

$

(2)

 

payments made during such period for plant, rental machines and other property
excluding acquisitions of businesses (net of proceeds received during such
period from dispositions of plant, rental machines and other property investment
excluding divestitures or sales of businesses)

 

$

(3)

 

investment in software for such period

 

$

 

2

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

Total of (1), (2) and (3) above

 

$

 

 

 

 

 

 

 

equals

 

 

 

 

 

 

 

 

 

 

 

 

C.

 

Consolidated Adjusted Cash Flow

 

 

 

(A. minus B.)

 

$

 

 

 

 

to

 

 

 

 

 

 

 

 

 

 

 

(ii)

the difference between

 

 

 

 

 

 

 

 

 

A.

 

total interest cost of IBM and the Subsidiaries for such period

 

$

 

 

 

 

 

 

 

and

 

 

 

 

 

 

 

 

 

 

 

B.

 

interest income of IBM and the Subsidiaries for such period

 

$

 

 

 

 

 

 

 

equals

 

 

 

 

 

 

 

 

 

 

C.

 

Consolidated Net Interest Expense

 

$

 

 

 

 

 

 

(iii)

the Consolidated Net Interest Expense Ratio

(Ratio of Consolidated Adjusted Cash Flow (i)(C.) to Consolidated Net Interest
Expense (ii)(C.))

 

 

$

 

IN WITNESS WHEREOF, the undersigned has hereto set his name.

 

Dated:                        , 20    

 

 

 

 

 

Title: [Responsible Officer

 

of IBM]

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A-1 TO

5-YEAR CREDIT AGREEMENT

 

 

[FORM OF COMPETITIVE LOAN CONFIRMATION]

 

                      , 20    

 

JPMorgan Chase Bank, as Administrative Agent

270 Park Avenue

New York, New York  10017

 

Reference is made to the 5-Year Credit Agreement, dated as of May 27, 2004,
among International Business Machines Corporation, the Subsidiary Borrowers
parties thereto, the Lenders parties thereto, JPMorgan Chase Bank, as
Administrative Agent, and Citibank, N.A., as Syndication Agent (as the same may
be amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”).  Terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement.

 

In accordance with Section 2.8(d) of the Credit Agreement, the undersigned
accepts and confirms the offers by Competitive Loan Lender(s) to make
Competitive Loans to the undersigned on                       , 20    
[Competitive Loan Borrowing Date] under Section 2.8(b) [index rate] or 2.8(c)
[fixed rate] in the (respective) amount(s) set forth on the attached list of
Competitive Loans offered.

 

 

Very truly yours,

 

 

 

[Name of Borrower]

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

[Borrower must attach Competitive Loan offer list prepared by Administrative
Agent with accepted amount entered by the Borrower to right of each Competitive
Loan offer].

 

--------------------------------------------------------------------------------

 

EXHIBIT A-2 TO

5-YEAR CREDIT AGREEMENT

 

 

[FORM OF COMPETITIVE LOAN OFFER]

 

JPMorgan Chase Bank, as Administrative Agent

 

                 , 20

270 Park Avenue

 

 

New York, New York  10017

 

 

 

Reference is made to the 5-Year Credit Agreement, dated as of May 27, 2004,
among International Business Machines Corporation, the Subsidiary Borrowers
parties thereto, the Lenders parties thereto, JPMorgan Chase Bank, as
Administrative Agent, and Citibank, N.A., as Syndication Agent (as the same may
be amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”).  Terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement.  In accordance with
Section 2.8(b) [index rate] or 2.8(c) [fixed rate] of the Credit Agreement, the
undersigned Competitive Loan Lender offers to make Competitive Loans thereunder
in the following amounts with the following maturity dates:

 

Competitive
Loan Date:                     , 20  

 

Aggregate Maximum Amount: $          

 

 

 

Maturity Date 1:
                    , 20  

 

Maximum Amount: $                     
$              offered at               *
$              offered at               *

 

 

 

Maturity Date 2:
                    , 20  

 

Maximum Amount: $
$              offered at               *
$              offered at               *

 

 

 

Maturity Date 3:
                    , 20  

 

Maximum Amount: $
$              offered at               *
$              offered at               *

 

 

Very truly yours,

 

 

 

[NAME OF COMPETITIVE LOAN LENDER]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Telephone No.:

 

 

 

Fax No.:

 

 

 

--------------------------------------------------------------------------------

*              Insert the interest rate offered for the specified loan amount. 
In the case of Index Rate Competitive Loans, insert a margin bid.  In the case
of Fixed Rate Competitive Loans, insert a fixed rate bid.

 

--------------------------------------------------------------------------------


 

 

EXHIBIT A-3 TO

5-YEAR CREDIT AGREEMENT

 

[FORM OF COMPETITIVE LOAN REQUEST]

 

                              , 20

 

JPMorgan Chase Bank, as Administrative Agent

270 Park Avenue

New York, New York  10017

 

Reference is made to the 5-Year Credit Agreement, dated as of May 27, 2004,
among International Business Machines Corporation, the undersigned, the
Subsidiary Borrowers parties thereto, the Lenders parties thereto, JPMorgan
Chase Bank, as Administrative Agent, and Citibank, N.A., as Syndication Agent
(as the same may be amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”).  Terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

This is [an Index Rate] [a Fixed Rate] Competitive Loan Request** pursuant to
Section 2.8(a) of the Credit Agreement requesting quotes for the following
Competitive Loans:

 

 

 

Loan 1

 

Loan 2

 

Loan 3

 

Aggregate Principal Amount

 

$

 

 

$

 

 

$

 

 

Borrowing Date

 

 

 

 

 

 

 

Interest Period***

 

 

 

 

 

 

 

Maturity Date****

 

 

 

 

 

 

 

Interest Payment Dates*****

 

 

 

 

 

 

 

 

 

Very truly yours,

 

 

 

[Name of Borrower]

 

 

 

By:

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

**           Pursuant to the Credit Agreement, a Competitive Loan Request may be
transmitted in writing or by facsimile transmission, or by telephone,
immediately confirmed by facsimile transmission.  In any case, a Competitive
Loan Request shall contain the information specified in the second paragraph of
this form.

 

***         Insert only in an Index Rate Competitive Loan Request.

 

****       In an Index Rate Competitive Loan Request, insert last day of
Interest Period.

 

*****    Insert only in a Fixed Rate Competitive Loan Request.

 

--------------------------------------------------------------------------------


 

EXHIBIT B-1 TO

5-YEAR CREDIT AGREEMENT

 

[FORM OF SUBSIDIARY BORROWER NOTICE AND DESIGNATION]

 

SUBSIDIARY BORROWER NOTICE AND DESIGNATION

 

To:                          JPMorgan Chase Bank, as Administrative Agent

 

From:                      International Business Machines Corporation

 

1.             This Subsidiary Borrower Notice and Designation is being
delivered to you pursuant to Section 5.2(d) of the 5-Year Credit Agreement,
dated as of May 27, 2004, among International Business Machines Corporation, the
Subsidiary Borrowers parties thereto, the Lenders parties thereto, JPMorgan
Chase Bank, as Administrative Agent, and Citibank, N.A., as Syndication Agent
(as the same may be amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”).  Terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

2.             The effective date of this Subsidiary Borrower Notice and
Designation will be                            , 20    .

 

3.             [Please be advised that the following Subsidiary or Controlled
Person is hereby designated as a Subsidiary Borrower [and a Swing Line Borrower]
and such Subsidiary or Controlled Person is authorized to use the credit
facilities provided for under Sections 2.1[, 2.5] and 2.7 of the Credit
Agreement up to the aggregate amount set forth opposite its name below:

 

Name and Address
of Subsidiary Borrower

 

Maximum Subsidiary
Borrowing Amount*]

 

 

 

 

[3.            Please be advised that the designation of the following
Subsidiary or Controlled Person as a Subsidiary Borrower is terminated effective
on the date referred to in paragraph 2 above.]

 

 

INTERNATIONAL BUSINESS
MACHINES CORPORATION

 

 

 

By:

 

 

 

Title:

 

--------------------------------------------------------------------------------

*              If desired, IBM may specify separate Maximum Subsidiary Borrowing
Amounts for US$ Loans and Local Currency Loans (US$ Equivalent), which, in
either case, may be $0.

 

--------------------------------------------------------------------------------


 

 

[Name of Subsidiary Borrower]**

 

 

 

By:

 

 

 

Title:

 

 

Accepted and Acknowledged:

 

JPMORGAN CHASE BANK, as
Administrative Agent

 

By:

 

 

Title:

 

--------------------------------------------------------------------------------

**           Subsidiary Borrower signature necessary only in the case of
termination of designation or any change in the Maximum Subsidiary Borrowing
Amount.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B-2 TO

5-YEAR CREDIT AGREEMENT

 

 

[FORM OF SUBSIDIARY BORROWER REQUEST]

 

SUBSIDIARY BORROWER REQUEST

 

To:                          JPMorgan Chase Bank, as Administrative Agent

 

From:                      [Name of Subsidiary Borrower]

 

1.             This Subsidiary Borrower Request is being delivered to you
pursuant to Section 5.2(d) of the 5-Year Credit Agreement, dated as of May 27,
2004, among International Business Machines Corporation (“IBM”), the Subsidiary
Borrowers parties thereto, the Lenders parties thereto, JPMorgan Chase Bank, as
Administrative Agent, and Citibank, N.A., as Syndication Agent (as the same may
be amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”).  Terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement.

 

2.             The undersigned refers to the Subsidiary Borrower Notice and
Designation effective                              , 20     (the “Effective
Date”) delivered by IBM to you in which the undersigned is designated a
Subsidiary Borrower and hereby confirms that by its execution of this Subsidiary
Borrower Request, the undersigned acknowledges that it has received a copy of
the Credit Agreement, confirms that the representations and warranties contained
in Section 4 of the Credit Agreement (except the representations and warranties
contained in Sections 4.6 and 4.7) are true and correct as to the undersigned as
of the Effective Date hereof and agrees that, from and after the Effective Date,
it shall be a party to the Credit Agreement and shall to be bound, as a
“Borrower”, by all of the provisions thereof.

 

 

[NAME OF SUBSIDIARY BORROWER]

 

 

 

By:

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT C TO

5-YEAR CREDIT AGREEMENT

 

 

FORM OF CLOSING CERTIFICATE

 

Pursuant to Section 5.1(b) of the 5-Year Credit Agreement, dated as of May 27,
2004 (the “Credit Agreement”; unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement), among International Business Machines Corporation, a New
York corporation (“IBM”), the Subsidiary Borrowers parties thereto, the Lenders
parties thereto, JPMorgan Chase Bank, as Administrative Agent, and Citibank,
N.A., as Syndication Agent, the undersigned [                        ] of IBM
hereby certifies as follows:

 

1.             The representations and warranties of IBM contained in the Credit
Agreement or in any certificate, document or financial or other statement
furnished by or on behalf of IBM pursuant to or in connection with the Credit
Agreement are true and correct in all material respects on and as of the date
hereof with the same effect as if made on the date hereof except for
representations and warranties stated to relate to a specific earlier date, in
which case such representations and warranties were true and correct in all
material respects as of such earlier date;

 

2.             No Default or Event of Default has occurred and is continuing as
of the date hereof or after giving effect to any Loans to be made on the date
hereof;

 

3.                                                  is and at all times since
                                           20    , has been the duly elected and
qualified [Assistant] Secretary of IBM and the signature set forth on the
signature line for such officer below is such officer’s true and genuine
signature;

 

and the undersigned [Assistant] Secretary of IBM hereby certifies as follows:

 

4.             There are no liquidation or dissolution proceedings pending or to
my knowledge threatened against IBM, nor to my knowledge has any other event
occurred affecting or threatening the corporate existence of IBM;

 

5.             IBM is a corporation duly organized, validly existing and in good
standing under the laws of [                        ];

 

6.             Attached hereto as Exhibit A is a complete and correct copy of
resolutions duly adopted by the Board of Directors (or a duly authorized
committee thereof) of IBM on                   , 20    ; such resolutions have
not in any way been amended, modified, revoked or rescinded and have been in
full force and effect since their adoption to and including the date hereof and
are now in full force and effect; such resolutions are the only corporate
proceedings of IBM now in force relating to or affecting the matters referred to
therein;

 

--------------------------------------------------------------------------------


 

7.             Attached hereto as Exhibit B is a complete and correct copy of
the by-laws of IBM as in effect at all times since
                                  , 20     to and including the date hereof; and
attached hereto as Exhibit C is a true and complete copy of the certificate of
incorporation of IBM as in effect at all times since
                                      , 20     to and including the date hereof;
and

 

8.             The following persons are now duly elected and qualified officers
of IBM holding the offices indicated next to their respective names below, and
such officers have held such offices with IBM at all times since
                                , 20     to and including the date hereof, and
the signatures appearing opposite their respective names below are the true and
genuine signatures of such officers, and each of such officers is duly
authorized to execute and deliver on behalf of IBM the Credit Agreement and any
certificate or other document to be delivered by IBM pursuant to the Credit
Agreement:

 

Name

 

Office

 

Signature

 

 

 

 

 

 

 

[                  ]

 

 

 

 

 

 

 

 

 

[Assistant] Secretary

 

 

 

 

IN WITNESS WHEREOF, the undersigned have hereto set our names

 

 

 

 

 

 

 

 

 

 

Title:  [                      ] 

 

Title:  [Assistant] Secretary

 

 

 

 

Date:                              , 20

 

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT D-1 TO THE

5-YEAR CREDIT AGREEMENT

 

[FORM OF OPINION OF SIMPSON THACHER & BARTLETT LLP]

 

 

 

 

May 27, 2004

 

 

 

 

To:

 

JPMorgan Chase Bank, as

 

 

Administrative Agent under the
Credit Agreement referred to below

 

 

270 Park Avenue

 

 

New York, New York 10017

 

 

 

 

 

The Lenders listed on Schedule I hereto

 

 

 

 

 

 

Re:

 

The 5-Year Credit Agreement, dated as of May 27, 2004 (the “Credit Agreement”),
among International Business Machines Corporation, a New York corporation
(“IBM”),the Subsidiary Borrowers parties thereto, the Lenders parties thereto,
JPMorgan Chase Bank, as Administrative Agent, and Citibank, N.A., as Syndication
Agent.

 

Ladies and Gentlemen:

 

We have acted as special counsel to the Administrative Agent in connection with
the execution and delivery of the Credit Agreement.

 

This opinion is delivered to you pursuant to Section 5.1(d)(i) of the Credit
Agreement.  Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.

 

In arriving at the opinion expressed below, we have examined (a) a counterpart
of the Credit Agreement, signed by IBM and the Administrative Agent and (b) such
documents as we have deemed necessary or appropriate for the purposes of this
opinion.

 

In such examination, we have assumed the genuineness of all signatures, the
authenticity, regularity and completeness of all documents submitted to us as
originals, the completeness of all documents submitted to us as duplicates or as
certified or conformed copies and the conformity of such documents to the
original documents.

 

We have also assumed that the Credit Agreement has been duly executed and
delivered by IBM, that IBM is duly incorporated and validly existing under the
laws of its jurisdiction of incorporation and has the corporate power and
authority to execute, deliver and perform its

 

--------------------------------------------------------------------------------

 


 

obligations under the Credit Agreement, that IBM is not an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, that the
execution, delivery and performance by IBM of the Credit Agreement have been
duly authorized by all necessary corporate action on the part of IBM, do not
contravene its certificate of incorporation or by-laws or similar organizational
documents or violate, or require any consent not obtained under, any applicable
law or regulation or any order, writ, injunction or decree of any court or other
Governmental Authority binding upon IBM and do not violate, or require any
consent not obtained under, any contractual obligation applicable to or binding
upon IBM, and that the Credit Agreement constitutes a valid and legally binding
obligation of the Administrative Agent, the Lenders and each Subsidiary
Borrower.

 

Based upon the foregoing, and subject to the qualifications and comments set
forth below, we are of the opinion that, insofar as the law of the State of New
York is concerned, the Credit Agreement (including the guarantee contained in
Section 10 thereof) constitutes a valid and legally binding obligation of IBM,
enforceable against IBM in accordance with its terms, except as affected by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing, except that we express
no opinion as to (a) Section 11.17(b) of the Credit Agreement insofar as it
relates to an action brought in the United States District Court for the
Southern District of New York and note that such matters may be raised by such
court; (b) any indemnification obligations of IBM under the Credit Agreement to
the extent such obligations might be deemed to be inconsistent with public
policy; (c) the provisions of Section 11.6 of the Credit Agreement purporting to
grant to Participants a right to set-off; (d) any provision of the Credit
Agreement that purports to establish an evidentiary standard for determinations
by the Lenders or the Administrative Agent; (e) Section 11.12(b) of the Credit
Agreement to the extent that it provides for (i) a right of set-off in respect
of participating interests purchased pursuant to Section 11.12(a) of the Credit
Agreement, (ii) a right of set-off in respect of claims, credits or other
obligations that are contingent or (iii) a right of set-off in respect of
Borrower Obligations against deposits, indebtedness or other obligations of any
entity other than the entity to which such Borrower Obligations are payable; (f)
Section 10.7 or Section 11.17(d) of the Credit Agreement; or (g) any Local
Currency Facility.

 

With respect to our opinion as to the guarantee contained in Section 10 of the
Credit Agreement, we note that (i) a New York statute provides that with respect
to a foreign currency obligation, a court of the State of New York shall render
a judgment or decree in such foreign currency and such judgment or decree shall
be converted into currency of the United States at the rate of exchange
prevailing on the date of entry of such judgment or decree and (ii) with respect
to a foreign currency obligation, a United States Federal court in New York may
award judgment in United States dollars, provided that we express no opinion as
to the rate of exchange such court would apply.

 

2

--------------------------------------------------------------------------------


 

We are members of the Bar of the State of New York and we do not express any
opinion herein concerning any law other than the law of the State of New York.

 

This opinion has been rendered solely for your benefit in connection with the
Credit Agreement and the transactions contemplated thereby and may not be relied
upon by you for any other purpose, or relied upon by or furnished to any other
Person, firm or corporation without our prior written consent.

 

 

Very truly yours,

 

 

 

 

 

SIMPSON THACHER & BARTLETT LLP

 

3

--------------------------------------------------------------------------------


 

EXHIBIT D-2 TO

5-YEAR CREDIT AGREEMENT

 

 

FORM OF OPINION OF ASSISTANT GENERAL COUNSEL OF IBM

May 27, 2004

 

International Business Machines Corporation

$10,000,000,000 5-Year Credit Agreement

dated as of May 27, 2004

 

Ladies and Gentlemen:

 

I am David S. Hershberg, Assistant General Counsel of International Business
Machines Corporation, a New York corporation (“IBM”), and have advised IBM in
connection with the $10,000,000,000 5-Year Credit Agreement dated as of May 27,
2004 (the “Credit Agreement”), among IBM, each Subsidiary Borrower (as defined
therein), the several banks and other financial institutions from time to time
party thereto (the “Lenders”), JPMorgan Chase Bank, as Administrative Agent, and
Citibank, N.A., as Syndication Agent.  Capitalized terms not otherwise defined
herein shall have the meanings assigned to them in the Credit Agreement.

 

In connection with this opinion, I have investigated such questions of law,
received such information from officers and representatives of IBM and the
Subsidiary Borrowers and examined such certificates of public officials,
corporate documents and records of IBM and the Subsidiary Borrowers and other
documents as I have deemed necessary or appropriate for the purposes of this
opinion.  I have relied, with respect to certain factual matters not
constituting conclusions of law, on the representations and warranties of IBM
and the Subsidiary Borrowers contained in the Credit Agreement and assume
compliance on the part of each such corporation with its covenants and
agreements under the Credit Agreement.

 

In rendering my opinion, I have assumed (i) the due authorization, execution and
delivery of the Credit Agreement by all parties thereto (other than IBM), (ii)
the authenticity of all documents submitted to me as originals and (iii) the
conformity to original documents of all documents submitted to me as copies.

 

Based upon the foregoing, I am of opinion that:

 

1.             IBM has been duly incorporated and is validly existing and in
good standing under the laws of the State of New York and is duly qualified as a
foreign corporation and in good standing under the laws of each jurisdiction
where the failure to so qualify would have a Material Adverse Effect.  IBM has
the requisite corporate power and authority to own its properties and assets and
to carry on its business in all material respects as now conducted.  Each
Significant Subsidiary has been duly incorporated and is validly existing and in
good standing under the laws of the jurisdiction of its incorporation and is
duly qualified as a foreign corporation and in good standing under the laws of
each jurisdiction where the failure to so qualify would have a Material Adverse
Effect.  Each Significant Subsidiary has the requisite

 

--------------------------------------------------------------------------------


 

corporate power and authority to lease the property it operates under lease and
to carry on its business in all material respects as now conducted.

 

2.             The execution, delivery and performance by IBM of the Credit
Agreement (including, without limitation, Section 10 thereof) and the
Transactions (a) are within the corporate power of IBM; (b) have been duly
authorized by all requisite corporate action; (c) do not (i) violate (A) any
provisions of law, statute, material rule or material regulation of the United
States or the State of New York, or of the certificate or articles of
incorporation or other constitutive documents or by-laws of IBM or any
Significant Subsidiary, (B) to the best of my knowledge, any material order of
any United States Federal or New York Governmental Authority or (C) any
provision of any material indenture or other material agreement or material
instrument known to me to which IBM or any Significant Subsidiary is a party or
by which any of them or any of their property is or may be bound, (ii) conflict
with, or result in a breach of or constitute (alone or with notice or lapse of
time or both) a default under any such material indenture or other material
agreement or material instrument or (iii) except as contemplated by Section 7.1
of the Credit Agreement, result in the creation or imposition of any Lien upon
or with respect to any property or assets now owned or hereafter acquired by IBM
or any Significant Subsidiary; and (d) do not require the consent or approval
of, or any registration or filing with, or any other action by, any United
States Federal or New York Governmental Authority or any other person party to
those agreements described above other than (i) those that have been made or
obtained and are in full force and effect or as to which the failure to be made
or obtained or to be in full force and effect would not result, individually or
in the aggregate, in a Material Adverse Effect, (ii) such periodic and current
reports, if any, as are required to be filed with the SEC to disclose the Credit
Agreement or the Transactions contemplated thereunder and (iii) such filings as
may hereafter be required pursuant to the provisions of Section 7.1 of the
Credit Agreement to perfect security interests securing the Borrower
Obligations.

 

3.             The Credit Agreement (including, without limitation, Section 10
thereof) has been duly executed and delivered by IBM.

 

4.             The Credit Agreement constitutes the legal, valid and binding
obligation of IBM, enforceable in accordance with its terms, except as such
enforcement may be limited by bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and by general principles of equity (including,
without limitation, concepts of materiality, reasonableness, good faith and fair
dealing) regardless of whether considered in a proceeding in equity or at law,
and except that (a) insofar as provisions of the Credit Agreement provide for
indemnification, the enforcement thereof may be limited by public policy
considerations, (b) I express no opinion as to (i) Section 11.12(b) of the
Credit Agreement to the extent that it provides for (A) a right of set-off in
respect of participating interests purchased pursuant to Section 11.12(a) of the
Credit Agreement, (B) a right of set-off in respect of claims, credits or other
obligations that are contingent or (C) a right of set-off in respect of Borrower
Obligations against deposits, indebtedness or other obligations of any entity
other than the entity to which such Borrower Obligations are payable, or (ii)
the fourth sentence of Section 11.6 of the Credit Agreement, (c) I express no
opinion as to (i) whether a United States Federal court or a court of the State
of New York would render a money judgment in a currency other than United States
Dollars or enforce a judgment expressed in a foreign currency in a currency
other than United States Dollars and (ii) the rate of exchange a

 

2

--------------------------------------------------------------------------------


 

United States Federal court or a court of the State of New York would apply, (d)
I express no opinion as to (i) Section 11.17(b) of the Credit Agreement insofar
as it relates to an action brought in the United States District Court for the
Southern District of New York and note that such matters may be raised by such
court or (ii) Section 11.17(d) of the Credit Agreement and (e) I express no
opinion as to Section 10.7 of the Credit Agreement.

 

5.             IBM is not (a) an “investment company” as defined in, or subject
to regulation under, the Investment Company Act of 1940, or (b) a “holding
company” as defined in the Public Utility Holding Company Act of 1935 or subject
to regulation under such Act.

 

6.             The use of proceeds of any Loan under the Credit Agreement, in
the manner contemplated in the Credit Agreement, will not entail a violation of
any of the provisions of Regulation T, U or X of the Board of Governors of the
Federal Reserve System.

 

7.             To the best of my knowledge after due inquiry, except as set
forth in the Form 10-K of IBM for its fiscal year ended December 31, 2003 or the
Form 10-Q of IBM for the fiscal quarter ended March 31, 2004, there are no
actions, suits or proceedings at law or in equity or by or before any arbitrator
or Governmental Authority now pending or threatened by or against IBM or any of
the Significant Subsidiaries or against any of its or their respective
properties or revenues as of the date hereof (i) which involve the Credit
Agreement or any of the actions contemplated thereby or (ii) as to which there
is a probable risk of an adverse decision which would materially restrict the
ability of IBM to comply with its obligations under the Credit Agreement.

 

I express no opinion herein as to (i) any Local Currency Facility or (i) the
creation, perfection, priority or enforceability of any lien or security
interest that may hereafter be granted to secure the Borrower Obligations
pursuant to the provisions of Section 7.1 of the Credit Agreement.  In rendering
the opinions expressed in paragraphs 2 and 4 above, I have assumed with your
permission that no Lender and no assignee or transferee of any Loan or
participation therein will be a “broker” or “dealer” (as defined in Sections
3(a)(4) and 3(a)(5) of the Securities Exchange Act of 1934) or any other person
which is a “creditor” as defined in Regulation T.

 

I am admitted to practice in the State of New York and express no opinion as to
matters governed by any laws other than the laws of the State of New York and
the Federal laws of the United States of America.

 

 

Very truly yours,

 

 

 

 

 

David S. Hershberg

 

Each of the Lenders Party to the

Credit Agreement Referred to Above

In care of JPMorgan Chase Bank, as Administrative Agent

270 Park Avenue

New York, NY 10017

 

3

--------------------------------------------------------------------------------


 

EXHIBIT E TO

5-YEAR CREDIT AGREEMENT

 

 

FORM OF ASSIGNMENT AND ACCEPTANCE

 

Reference is made to the 5-Year Credit Agreement, dated as of May 27, 2004 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among International Business Machines Corporation (“IBM”), the
Subsidiary Borrowers parties thereto, the Lenders parties thereto, JPMorgan
Chase Bank, as Administrative Agent, and Citibank, N.A., as Syndication Agent.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

The Assignor identified on Schedule 1 (the “Assignor”) and the Assignee
identified on Schedule 1 (the “Assignee”) agree as follows:

 

1.             The Assignor hereby irrevocably sells and assigns to the Assignee
without recourse to the Assignor, and the Assignee hereby irrevocably purchases
and assumes from the Assignor without recourse to the Assignor, as of the
Effective Date (as defined below), an interest (the “Assigned Interest”)
specified on SCHEDULE 1 in and to the Assignor’s rights and obligations under
the Credit Agreement with respect to those credit facilities contained in the
Credit Agreement as are set forth on SCHEDULE 1 (individually, an “Assigned
Facility”; collectively, the “Assigned Facilities”), in a principal amount for
each Assigned Facility as set forth on SCHEDULE 1.

 

2.             The Assignor (a) makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement, or any instrument or document furnished pursuant thereto, other than
that it has not created any adverse claim upon the interest being assigned by it
hereunder and that such interest is free and clear of any such adverse claim,
and (b) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of IBM, any of its Subsidiaries or any other
obligor or the performance or observance by IBM, any of its Subsidiaries or any
other obligor of any of their respective obligations under the Credit Agreement
or any instrument or document furnished pursuant hereto or thereto.

 

3.             The Assignee (a) represents and warrants that it is legally
authorized to enter into this Assignment and Acceptance; (b) confirms that it
has received a copy of the Credit Agreement, together with copies of the
financial statements delivered pursuant to Section 4.5 thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance; (c) agrees
that it has made and will, independently and without reliance upon the Assignor,
the Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit

 

--------------------------------------------------------------------------------


 

Agreement or any instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
administrative agent on its behalf and to exercise such powers and discretion
under the Credit Agreement or any instrument or document furnished pursuant
hereto or thereto as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are incidental thereto; and (e) agrees
that it will be bound by the provisions of the Credit Agreement and will perform
in accordance with its terms all the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender including, if it
is organized under the laws of a jurisdiction outside the United States, its
obligation pursuant to Section 2.18(b) of the Credit Agreement.

 

4.             The effective date of this Assignment and Acceptance shall be as
specified on SCHEDULE 1 (the “Effective Date”).  Following the execution of this
Assignment and Acceptance, it will be delivered to the Administrative Agent for
acceptance by it and recording by the Administrative Agent pursuant to
Section 11.9 of the Credit Agreement, effective as of the Effective Date (which
shall not, unless otherwise agreed to by the Administrative Agent, be earlier
than five Business Days after the date of such acceptance and recording by the
Administrative Agent).

 

5.             Upon such acceptance and recording, from and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignee whether such amounts have accrued prior to the
Effective Date or accrue subsequent to the Effective Date.  The Assignor and the
Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.

 

6.             From and after the Effective Date, (a) the Assignee shall be a
party to the Credit Agreement and, to the extent provided in this Assignment and
Acceptance, have the rights and obligations of a Lender thereunder and shall be
bound by the provisions thereof and (b) the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.

 

7.             THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 1
TO ASSIGNMENT AND ACCEPTANCE
RELATING TO THE 5-YEAR CREDIT AGREEMENT, DATED AS OF MAY 27, 2004,
AMONG INTERNATIONAL BUSINESS MACHINES CORPORATION, THE SUBSIDIARY BORROWERS
PARTIES THERETO, THE LENDERS PARTIES THERETO,
JPMORGAN CHASE BANK, AS ADMINISTRATIVE AGENT, AND
CITIBANK, N.A., AS SYNDICATION AGENT

 

Name of Assignor:

 

Name of Assignee:

 

Effective Date of Assignment:

 

Principal Amount Assigned:  $

 

 

 

 

 

 

 

 

 

[Name of Assignee] 

[Name of Assignor] 

 

 

 

 

By:

 

 

By:

 

 

Name:

Name:

Title:

Title:

 

--------------------------------------------------------------------------------


 

 

Consented To: 

 

 

 

INTERNATIONAL BUSINESS
MACHINES CORPORATION

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

JPMORGAN CHASE BANK, as
Administrative Agent 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

[Consents required only to the extent expressly provided for in Section 11.8 of
the Credit Agreement.]

 

 

 

 

Accepted for Recordation in the Register: 

 

 

 

 

 

JPMORGAN CHASE BANK, as
Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT F TO

5-YEAR CREDIT AGREEMENT

 

 

[FORM OF LOCAL CURRENCY FACILITY ADDENDUM]

 

LOCAL CURRENCY FACILITY ADDENDUM

 

To:          JPMorgan Chase Bank, as Administrative Agent

 

From:      International Business Machines Corporation

 

1.             This Local Currency Facility Addendum is being delivered to you
pursuant to Section 3.1(a) of the 5-Year Credit Agreement, dated as of May 27,
2004, among International Business Machines Corporation, the Subsidiary
Borrowers parties thereto, the Lenders parties thereto, JPMorgan Chase Bank, as
Administrative Agent, and Citibank, N.A., as Syndication Agent (as the same may
be amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”).  Terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement.

 

2.             The effective date (the “Effective Date”) of this Local Currency
Facility Addendum will be                                                  ,
20    .

 

3.             Please be advised that, as of the Effective Date, the credit
facility described below is hereby designated as a “Local Currency Facility” for
the purposes of the Credit Agreement.

 

Type of Facility:(1)

 

Local Currenc(y)(ies):

 

Local Currency Facility
Stated Maximum Borrowing Amount:

 

$

 

Local Currency
Facility Lenders:

 

Name of Lender

 

Local Currency Lender Stated
Maximum Borrowing Amount

 

 

 

 

 

 

 

 

 

$

 

List of Documentation Governing
Local Currency Facility
(the “Documentation”):(2)

 

 

 

--------------------------------------------------------------------------------

(1)           Insert short description of terms of Local Currency Facility.

 

--------------------------------------------------------------------------------


 

4.             IBM hereby represents and warrants that (i) as of the Effective
Date, an Exchange Rate with respect to each Local Currency covered by such Local
Currency Facility is determinable by reference to the Reuters currency pages (or
comparable publicly available screen), (ii) the Documentation complies in all
respects with the requirements of Section 3 of the Credit Agreement and (iii)
                             of                             (3) contains an
express acknowledgement that such Local Currency Facility shall be subject to
the provisions of Section 3 of the Credit Agreement.

 

 

INTERNATIONAL BUSINESS MACHINES
CORPORATION

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

Accepted and Acknowledged:

 

 

 

 

 

JPMORGAN CHASE BANK, as Administrative Agent

 

 

 

By:

 

 

Title:

 

--------------------------------------------------------------------------------

(2)           Copies of the Documentation must accompany the Local Currency
Facility Addendum, together with, if applicable, an English translation thereof
(provided, that IBM may instead furnish a summary term sheet in English so long
as an English translation of the Documentation is furnished to the
Administrative Agent or its counsel within 90 days after the date of delivery of
the Local Currency Facility Addendum).

 

(3)           Provide citation to relevant provision from the Documentation.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT G-1 TO

5-YEAR CREDIT AGREEMENT

 

 

[FORM OF REVOLVING CREDIT LOAN PROMISSORY NOTE](1)

 

REVOLVING CREDIT LOAN PROMISSORY NOTE

 

$                  

New York, New York

 

 

 

                      , 20    

 

FOR VALUE RECEIVED, the undersigned, [NAME OF BORROWER], a
                         corporation (the “Borrower”), hereby unconditionally
promises to pay to the order of [NAME OF LENDER] (the “Lender”) at the office of
JPMorgan Chase Bank (together with its successors in such capacity, the
“Administrative Agent”), located at 270 Park Avenue, New York, New York 10017,
in lawful money of the United States of America and in immediately available
funds, on the Termination Date the principal amount of (a) [AMOUNT IN WORDS]
DOLLARS ($          ), or, if less, (b) the aggregate unpaid principal amount of
all Revolving Credit Loans made by the Lender to the Borrower pursuant to
Section 2.1 of the Credit Agreement, as hereinafter defined.  The Borrower
further agrees to pay interest in like money at such office on the unpaid
principal amount hereof from time to time outstanding at the rates and on the
dates specified in Section 2.10 of such Credit Agreement.

 

The holder of this promissory note is authorized to endorse on the schedules
annexed hereto and made a part hereof or on a continuation thereof which shall
be attached hereto and made a part hereof the date, Type and amount of each
Revolving Credit Loan made pursuant to the Credit Agreement and the date and
amount of each payment or prepayment of principal thereof, each continuation
thereof, each conversion of all or a portion thereof to another Type and, in the
case of Eurodollar Loans, the length of each Interest Period with respect
thereto.  Each such endorsement shall constitute prima facie evidence of the
accuracy of the information endorsed. The failure to make any such endorsement
or any error in such endorsement shall not affect the obligations of the
Borrower in respect of any Revolving Credit Loan.

 

This promissory note (a) has been issued pursuant to Section 11.9(c) of the
5-Year Credit Agreement, dated as of May 27, 2004 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among
International Business Machines Corporation (“IBM”), the Subsidiary Borrowers
parties thereto, the Lenders parties thereto, JPMorgan Chase Bank, as
Administrative Agent, and Citibank, N.A., as Syndication Agent, (b) is subject
to the provisions of the Credit Agreement and (c) is subject to prepayment in
whole or in part as provided in the Credit Agreement.

 

--------------------------------------------------------------------------------

(1)           With appropriate modifications, this form may be used to evidence
Swing Line Loans.

 

--------------------------------------------------------------------------------


 

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this promissory note
shall become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.

 

All parties now and hereafter liable with respect to this promissory note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

THIS PROMISSORY NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

 

[NAME OF BORROWER]

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

Schedule A

to Revolving Credit Note

 

LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS

 

Date

 

Amount of ABR Loans

 

Amount
Converted to
ABR Loans

 

Amount of Principal of
ABR Loans Repaid

 

Amount of ABR Loans
Converted to
Eurodollar Loans

 

Unpaid Principal
Balance of ABR
Loans

 

Notation Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule B

to Revolving Credit Note

 

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

 

Date

 

Amount of
Eurodollar Loans

 

Amount
Converted to
Eurodollar Loans

 

Interest Period and
Eurodollar Rate with
Respect Thereto

 

Amount of
Principal of
Eurodollar Loans
Repaid

 

Amount of
Eurodollar Loans
Converted to
ABR Loans

 

Unpaid Principal
Balance of
Eurodollar Loans

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G-2 TO

5-YEAR CREDIT AGREEMENT

 

 

[FORM OF COMPETITIVE LOAN PROMISSORY NOTE]

 

COMPETITIVE LOAN PROMISSORY NOTE

 

$                    

New York, New York

 

 

 

                , 20    

 

FOR VALUE RECEIVED, the undersigned, [NAME OF BORROWER], a
                             corporation (the “Borrower”), hereby
unconditionally promises to pay to the order of [NAME OF LENDER]  (the
“Competitive Loan Lender”) at the office of JPMorgan Chase Bank (together with
its successors in such capacity, the “Administrative Agent”), located at 270
Park Avenue, New York, New York 10017, in lawful money of the United States of
America and in immediately available funds, the principal amount of (a) [AMOUNT
IN WORDS]   DOLLARS ($        ), or, if less, (b) the aggregate unpaid principal
amount of each Competitive Loan which is made by the Competitive Loan Lender to
the Borrower pursuant to Section 2.7 of the Credit Agreement, as hereinafter
defined.  The principal amount of each Competitive Loan evidenced hereby shall
be payable on the maturity date therefor set forth on the schedule annexed
hereto and made a part hereof or on a continuation of such schedule which shall
be attached hereto and made a part hereof (the “Grid”).  The Borrower further
agrees to pay interest in like money at such office on the unpaid principal
amount of each Competitive Loan evidenced hereby, at the rate per annum set
forth in respect of such Competitive Loan on the Grid, calculated on the basis
of a year of 360 days and actual days elapsed from the date of such Competitive
Loan until the due date thereof (whether at the stated maturity, by acceleration
or otherwise), except as otherwise provided in Section 2.10 of the Credit
Agreement.  Interest on each Competitive Loan evidenced hereby shall be payable
on the date or dates set forth in respect of such Competitive Loan on the Grid. 
Competitive Loans evidenced by this promissory note may not be prepaid.

 

The holder of this promissory note is authorized to endorse on the Grid the
date, amount, interest rate, interest payment dates and maturity date in respect
of each Competitive Loan made pursuant to Section 2.7 of the Credit Agreement,
and each payment of principal with respect thereto.  Each such endorsement shall
constitute prima facie evidence of the accuracy of the information endorsed. 
The failure to make any such endorsement or any error in such endorsement shall
not affect the obligations of the Borrower in respect of such Competitive Loan.

 

This promissory note has been issued pursuant to Section 11.9(c) of the 5-Year
Credit Agreement, dated as of May 27, 2004 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among
International Business Machines Corporation (“IBM”), the Subsidiary Borrowers
parties thereto, the Lenders parties thereto,

 

--------------------------------------------------------------------------------


 

JPMorgan Chase Bank, as Administrative Agent, and Citibank, N.A., as Syndication
Agent, and is subject to the provisions of the Credit Agreement.

 

Upon the occurrence of any one or more of the Events of Default, all amounts
then remaining unpaid on this promissory note shall become, or may be declared
to be, immediately due and payable, all as provided in the Credit Agreement.

 

All parties now and hereafter liable with respect to this promissory note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

THIS PROMISSORY NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

 

[NAME OF BORROWER]

 

 

 

 

 

By:

 

 

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

SCHEDULE OF COMPETITIVE LOANS

[NAME OF BORROWER], as Borrower

5-Year Credit Agreement dated as of May 27, 2004

 

Date of Loan

 

Amount of Loan

 

Interest Rate

 

Interest
Payment Dates

 

Maturity Date

 

Payment Date

 

Authorization

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H-1 TO

5-YEAR CREDIT AGREEMENT

 

 

[FORM OF LENDER ADDENDUM]

 

LENDER ADDENDUM

 

5-YEAR CREDIT AGREEMENT

 

The undersigned (i) agrees to all of the provisions of the 5-Year Credit
Agreement, dated as of May 27, 2004, among International Business Machines
Corporation, the Subsidiary Borrowers parties thereto, the Lenders parties
thereto, JPMorgan Chase Bank, as Administrative Agent, and Citibank, N.A., as
Syndication Agent (as the same may be amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), (ii) becomes a party
thereto, as a Lender, with an obligation (A) to make Revolving Credit Loans to
the Borrowers in an aggregate principal amount not to exceed the amount of its
Revolving Credit Commitment as set forth opposite the undersigned Lender’s name
in Schedule 1.1 to the Credit Agreement, as such amount may be changed from time
to time as provided in the Credit Agreement, and (B) if so indicated on
Schedule 1.1, to make Swing Line Loans to the Swing Line Borrowers pursuant to
Section 2.5 of the Credit Agreement in an aggregate principal amount not to
exceed the amount of its Swing Line Commitment as set forth opposite the
undersigned Lender’s name in Schedule 1.1 to the Credit Agreement, as such
amount may be changed from time to time as provided in the Credit Agreement, and
(iii) confirms that it has received the financial statements referred to in
Section 4.5 of the Credit Agreement.  Capitalized terms defined in the Credit
Agreement shall have their respective defined meanings herein.

 

 

Name of Lender:

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

Dated as of May 27, 2004

 

--------------------------------------------------------------------------------


 

EXHIBIT H-2 TO

5-YEAR CREDIT AGREEMENT

 

 

[FORM OF SUBSIDIARY BORROWER ADDENDUM]

 

 

SUBSIDIARY BORROWER ADDENDUM

 

The undersigned hereby (i) agrees to all of the provisions of the 5-Year Credit
Agreement, dated as of May 27, 2004 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among International
Business Machines Corporation, the Subsidiary Borrowers parties thereto, the
Lenders parties thereto, JPMorgan Chase Bank, as Administrative Agent, and
Citibank, N.A., as Syndication Agent, (ii) becomes a party thereto, as a
“Subsidiary Borrower” and a “Borrower”, and agrees that it shall be bound, as a
“Subsidiary Borrower” and a “Borrower”, by all of the provisions thereof, and
(iii) confirms that the representations and warranties (to the extent they are
specifically applicable to the undersigned) contained in Section 4 of the Credit
Agreement (except the representations and warranties contained in Sections 4.6
and 4.7) are true and correct as to the undersigned as of the date hereof. 
Capitalized terms defined in the Credit Agreement shall have their respective
defined meanings herein.

 

 

 

Name of Subsidiary Borrower:

 

 

 

 

By:

 

 

 

Title:

 

 

Dated as of May 27, 2004

 

--------------------------------------------------------------------------------


 

 

EXHIBIT I-1 TO

5-YEAR CREDIT AGREEMENT

 

 

[FORM OF NEW LENDER SUPPLEMENT]

 

SUPPLEMENT, dated                         , 20    , to the 5-Year Credit
Agreement, dated as of May 27, 2004 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among International
Business Machines Corporation (“IBM”), the Subsidiary Borrowers parties thereto,
the Lenders parties thereto, JPMorgan Chase Bank, as Administrative Agent, and
Citibank, N.A., as Syndication Agent.

 

W I T N E S S E T H :

 

WHEREAS, the Credit Agreement provides in Section 11.23(b) thereof that any
bank, financial institution or other entity, although not originally a party
thereto, may become a party to the Credit Agreement with the consent of IBM and
the Administrative Agent (which consent, in the case of the Administrative
Agent, shall not be unreasonably withheld) by executing and delivering to IBM
and the Administrative Agent a supplement to the Credit Agreement in
substantially the form of this Supplement; and

 

WHEREAS, the undersigned was not an original party to the Credit Agreement but
now desires to become a party thereto;

 

NOW, THEREFORE, the undersigned hereby agrees as follows:

 

1.             The undersigned agrees to be bound by the provisions of the
Credit Agreement, and agrees that it shall, on the date this Supplement is
accepted by IBM and the Administrative Agent, become a Lender for all purposes
of the Credit Agreement to the same extent as if originally a party thereto,
with a Revolving Credit Commitment of $                                    .

 

2.             The undersigned (a) represents and warrants that it is legally
authorized to enter into this Supplement; (b) confirms that it has received a
copy of the Credit Agreement, together with copies of the financial statements
delivered pursuant to Section 4.5 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Supplement; (c) agrees that it has made and will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement or any instrument or document furnished
pursuant hereto or thereto; (d) appoints and authorizes the Administrative Agent
to take such action as administrative agent on its behalf and to exercise such
powers and discretion under the Credit Agreement or any instrument or document
furnished pursuant hereto or thereto as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are incidental thereto;
and (e) agrees that it will be bound by the provisions of the Credit Agreement
and will perform in accordance with its terms all the

 

--------------------------------------------------------------------------------


 

obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender including, without limitation, if it is organized
under the laws of a jurisdiction outside the United States, its obligation
pursuant to Section 2.18(b) of the Credit Agreement.

 

3.             The undersigned’s address for notices for the purposes of the
Credit Agreement is as follows:

 

4.             Terms defined in the Credit Agreement shall have their defined
meanings when used herein.

 

IN WITNESS WHEREOF, the undersigned has caused this Supplement to be executed
and delivered by a duly authorized officer on the date first above written.

 

 

[INSERT NAME OF LENDER]

 

 

 

By:

 

 

Title:

 

 

Accepted this            day of

                            , 20    .

 

INTERNATIONAL BUSINESS MACHINES CORPORATION

 

 

By:

 

 

Title:

 

 

Accepted this          day of

                            , 20    .

 

 

JPMORGAN CHASE BANK, as Administrative Agent

 

 

By:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT I-2 TO

5-YEAR CREDIT AGREEMENT

 

 

[FORM OF COMMITMENT INCREASE SUPPLEMENT]

 

SUPPLEMENT, dated                                   , to the 5-Year Credit
Agreement, dated as of May 27, 2004 (as amended from time to time, the “Credit
Agreement”), among International Business Machines Corporation (“IBM”), the
Subsidiary Borrowers parties thereto, the Lenders parties thereto, JPMorgan
Chase Bank, as Administrative Agent, and Citibank, N.A., as Syndication Agent.

 

W I T N E S S E T H :

 

WHEREAS, the Credit Agreement provides in Section 11.23(c) thereof that any
Lender with (when applicable) the consent of IBM may increase the amount of its
Revolving Credit Commitment by executing and delivering to IBM and the
Administrative Agent a supplement to the Credit Agreement in substantially the
form of this Supplement; and

 

WHEREAS, the undersigned now desires to increase the amount of its Revolving
Credit Commitment under the Credit Agreement;

 

NOW THEREFORE, the undersigned hereby agrees as follows:

 

1.             The undersigned agrees, subject to the terms and conditions of
the Credit Agreement, that on the date this Supplement is accepted by IBM and
the Administrative Agent it shall have its Revolving Credit Commitment increased
by $                            , thereby making the amount of its Revolving
Credit Commitment $                            .

 

2.             Terms defined in the Credit Agreement shall have their defined
meanings when used herein.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Supplement to be executed
and delivered by a duly authorized officer on the date first above written.

 

 

[INSERT NAME OF LENDER]

 

 

 

 

 

By:

 

 

Title:

 

Accepted this            day of

                            , 20    .

 

INTERNATIONAL BUSINESS MACHINES CORPORATION

 

 

By:

 

 

Title:

 

 

Accepted this          day of

                            , 20    .

 

 

JPMORGAN CHASE BANK, as Administrative Agent

 

 

By:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT J TO

5-YEAR CREDIT AGREEMENT

 

 

[FORM OF EXTENSION REQUEST]

 

                    , 20

 

JPMorgan Chase Bank, as Administrative Agent

270 Park Avenue

New York, New York 10017

 

Reference is made to the 5-Year Credit Agreement, dated as of May 27, 2004 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among International Business Machines Corporation (“IBM”), the
Subsidiary Borrowers parties thereto, the Lenders parties thereto, JPMorgan
Chase Bank, as Administrative Agent, and Citibank, N.A., as Syndication Agent.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

Pursuant to Section 2.21(a) of the Credit Agreement, we hereby request that the
Lenders extend the Termination Date now in effect by a period of one year, to
the date May 31, 20    .  The Extension Request Deadline related to this
Extension Request shall be                       , 20    .(1)

 

The undersigned represents that as of the date of this Extension Request (i) the
representations and warranties of IBM contained in the Credit Agreement are true
and correct in all material respects with the same effect as if made on the date
hereof (except to the extent such representations and warranties expressly
relate to an earlier date) and (ii) no Default or Event of Default has occurred
and is continuing.

 

 

Very truly yours,

 

 

 

INTERNATIONAL BUSINESS MACHINES
CORPORATION

 

 

 

By:

 

 

 

 

 

Title:

 

--------------------------------------------------------------------------------

(1)           The Extension Request Deadline shall be no later than 30 days
after delivery of this Extension Request to the Administrative Agent.

 

--------------------------------------------------------------------------------

 